Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

SERVICES ACQUISITION CORP. INTERNATIONAL,

 

JJC ACQUISITION COMPANY,

 

AND

 

JAMBA JUICE COMPANY

 

 

DATED AS OF MARCH 10, 2006

 

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of March 10, 2006, by and among Services Acquisition Corp. International, a
Delaware corporation (“Parent”), JJC Acquisition Company, a California
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”) and Jamba
Juice Company, a California corporation (the “Company”).

 

RECITALS

 

A.            Parent, Merger Sub and the Company intend to enter into a business
combination transaction by means of a merger (the “Merger”) of Merger Sub with
and into the Company in accordance with this Agreement and the California
General Corporation Law (the “CGCL”), with the Company to be the surviving
corporation of the Merger, through an exchange of all the issued and outstanding
shares of capital stock of the Company for cash.

 

B.            Pursuant to the Merger, each outstanding share of Company common
stock (“Company Common Stock”) and company preferred stock (“Company Preferred
Stock”) shall be converted into the right to receive the Per Share Merger
Consideration (as determined by and defined in Section 1.5(a)), upon the terms
and subject to the conditions set forth herein.

 

C.            The Board of Directors of the Company has unanimously (i)
determined that the Merger is fair to, and in the best interests of, the Company
and its stockholders, (ii) approved this Agreement, the Merger, and the other
transactions contemplated by this Agreement and (iii) determined to recommend
that the stockholders of the Company adopt and approve this Agreement, and the
other transactions contemplated by this Agreement, and approve the Merger.

 

D.            The respective Boards of Directors of Parent and Merger Sub have
approved this Agreement, the Merger and the other transactions contemplated by
this Agreement.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows
(defined terms used in this Agreement are listed alphabetically in Article IX,
together with the Section and, if applicable, paragraph number in which the
definition of each such term is located):

 

ARTICLE I

 

THE MERGER

 


1.1           THE MERGER.  AT THE EFFECTIVE TIME (AS DEFINED IN SECTION 1.2) AND
SUBJECT TO AND UPON THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE
APPLICABLE PROVISIONS OF THE CGCL, MERGER SUB SHALL BE MERGED WITH AND INTO
COMPANY, THE SEPARATE CORPORATE EXISTENCE OF MERGER SUB SHALL CEASE AND COMPANY
SHALL CONTINUE AS THE SURVIVING CORPORATION.  THE COMPANY AS THE SURVIVING
CORPORATION AFTER THE MERGER IS HEREINAFTER SOMETIMES REFERRED TO AS THE
“SURVIVING CORPORATION.”

 

--------------------------------------------------------------------------------


 


1.2           EFFECTIVE TIME; CLOSING.  SUBJECT TO THE CONDITIONS OF THIS
AGREEMENT, THE PARTIES HERETO SHALL CAUSE THE MERGER TO BE CONSUMMATED BY FILING
WITH THE SECRETARY OF STATE OF THE STATE OF CALIFORNIA, A PROPERLY EXECUTED
AGREEMENT OF MERGER (THE “MERGER AGREEMENT”) AND A PROPERLY EXECUTED CERTIFICATE
OF MERGER (THE “CERTIFICATE OF MERGER”) IN SUCH FORM AS MAY BE AGREED BY THE
PARTIES HERETO AND AS REQUIRED BY THE RELEVANT PROVISIONS OF THE CGCL (THE TIME
OF SUCH FILING WITH THE SECRETARY OF STATE OF THE STATE OF CALIFORNIA, OR SUCH
LATER TIME AS MAY BE AGREED IN WRITING BY COMPANY AND PARENT AND SPECIFIED IN
THE CERTIFICATE OF MERGER, BEING THE “EFFECTIVE TIME”) AS SOON AS PRACTICABLE ON
OR AFTER THE CLOSING DATE (AS HEREIN DEFINED).  THE TERM “AGREEMENT” AS USED
HEREIN REFERS TO THIS AGREEMENT AND PLAN OF MERGER, AS THE SAME MAY BE AMENDED
FROM TIME TO TIME, AND ALL SCHEDULES HERETO (INCLUDING THE COMPANY SCHEDULE AND
THE PARENT SCHEDULE, AS DEFINED IN THE PREAMBLES TO ARTICLES II AND III HEREOF,
RESPECTIVELY).  UNLESS THIS AGREEMENT SHALL HAVE BEEN TERMINATED PURSUANT TO
SECTION 8.1, THE CLOSING OF THE MERGER (THE “CLOSING”) SHALL TAKE PLACE AT THE
OFFICES OF MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, P.C. (“MINTZ LEVIN”),
COUNSEL TO PARENT, AT 666 THIRD AVENUE, NEW YORK, NEW YORK 10017, AT A TIME AND
DATE TO BE SPECIFIED BY THE PARTIES, WHICH SHALL BE NO LATER THAN THE SECOND
BUSINESS DAY AFTER THE SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH IN
ARTICLE VI, OR AT SUCH OTHER TIME, DATE AND LOCATION AS THE PARTIES HERETO AGREE
IN WRITING (THE “CLOSING DATE”).  CLOSING SIGNATURES MAY BE TRANSMITTED BY
FACSIMILE.


 


1.3           EFFECT OF THE MERGER.  AT THE EFFECTIVE TIME, THE EFFECT OF THE
MERGER SHALL BE AS PROVIDED IN THIS AGREEMENT AND THE APPLICABLE PROVISIONS OF
THE CGCL, AS APPLICABLE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND
SUBJECT THERETO, AT THE EFFECTIVE TIME ALL THE PROPERTY, RIGHTS, PRIVILEGES,
POWERS AND FRANCHISES OF THE COMPANY AND MERGER SUB SHALL VEST IN THE SURVIVING
CORPORATION, AND ALL DEBTS, LIABILITIES AND DUTIES OF THE COMPANY AND MERGER SUB
SHALL BECOME THE DEBTS, LIABILITIES AND DUTIES OF THE SURVIVING CORPORATION.


 


1.4           CERTIFICATE OF INCORPORATION; BYLAWS.  (A)  AT THE EFFECTIVE TIME,
THE CERTIFICATE OF INCORPORATION OF THE MERGER SUB SHALL BE THE CERTIFICATE OF
INCORPORATION OF THE SURVIVING CORPORATION.


 


(B)           ALSO AT THE EFFECTIVE TIME, THE BYLAWS OF THE MERGER SUB SHALL BE
THE BYLAWS OF THE SURVIVING CORPORATION.


 


1.5           EFFECT ON CAPITAL STOCK.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AT THE EFFECTIVE TIME, BY VIRTUE OF THE MERGER AND THIS
AGREEMENT AND WITHOUT ANY ACTION ON THE PART OF MERGER SUB, THE COMPANY OR THE
HOLDERS OF ANY OF THE FOLLOWING SECURITIES, THE FOLLOWING SHALL OCCUR:


 


(A)           CONVERSION OF COMPANY CAPITAL STOCK.  EACH SHARE OF COMPANY COMMON
STOCK, EACH SHARE OF COMPANY PREFERRED STOCK (COLLECTIVELY, THE “COMPANY CAPITAL
STOCK”) AND EACH VESTED COMPANY OPTION (SUBJECT TO THE PROVISIONS OF SECTION
5.18) ISSUED AND OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME (EXCLUDING
SHARES TO BE CANCELED PURSUANT TO SECTION 1.5(B) AND DISSENTING SHARES PURSUANT
TO SECTION 1.13) WILL AS OF THE CLOSING DATE BE AUTOMATICALLY CONVERTED INTO THE
RIGHT TO RECEIVE THAT AMOUNT OF CASH DETERMINED BY MULTIPLYING THE APPLICABLE
PER SHARE MERGER CONSIDERATION BY THE NUMBER OF SHARES OF COMPANY CAPITAL STOCK
HELD BY EACH COMPANY STOCKHOLDER AND HOLDER OF VESTED COMPANY OPTIONS (SUBJECT
TO THE

 

2

--------------------------------------------------------------------------------


 


PROVISIONS OF SECTION 5.18), DETERMINED ON AN AS-CONVERTED AND AS-EXERCISED
BASIS, PROVIDED, THAT, IN ALL CIRCUMSTANCES, THE FOLLOWING PROVISIONS SHALL
APPLY:


 

(A)          “PER SHARE MERGER CONSIDERATION” MEANS AN AMOUNT, EXPRESSED IN
DOLLARS AND CENTS, EQUAL TO THE TOTAL MERGER CONSIDERATION, DIVIDED BY THE SUM
OF (I) THE TOTAL NUMBER OF SHARES OF COMPANY CAPITAL STOCK AND SHARES UNDERLYING
VESTED COMPANY OPTIONS ((SUBJECT TO THE PROVISIONS OF SECTION 5.18), DETERMINED
ON AN AS-CONVERTED AND AS-EXERCISED BASIS, ISSUED AND OUTSTANDING IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME (EXCLUDING SHARES TO BE CANCELED PURSUANT TO SECTION
1.5(B)), PLUS (II) THE NUMBER OF SHARES OF COMPANY CAPITAL STOCK ISSUABLE UPON
EXERCISE OF ALL UNVESTED COMPANY OPTIONS AND UNEXERCISED COMPANY WARRANTS
OUTSTANDING IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, DETERMINED USING THE
TREASURY METHOD, WHICH, AS OF THE DATE HEREOF, IS ESTIMATED TO BE SIX DOLLARS
($6.00).  IF THE PER SHARE MERGER CONSIDERATION DETERMINED AS PROVIDED ABOVE
PLUS ANY PRO-RATA AMOUNTS DEDUCTED FOR APPLICATION TO THE ESCROW CASH OR THE
REPRESENTATIVE ACCOUNT, IS LESS THAN SIX DOLLARS ($6.00), THEN THE AGGREGATE PER
SHARE MERGER CONSIDERATION PAYABLE TO THE HOLDERS OF THE COMPANY’S CAPITAL STOCK
(OTHER THAN HOLDERS OF THE COMPANY’S SERIES E PREFERRED STOCK) AND HOLDERS OF
VESTED COMPANY OPTIONS (SUBJECT TO THE PROVISIONS OF SECTION 5.18) SHALL BE
REDUCED BY THE MINIMUM AMOUNT NECESSARY AND ALLOCATED TO THE PER SHARE MERGER
CONSIDERATION PAYABLE TO HOLDERS OF THE COMPANY’S SERIES E PREFERRED STOCK SO
THAT THE PER SHARE MERGER CONSIDERATION PLUS ANY PRO-RATA AMOUNTS DEDUCTED FOR
APPLICATION TO THE ESCROW CASH OR THE REPRESENTATIVE ACCOUNT, PAYABLE TO THE
HOLDERS OF THE COMPANY’S SERIES E PREFERRED STOCK EQUALS SIX DOLLARS ($6.00),
AND THE PER SHARE MERGER CONSIDERATION PAYABLE TO HOLDERS OF THE COMPANY’S
CAPITAL STOCK (OTHER THAN HOLDERS OF THE COMPANY’S SERIES E PREFERRED STOCK) AND
HOLDERS OF VESTED COMPANY OPTIONS (SUBJECT TO THE PROVISIONS OF SECTION 5.18)
SHALL BE REDUCED ACCORDINGLY.

 

(B)           “TREASURY METHOD” SHALL MEAN THE TREASURY STOCK METHOD WHICH
ASSUMES THAT ALL OUTSTANDING “IN THE MONEY” COMPANY OPTIONS AND UNEXERCISED
COMPANY WARRANTS TO BE ASSUMED BY PARENT ARE EXERCISED, WITH THE PROCEEDS FROM
SUCH EXERCISES BEING USED TO PURCHASE AS MANY SHARES OF COMPANY CAPITAL STOCK AS
POSSIBLE, AT THE ESTIMATED PER SHARE MERGER CONSIDERATION (INCLUDING, FOR THIS
PURPOSE, THE ALLOCABLE SHARE OF CASH DEPOSITED AS PART OF THE ESCROW CASH AND IN
THE REPRESENTATIVE ACCOUNT) OF SIX DOLLARS ($6.00).

 

(C)           “STATEMENT OF EXPENSES” SHALL HAVE THE MEANING ASCRIBED TO SUCH
TERM IN SECTION 5.22.

 

3

--------------------------------------------------------------------------------


 

(D)          “TOTAL INDEBTEDNESS” SHALL MEAN $16,000,000.

 

(E)           “TOTAL MERGER CONSIDERATION” SHALL MEAN $265,000,000 LESS TOTAL
INDEBTEDNESS AND THE AMOUNT OF THE COMPANY THIRD PARTY EXPENSES AS REFLECTED ON
THE STATEMENT OF EXPENSES.

 


(B)           CANCELLATION OF TREASURY AND PARENT-OWNED STOCK.  EACH SHARE OF
COMPANY CAPITAL STOCK HELD BY THE COMPANY OR OWNED BY MERGER SUB, PARENT OR ANY
DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF THE COMPANY OR OF PARENT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE CANCELED AND EXTINGUISHED
WITHOUT ANY CONVERSION OR PAYMENT IN RESPECT THEREOF.


 


(C)           STOCK OPTIONS.


 

(I)            EACH VESTED COMPANY STOCK OPTION THEN OUTSTANDING UNDER THE
COMPANY’S 1994 STOCK INCENTIVE PLAN AND 2001 EQUITY INCENTIVE PLAN (THE “COMPANY
STOCK OPTION PLANS”) SHALL BE CONVERTED INTO THE RIGHT TO RECEIVE, WITH RESPECT
TO EACH SHARE OF COMPANY CAPITAL STOCK ISSUABLE PURSUANT TO SUCH COMPANY STOCK
OPTION, THE APPLICABLE PER SHARE MERGER CONSIDERATION PAYABLE TO HOLDERS OF
COMMON STOCK, LESS ANY AMOUNTS THAT WOULD HAVE BEEN PAYABLE BY THE HOLDER OF
SUCH COMPANY STOCK OPTION TO THE COMPANY, OR REQUIRED TO BE WITHHELD BY THE
COMPANY, UPON THE EXERCISE OF SUCH COMPANY STOCK OPTION WITH RESPECT TO SUCH
SHARE OF COMPANY CAPITAL STOCK.

 

(II)           ALL UNVESTED OPTIONS TO PURCHASE COMPANY COMMON STOCK OUTSTANDING
AT THE EFFECTIVE TIME UNDER THE COMPANY’S STOCK OPTION PLANS SHALL BE EXCHANGED
FOR OPTIONS TO PURCHASE PARENT COMMON STOCK IN ACCORDANCE WITH SECTION 5.18.

 


(D)           WARRANTS.  ALL UNEXERCISED COMPANY WARRANTS OUTSTANDING AT THE
EFFECTIVE TIME, PROVIDED THEY HAVE BEEN AMENDED IN A MANNER REASONABLY
ACCEPTABLE TO PARENT, SHALL BE ASSUMED BY PARENT IN ACCORDANCE WITH SECTION
5.18, AND ALL HOLDERS OF COMPANY WARRANTS SHALL THEREAFTER HAVE THE RIGHT TO
PURCHASE SHARES OF PARENT COMMON STOCK.


 


(E)           CAPITAL STOCK OF MERGER SUB.  EACH SHARE OF COMMON STOCK, NO PAR
VALUE, OF MERGER SUB (THE “MERGER SUB COMMON STOCK”) ISSUED AND OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE CONVERTED INTO ONE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE SHARE OF COMMON STOCK, NO PAR VALUE PER
SHARE, OF THE SURVIVING CORPORATION.  EACH CERTIFICATE EVIDENCING OWNERSHIP OF
SHARES OF MERGER SUB COMMON STOCK SHALL EVIDENCE OWNERSHIP OF SUCH SHARES OF
COMMON STOCK OF THE SURVIVING CORPORATION.


 


1.6           SURRENDER OF CERTIFICATES.  (A)  EXCHANGE AGENT.  PRIOR TO THE
EFFECTIVE TIME, PARENT SHALL DESIGNATE A UNITED STATES BANK OR TRUST COMPANY
REASONABLY ACCEPTABLE TO THE COMPANY TO ACT AS EXCHANGE AGENT (THE “EXCHANGE
AGENT”) IN THE MERGER.


 


(B)           EXCHANGE PROCEDURES.  AT THE LATER OF (I) THE EFFECTIVE TIME AND
(II) THREE (3) BUSINESS DAYS FOLLOWING THE CLOSING, PARENT SHALL CAUSE TO BE
MAILED TO EACH HOLDER OF RECORD OF A CERTIFICATE OR CERTIFICATES (THE
“CERTIFICATES”) WHICH IMMEDIATELY PRIOR TO THE EFFECTIVE TIME REPRESENTED
OUTSTANDING SHARES OF COMPANY CAPITAL STOCK, (A) A LETTER OF TRANSMITTAL (THE
“LETTER OF TRANSMITTAL”) WHICH SHALL SPECIFY THAT DELIVERY OF CERTIFICATES SHALL
BE EFFECTED, AND RISK OF LOSS AND TITLE TO THE CERTIFICATES SHALL PASS, ONLY
UPON DELIVERY OF THE CERTIFICATES TO THE EXCHANGE

 

4

--------------------------------------------------------------------------------


 


AGENT AND SHALL BE IN SUCH FORM AND HAVE SUCH OTHER PROVISIONS AS PARENT MAY
SPECIFY AND (B) INSTRUCTIONS FOR USE IN EFFECTING THE SURRENDER OF THE
CERTIFICATES IN EXCHANGE FOR THE APPLICABLE PER SHARE MERGER CONSIDERATION. 
UPON DELIVERY OF A LETTER OF TRANSMITTAL TO THE EXCHANGE AGENT OR TO SUCH OTHER
AGENT OR AGENTS AS MAY BE APPOINTED BY PARENT DULY COMPLETED AND VALIDLY
EXECUTED IN ACCORDANCE WITH THE INSTRUCTIONS THERETO, TOGETHER WITH SURRENDER OF
A CERTIFICATE (OR CERTIFICATES) FOR CANCELLATION, THE HOLDER OF COMPANY COMMON
STOCK SHALL BE ENTITLED TO RECEIVE IN EXCHANGE CASH CONSTITUTING THE PER SHARE
MERGER CONSIDERATION TO WHICH SUCH HOLDER IS ENTITLED PURSUANT TO SECTION 1.5
(LESS THE CASH TO BE DEPOSITED WITH THE ESCROW AGENT ON SUCH HOLDER’S BEHALF)
AND THE CERTIFICATE(S) SO SURRENDERED SHALL FORTHWITH BE CANCELED.  UNTIL SO
SURRENDERED, EACH OUTSTANDING CERTIFICATE THAT, PRIOR TO THE EFFECTIVE TIME,
REPRESENTED SHARES OF COMPANY CAPITAL STOCK WILL BE DEEMED FROM AND AFTER THE
EFFECTIVE TIME, FOR ALL CORPORATE PURPOSES, TO EVIDENCE ONLY THE RIGHT TO
RECEIVE THE APPLICABLE PER SHARE MERGER CONSIDERATION PROVIDED FOR IN THIS
ARTICLE I.


 


(C)           PARENT TO PROVIDE PARENT CASH.  ON THE CLOSING DATE, PARENT SHALL
DEPOSIT WITH THE EXCHANGE AGENT FOR EXCHANGE IN ACCORDANCE WITH THIS SECTION 1.6
THE TOTAL MERGER CONSIDERATION PAYABLE PURSUANT TO SECTION 1.5 IN EXCHANGE FOR
ALL OUTSTANDING SHARES OF COMPANY CAPITAL STOCK, ALL SHARES UNDERLYING VESTED
COMPANY OPTIONS (SUBJECT TO THE PROVISIONS OF SECTION 5.18)  AND SHARES ISSUED
PURSUANT TO EXERCISED COMPANY WARRANTS PURSUANT TO SECTION 6.3(G); PROVIDED,
HOWEVER, THAT, ON BEHALF OF THE COMPANY’S STOCKHOLDERS, PARENT SHALL DEPOSIT A
PORTION OF THE TOTAL MERGER CONSIDERATION OTHERWISE PAYABLE TO EACH STOCKHOLDER
TO (I) THE ESCROW AGENT PURSUANT TO SECTION 1.10 AND ARTICLE VII IN AN AMOUNT
EQUAL TO $19,875,000 AND (II) TO THE REPRESENTATIVE ACCOUNT PURSUANT TO SECTION
1.11(B)(II) IN THE AMOUNT OF $2,000,000.


 


(D)           NO LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
SECTION 1.6, NONE OF THE EXCHANGE AGENT, PARENT, THE SURVIVING CORPORATION OR
ANY PARTY HERETO SHALL BE LIABLE TO A HOLDER OF SHARES OF PARENT COMMON STOCK OR
COMPANY CAPITAL STOCK FOR ANY AMOUNT PROPERLY PAID TO A PUBLIC OFFICIAL PURSUANT
TO ANY APPLICABLE ABANDONED PROPERTY, ESCHEAT OR SIMILAR LAW.


 


(E)           REQUIRED WITHHOLDING.  EACH OF PARENT AND THE SURVIVING
CORPORATION SHALL BE ENTITLED TO DEDUCT AND WITHHOLD FROM ANY CONSIDERATION
PAYABLE OR OTHERWISE DELIVERABLE PURSUANT TO THIS AGREEMENT TO ANY HOLDER OR
FORMER HOLDER OF COMPANY CAPITAL STOCK SUCH AMOUNTS AS ARE REQUIRED TO BE
DEDUCTED OR WITHHELD THEREFROM UNDER THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”),OR UNDER ANY PROVISION OF STATE, LOCAL OR FOREIGN TAX LAW
OR UNDER ANY OTHER APPLICABLE LEGAL REQUIREMENT.  TO THE EXTENT SUCH AMOUNTS ARE
SO DEDUCTED OR WITHHELD, SUCH AMOUNTS SHALL BE TREATED FOR ALL PURPOSES UNDER
THIS AGREEMENT AS HAVING BEEN PAID TO THE PERSON TO WHOM SUCH AMOUNTS WOULD
OTHERWISE HAVE BEEN PAID.


 


1.7           NO FURTHER OWNERSHIP RIGHTS IN COMPANY STOCK.  ALL CASH ISSUED IN
ACCORDANCE WITH THE TERMS HEREOF SHALL BE DEEMED TO HAVE BEEN ISSUED IN FULL
SATISFACTION OF ALL RIGHTS PERTAINING TO SUCH SHARES OF COMPANY CAPITAL STOCK
AND THERE SHALL BE NO FURTHER REGISTRATION OF TRANSFERS ON THE RECORDS OF THE
SURVIVING CORPORATION OF SHARES OF COMPANY CAPITAL STOCK THAT WERE OUTSTANDING
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.  IF, AFTER THE EFFECTIVE TIME,
CERTIFICATES ARE PRESENTED TO THE SURVIVING CORPORATION FOR ANY REASON, THEY
SHALL BE CANCELED AND EXCHANGED AS PROVIDED IN THIS ARTICLE I.

 

5

--------------------------------------------------------------------------------


 


1.8           LOST, STOLEN OR DESTROYED CERTIFICATES.  IN THE EVENT THAT ANY
CERTIFICATES SHALL HAVE BEEN LOST, STOLEN OR DESTROYED, PARENT SHALL ISSUE IN
EXCHANGE FOR SUCH LOST, STOLEN OR DESTROYED CERTIFICATES, UPON THE MAKING OF AN
AFFIDAVIT OF THAT FACT BY THE HOLDER THEREOF, THAT THE SHARES OF COMPANY CAPITAL
STOCK FORMERLY REPRESENTED BY SUCH CERTIFICATES WERE CONVERTED INTO THE RIGHT TO
RECEIVE APPLICABLE PER SHARE MERGER CONSIDERATION; PROVIDED, HOWEVER, THAT, AS A
CONDITION PRECEDENT TO THE ISSUANCE OF SUCH CASH, THE OWNER OF SUCH LOST, STOLEN
OR DESTROYED CERTIFICATES SHALL INDEMNIFY PARENT AGAINST ANY CLAIM THAT MAY BE
MADE AGAINST PARENT OR THE SURVIVING CORPORATION WITH RESPECT TO THE
CERTIFICATES ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED.


 


1.9           TAKING OF NECESSARY ACTION; FURTHER ACTION.  IF, AT ANY TIME AFTER
THE EFFECTIVE TIME, ANY FURTHER ACTION IS NECESSARY OR DESIRABLE TO CARRY OUT
THE PURPOSES OF THIS AGREEMENT AND TO VEST THE SURVIVING CORPORATION WITH FULL
RIGHT, TITLE AND POSSESSION TO ALL ASSETS, PROPERTY, RIGHTS, PRIVILEGES, POWERS
AND FRANCHISES OF THE COMPANY AND MERGER SUB, THE OFFICERS AND DIRECTORS OF THE
COMPANY AND MERGER SUB WILL TAKE ALL SUCH LAWFUL AND NECESSARY ACTION.


 


1.10         ESCROW.  AS THE SOLE REMEDY FOR THE INDEMNITY OBLIGATIONS SET FORTH
IN ARTICLE VII, AT THE CLOSING THE PARTIES SHALL DEPOSIT $19,875,000 IN CASH
(SUCH CASH, TOGETHER WITH ALL EARNINGS THEREON IS REFERRED TO AS THE “ESCROW
CASH”) OF THE TOTAL MERGER CONSIDERATION, DEDUCTED FROM THE TOTAL MERGER
CONSIDERATION OTHERWISE PAYABLE TO EACH OF THE COMPANY’S STOCKHOLDERS ON A
PRO-RATA BASIS, TO BE HELD DURING THE PERIOD ENDING ONE YEAR FROM THE EFFECTIVE
DATE (“ESCROW PERIOD”), ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
ESCROW AGREEMENT IN THE FORM ANNEXED HERETO AS EXHIBIT A (THE “ESCROW
AGREEMENT”), TO BE ENTERED INTO AT THE CLOSING BETWEEN PARENT, THE
REPRESENTATIVE (AS DEFINED IN SECTION 1.11(B)) (WHO SHALL BE DESIGNATED BY THE
COMPANY IN WRITING PRIOR TO THE EFFECTIVE DATE, UNTIL A SUCCESSOR IS APPOINTED
PURSUANT TO SECTION 1.11(B)) AND CONTINENTAL STOCK TRANSFER AND TRUST COMPANY
(“CONTINENTAL”), AS ESCROW AGENT.  SUBJECT TO ARTICLE VII, ON THE FIRST BUSINESS
DAY FOLLOWING THE CONCLUSION OF THE ESCROW PERIOD, THE ESCROW AGENT SHALL
DELIVER THE ESCROW CASH, LESS ANY SUCH AMOUNTS APPLIED IN SATISFACTION OF A
CLAIM FOR INDEMNIFICATION AND ANY AMOUNTS RESERVED AGAINST PENDING CLAIMS
RELATED TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN ARTICLE VII, TO EACH OF
THE COMPANY’S FORMER STOCKHOLDERS, AFTER GIVING EFFECT TO THE MERGER (“FORMER
STOCKHOLDERS”) IN THE SAME PROPORTIONS AS INITIALLY DEPOSITED IN ESCROW.  THE
REMAINING ESCROW CASH, TO THE EXTENT NOT APPLIED IN SATISFACTION OF A CLAIM FOR
INDEMNIFICATION, OR SO RESERVED, WILL BE DISTRIBUTED TO SUCH PERSONS PROMPTLY
UPON RESOLUTION OF THE DISPUTE OR CLAIM. 


 


1.11         COMMITTEE AND REPRESENTATIVE FOR PURPOSES OF ESCROW AGREEMENT. 
(A)  PARENT COMMITTEE.  PRIOR TO THE CLOSING, THE BOARD OF DIRECTORS OF PARENT
SHALL APPOINT A COMMITTEE CONSISTING OF ONE OF ITS THEN MEMBERS TO ACT ON BEHALF
OF PARENT TO TAKE ALL NECESSARY ACTIONS AND MAKE ALL DECISIONS PURSUANT TO THE
ESCROW AGREEMENT REGARDING PARENT’S RIGHT TO INDEMNIFICATION PURSUANT TO ARTICLE
VII HEREOF.  IN THE EVENT OF A VACANCY IN SUCH COMMITTEE, THE BOARD OF DIRECTORS
OF PARENT SHALL APPOINT AS A SUCCESSOR A PERSON WHO WAS A DIRECTOR OF PARENT
PRIOR TO THE CLOSING DATE OR SOME OTHER PERSON WHO WOULD QUALIFY AS AN
“INDEPENDENT” DIRECTOR OF PARENT AND WHO HAS NOT HAD ANY RELATIONSHIP WITH THE
COMPANY PRIOR TO THE CLOSING.  SUCH COMMITTEE IS INTENDED TO BE THE “COMMITTEE”
REFERRED TO IN ARTICLE VII HEREOF AND THE ESCROW AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(B)           STOCKHOLDERS’ REPRESENTATIVE.


 

(I)            IN ORDER TO ADMINISTER EFFICIENTLY (I) THE IMPLEMENTATION OF THE
AGREEMENT ON BEHALF OF THE FORMER STOCKHOLDERS AND (II) THE SETTLEMENT OF ANY
DISPUTE WITH RESPECT TO THE AGREEMENT, THE COMPANY SHALL, PRIOR TO THE EFFECTIVE
TIME, DESIGNATE ONE TO THREE PERSONS TO ACT AS A REPRESENTATIVE ON BEHALF OF THE
FORMER STOCKHOLDERS (COLLECTIVELY, THE “REPRESENTATIVE”).  BY APPROVING THIS
AGREEMENT, THE COMPANY’S STOCKHOLDERS AUTHORIZE AND EMPOWER THE COMPANY TO MAKE
SUCH DESIGNATION, APPROVE AND RATIFY ALL OF THE RIGHTS, POWERS AND AUTHORITIES
PROVIDED TO THE REPRESENTATIVE UNDER THE TERMS OF THIS AGREEMENT, AND AGREE TO
BE BOUND BY ALL DECISIONS AND OTHER ACTIONS TAKEN BY THE REPRESENTATIVE

 

(II)             IN ORDER TO REIMBURSE THE REPRESENTATIVE FOR ITS FEES AND
COSTS, AND TO FUND ANY COSTS OF DEFENSE OF ANY CLAIMS BY THE PARENT INDEMNITEES
UNDER ARTICLE VII AT THE CLOSING THE PARENT, AT THE DIRECTION OF THE COMPANY,
SHALL DEPOSIT $2,000,000 IN CASH OF THE TOTAL MERGER CONSIDERATION OTHERWISE
PAYABLE TO EACH OF THE COMPANY’S STOCKHOLDERS ON A PRO-RATA BASIS WITH A
FINANCIAL INSTITUTION IDENTIFIED BY THE COMPANY TO PARENT IN WRITING PRIOR TO
THE CLOSING (THE “REPRESENTATIVE ACCOUNT”), TO BE HELD UNTIL THE ESCROW PERIOD
HAS TERMINATED AND NO FURTHER CLAIMS REMAIN OUTSTANDING UNDER ARTICLE VII OR THE
ESCROW AGREEMENT.  THE FUNDS IN THE REPRESENTATIVE ACCOUNT SHALL BEAR INTEREST,
AND SUCH FUNDS TOGETHER WITH ANY INTEREST THEREON, LESS THE FEES AND COSTS OF
THE REPRESENTATIVE, AND ANY FEES OR COSTS INCURRED TO FUND COSTS OF DEFENSE FOR
ANY CLAIMS BY THE PARENT INDEMNITEES UNDER ARTICLE VII, SHALL, FOLLOWING
CLOSING, BE RETURNED TO EACH OF THE FORMER STOCKHOLDERS IN THE SAME PROPORTIONS
AS INITIALLY DEPOSITED IN THE REPRESENTATIVE ACCOUNT.  THE REPRESENTATIVE IS
HEREBY GRANTED THE AUTHORITY TO SEEK REIMBURSEMENT FROM THE REPRESENTATIVE
ACCOUNT FOR ITS FEES AND COSTS, AND TO FUND ANY COSTS OF DEFENSE OF ANY CLAIMS
BY THE PARENT INDEMNITEES UNDER ARTICLE VII.  IN NO EVENT SHALL PARENT OR ANY
PARENT INDEMNITEES HAVE ANY RIGHTS OR RECOURSE TO THE REPRESENTATIVE ACCOUNT,
EITHER FOR CLAIMS UNDER ARTICLE VII OR OTHERWISE.  IN NO EVENT SHALL THE PARENT
OR PARENT INDEMNITEES HAVE ANY RESPONSIBILITY OR OBLIGATION WITH RESPECT TO THE
REPRESENTATIVE ACCOUNT OTHER THAN TO DEPOSIT THE $2,000,000 REFERRED TO ABOVE
THEREIN.

 

(III)          FROM AND AFTER THE EFFECTIVE TIME, THE FORMER STOCKHOLDERS HEREBY
AUTHORIZE THE REPRESENTATIVE (I) TO TAKE ALL ACTION NECESSARY IN CONNECTION WITH
THE IMPLEMENTATION OF THE AGREEMENT ON BEHALF OF THE FORMER STOCKHOLDERS OR THE
SETTLEMENT OF ANY DISPUTE, INCLUDING, WITHOUT LIMITATION, WITH REGARD TO MATTERS
PERTAINING TO THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT AND THE ESCROW
AGREEMENT, (II) TO GIVE AND RECEIVE ALL NOTICES REQUIRED TO BE GIVEN UNDER THE
AGREEMENT AND THE ESCROW AGREEMENT, AND (III) TO TAKE ANY AND ALL ADDITIONAL
ACTION AS IS CONTEMPLATED TO BE TAKEN BY OR ON BEHALF OF THE FORMER STOCKHOLDERS
BY THE TERMS OF THIS AGREEMENT AND THE ESCROW AGREEMENT.

 

(IV)          IF NO REPRESENTATIVE IS EVER APPOINTED OR IF ANY REPRESENTATIVE
DIES, BECOMES LEGALLY INCAPACITATED OR RESIGNS FROM SUCH POSITION, ANOTHER
PERSON DESIGNATED BY THE REMAINING REPRESENTATIVES, OR IF NONE REMAIN, BY THE
FORMER STOCKHOLDERS HOLDING THE RIGHT TO RECEIVE MORE THAN 50% IN INTEREST OF
THE ESCROW CASH (THE “REQUISITE FORMER STOCKHOLDERS”), WHO SHALL BE IDENTIFIED
TO PARENT AS SOON AS PRACTICABLE, SHALL FILL SUCH VACANCY AND SHALL BE DEEMED TO
BE THE REPRESENTATIVE FOR ALL PURPOSES OF THIS AGREEMENT; PROVIDED, HOWEVER,
THAT NO CHANGE IN THE REPRESENTATIVE SHALL BE EFFECTIVE UNTIL PARENT IS GIVEN
WRITTEN NOTICE OF SUCH CHANGE.  IF NO REPRESENTATIVE IS THEN CURRENTLY SERVING,
THE REPRESENTATIVE SHALL BE DEEMED TO BE THE REQUISITE FORMER STOCKHOLDERS.

 

7

--------------------------------------------------------------------------------


 

(V)           ALL DECISIONS AND ACTIONS BY THE REPRESENTATIVE AS PROVIDED IN
THIS SECTION 1.11 OR UNDER THE ESCROW AGREEMENT SHALL BE BINDING UPON ALL OF THE
FORMER STOCKHOLDERS, AND NO FORMER STOCKHOLDER SHALL HAVE THE RIGHT TO OBJECT,
DISSENT, PROTEST OR OTHERWISE CONTEST THE SAME.

 

(VI)          BY THEIR EXECUTION AND/OR APPROVAL OF THIS AGREEMENT AND THE
MERGER, THE COMPANY AND ITS STOCKHOLDERS AGREE THAT:

 

(A)          PARENT SHALL BE ABLE TO RELY CONCLUSIVELY ON THE INSTRUCTIONS AND
DECISIONS OF THE REPRESENTATIVE AS TO ANY ACTIONS REQUIRED OR PERMITTED TO BE
TAKEN BY THE REPRESENTATIVE HEREUNDER AND UNDER THE ESCROW AGREEMENT, AND NO
PARTY HEREUNDER SHALL HAVE ANY CAUSE OF ACTION AGAINST PARENT FOR ANY ACTION
TAKEN BY PARENT IN RELIANCE UPON THE INSTRUCTIONS OR DECISIONS OF THE
REPRESENTATIVE;

 

(B)           ALL ACTIONS, DECISIONS AND INSTRUCTIONS OF THE REPRESENTATIVE
SHALL BE CONCLUSIVE AND BINDING UPON ALL OF THE FORMER STOCKHOLDERS AND NO
FORMER STOCKHOLDER SHALL HAVE ANY CAUSE OF ACTION AGAINST THE REPRESENTATIVE FOR
ANY ACTION TAKEN, DECISION MADE OR INSTRUCTION GIVEN BY THE REPRESENTATIVE UNDER
THIS AGREEMENT, THE ESCROW AGREEMENT, EXCEPT FOR FRAUD OR WILLFUL BREACH OF THIS
AGREEMENT BY THE REPRESENTATIVE; AND

 

(C)           THE PROVISIONS OF THIS SECTION 1.11 ARE INDEPENDENT AND SEVERABLE,
SHALL CONSTITUTE AN IRREVOCABLE POWER OF ATTORNEY, COUPLED WITH AN INTEREST AND
SURVIVING DEATH, GRANTED BY THE FORMER STOCKHOLDERS TO THE REPRESENTATIVE AND
SHALL BE BINDING UPON THE EXECUTORS, HEIRS, LEGAL REPRESENTATIVES AND SUCCESSORS
OF EACH FORMER STOCKHOLDER.

 

(D)          ALL FEES AND EXPENSES, INCLUDING, WITHOUT LIMITATION, ALL
ATTORNEY’S FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENDING OR SETTLING
ANY CLAIM BY PARENT UNDER THIS AGREEMENT, AND ANY AMOUNTS UNDER SUBSECTION (E)
BELOW, INCURRED BY THE REPRESENTATIVE SHALL BE PAID BY THE FORMER STOCKHOLDERS
OUT OF THE REPRESENTATIVE ACCOUNT.

 

(E)           IN TAKING ANY ACTION HEREUNDER AND UNDER THE ESCROW AGREEMENT, THE
REPRESENTATIVE SHALL BE PROTECTED IN RELYING UPON ANY NOTICE, PAPER OR OTHER
DOCUMENT REASONABLY BELIEVED BY IT TO BE GENUINE, OR UPON ANY EVIDENCE
REASONABLY DEEMED BY IT, IN ITS GOOD FAITH JUDGMENT, TO BE SUFFICIENT; PROVIDED,
HOWEVER, THAT THE REPRESENTATIVE SHALL NOT WAIVE ANY RIGHTS WITH RESPECT TO ANY
INDIVIDUAL FORMER STOCKHOLDER(S)’ INTEREST(S) IF SUCH WAIVER WOULD HAVE THE
EFFECT OF DISPROPORTIONATELY AND ADVERSELY AFFECTING SUCH INDIVIDUAL FORMER
STOCKHOLDERS(S) AS COMPARED TO THE INTERESTS OF THE OTHER FORMER STOCKHOLDERS,
WITHOUT THE PRIOR CONSENT OF THE

 

8

--------------------------------------------------------------------------------


 

AFFECTED FORMER STOCKHOLDER(S).  THE REPRESENTATIVE SHALL NOT BE LIABLE TO
PARENT OR THE FORMER STOCKHOLDERS FOR ANY ACT PERFORMED OR OMITTED TO BE
PERFORMED BY IT IN THE GOOD FAITH EXERCISE OF ITS DUTIES AND SHALL BE LIABLE
ONLY IN THE CASE OF FRAUD OR WILLFUL BREACH OF THIS AGREEMENT BY THE
REPRESENTATIVE.  THE REPRESENTATIVE MAY CONSULT WITH COUNSEL IN CONNECTION WITH
ITS DUTIES HEREUNDER AND SHALL BE FULLY PROTECTED IN ANY ACT TAKEN, SUFFERED OR
PERMITTED BY IT IN GOOD FAITH IN ACCORDANCE WITH THE ADVICE OF COUNSEL.  THE
REPRESENTATIVE SHALL NOT BE RESPONSIBLE FOR DETERMINING OR VERIFYING THE
AUTHORITY OF ANY PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF ANY PARTY TO
THIS AGREEMENT.  IF THE REPRESENTATIVE REQUIRES LIABILITY ERRORS AND OMISSIONS
INSURANCE AS A CONDITION TO ACCEPTING THE ROLE OF REPRESENTATIVE, THE PREMIUM
COST SHALL BE REIMBURSED FROM THE REPRESENTATIVE ACCOUNT.  IF THE FUNDS IN THE
REPRESENTATIVE ACCOUNT HAVE BEEN EXHAUSTED, REPRESENTATIVE MAY RESIGN WITHOUT
LIABILITY TO THE FORMER STOCKHOLDERS.

 


1.12         NOTICE TO HOLDERS OF DERIVATIVE SECURITIES.  AS PROMPTLY AS
PRACTICABLE AFTER THE EXECUTION OF THIS AGREEMENT, THE COMPANY, AFTER
CONSULTATION WITH PARENT, SHALL GIVE THE HOLDERS OF COMPANY OPTIONS AND COMPANY
WARRANTS ANY REQUIRED NOTICES PURSUANT TO THE TERMS THEREOF.


 


1.13         SHARES SUBJECT TO APPRAISAL RIGHTS.  (A)  NOTWITHSTANDING ANY
PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, DISSENTING SHARES (AS HEREINAFTER
DEFINED) SHALL NOT BE ENTITLED TO RECEIVE THEIR PER SHARE MERGER CONSIDERATION
AND THE HOLDERS THEREOF SHALL BE ENTITLED ONLY TO SUCH RIGHTS AS ARE GRANTED BY
THE CGCL. EACH HOLDER OF DISSENTING SHARES WHO BECOMES ENTITLED TO PAYMENT FOR
SUCH SHARES PURSUANT TO THE CGCL SHALL RECEIVE PAYMENT THEREFOR FROM THE
SURVIVING CORPORATION IN ACCORDANCE WITH THE CGCL, PROVIDED, HOWEVER, THAT (I)
IF ANY STOCKHOLDER OF THE COMPANY WHO ASSERTS APPRAISAL RIGHTS IN CONNECTION
WITH THE MERGER (A “DISSENTER”) SHALL HAVE FAILED TO ESTABLISH HIS ENTITLEMENT
TO SUCH RIGHTS AS PROVIDED IN THE CGCL, OR (II) IF ANY SUCH DISSENTER SHALL HAVE
EFFECTIVELY WITHDRAWN HIS DEMAND FOR PAYMENT FOR SUCH SHARES OR WAIVED OR LOST
HIS RIGHT TO PAYMENT FOR HIS SHARES UNDER THE APPRAISAL RIGHTS PROCESS UNDER THE
CGCL, THE SHARES OF COMPANY COMMON STOCK HELD BY SUCH DISSENTER SHALL BE TREATED
AS IF THEY HAD BEEN CONVERTED, AS OF THE EFFECTIVE TIME, INTO A RIGHT TO RECEIVE
THE PER SHARE MERGER CONSIDERATION (NET OF THE PRO RATA AMOUNTS DEPOSITED IN THE
ESCROW ACCOUNT AND THE REPRESENTATIVE ACCOUNT) AS PROVIDED IN SECTION 1.5, AND
THE RIGHT TO PARTICIPATE PRO RATA IN DISTRIBUTIONS OF ANY REMAINING AMOUNTS OF
ESCROW CASH AND AMOUNTS IN THE REPRESENTATIVE ACCOUNT.  THE COMPANY SHALL GIVE
PARENT PROMPT NOTICE OF ANY DEMANDS FOR PAYMENT RECEIVED BY THE COMPANY FROM A
PERSON ASSERTING APPRAISAL RIGHTS, AND PARENT SHALL HAVE THE RIGHT TO
PARTICIPATE IN ALL NEGOTIATIONS AND PROCEEDINGS WITH RESPECT TO SUCH DEMANDS.
THE COMPANY SHALL NOT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF PARENT, MAKE ANY
PAYMENT WITH RESPECT TO, OR SETTLE OR OFFER TO SETTLE, ANY SUCH DEMANDS.


 


(B)           AS USED HEREIN, “DISSENTING SHARES” MEANS ANY SHARES OF COMPANY
COMMON STOCK HELD BY STOCKHOLDERS OF THE COMPANY WHO ARE ENTITLED TO APPRAISAL
RIGHTS UNDER THE CGCL, AND WHO HAVE PROPERLY EXERCISED, PERFECTED AND NOT
SUBSEQUENTLY WITHDRAWN OR LOST OR WAIVED THEIR RIGHTS TO DEMAND PAYMENT WITH
RESPECT TO THEIR SHARES IN ACCORDANCE WITH THE CGCL.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Subject to the exceptions and other disclosures set forth in a disclosure
schedule of the Company to be delivered by the Company on or following execution
of this Agreement pursuant to Section 5.23 (the “Company Schedule”), the Company
hereby represents and warrants to Parent and Merger Sub, as follows:

 


2.1           ORGANIZATION AND QUALIFICATION.  (A)  THE COMPANY IS A CORPORATION
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF CALIFORNIA AND HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO OWN,
LEASE AND OPERATE ITS ASSETS AND PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT
IS NOW BEING CONDUCTED.  THE COMPANY IS IN POSSESSION OF ALL FRANCHISES, GRANTS,
AUTHORIZATIONS, LICENSES, PERMITS, EASEMENTS, CONSENTS, CERTIFICATES, APPROVALS
AND ORDERS (“APPROVALS”) NECESSARY TO OWN, LEASE AND OPERATE THE PROPERTIES IT
PURPORTS TO OWN, OPERATE OR LEASE AND TO CARRY ON ITS BUSINESS AS IT IS NOW
BEING CONDUCTED, EXCEPT WHERE THE FAILURE TO HAVE SUCH APPROVALS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY.  COMPLETE AND CORRECT COPIES OF THE ARTICLES OF
INCORPORATION AND BY-LAWS (COLLECTIVELY REFERRED TO HEREIN AS “CHARTER
DOCUMENTS”) OF THE COMPANY, AS AMENDED AND CURRENTLY IN EFFECT, HAVE BEEN
HERETOFORE DELIVERED TO PARENT OR PARENT’S COUNSEL.  THE COMPANY IS NOT IN
VIOLATION OF ANY OF THE PROVISIONS OF THE COMPANY’S CHARTER DOCUMENTS.


 


(B)           THE COMPANY IS DULY QUALIFIED OR LICENSED TO DO BUSINESS AS A
FOREIGN CORPORATION AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE THE
CHARACTER OF THE PROPERTIES OWNED, LEASED OR OPERATED BY IT OR THE NATURE OF ITS
ACTIVITIES MAKES SUCH QUALIFICATION OR LICENSING NECESSARY, EXCEPT FOR SUCH
FAILURES TO BE SO DULY QUALIFIED OR LICENSED AND IN GOOD STANDING THAT WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE COMPANY.  EACH JURISDICTION IN WHICH THE COMPANY IS SO
QUALIFIED OR LICENSED IS LISTED IN SECTION 2.1 OF THE COMPANY SCHEDULE.


 


(C)           THE MINUTE BOOKS OF THE COMPANY CONTAIN TRUE, COMPLETE AND
ACCURATE RECORDS OF ALL MEETINGS AND CONSENTS IN LIEU OF MEETINGS OF ITS BOARD
OF DIRECTORS (AND ANY COMMITTEES THEREOF), SIMILAR GOVERNING BODIES AND
STOCKHOLDERS (“CORPORATE RECORDS”) SINCE JANUARY 1, 2000.  COPIES OF SUCH
CORPORATE RECORDS OF THE COMPANY HAVE BEEN HERETOFORE MADE AVAILABLE TO PARENT
OR PARENT’S COUNSEL.


 


(D)           THE STOCK TRANSFER, WARRANT AND OPTION TRANSFER AND OWNERSHIP
RECORDS OF THE COMPANY CONTAIN TRUE, COMPLETE AND ACCURATE RECORDS OF THE
SECURITIES RECORD OWNERSHIP AS OF THE DATE OF SUCH RECORDS AND THE TRANSFERS
INVOLVING THE CAPITAL STOCK AND OTHER SECURITIES OF THE COMPANY SINCE JANUARY 1,
2000.  COPIES OF SUCH RECORDS OF THE COMPANY HAVE BEEN HERETOFORE MADE AVAILABLE
TO PARENT OR PARENT’S COUNSEL.


 


2.2           SUBSIDIARIES.  (A)  THE COMPANY HAS NO SUBSIDIARIES.  EXCEPT AS
SET FORTH IN SECTION 2.2(A) OF THE COMPANY SCHEDULE, THE COMPANY DOES NOT OWN,
DIRECTLY OR INDIRECTLY, ANY OWNERSHIP, EQUITY, PROFITS OR VOTING INTEREST IN ANY
PERSON OR HAVE ANY AGREEMENT OR COMMITMENT

 

10

--------------------------------------------------------------------------------


 


TO PURCHASE ANY SUCH INTEREST, AND HAS NOT AGREED AND IS NOT OBLIGATED TO MAKE
NOR IS BOUND BY ANY WRITTEN, ORAL OR OTHER AGREEMENT, CONTRACT, SUBCONTRACT,
LEASE, BINDING UNDERSTANDING, INSTRUMENT, NOTE, OPTION, WARRANTY, PURCHASE
ORDER, LICENSE, SUBLICENSE, INSURANCE POLICY, BENEFIT PLAN, COMMITMENT OR
UNDERTAKING OF ANY NATURE, AS OF THE DATE HEREOF OR AS MAY HEREAFTER BE IN
EFFECT UNDER WHICH IT MAY BECOME OBLIGATED TO MAKE, ANY FUTURE INVESTMENT IN OR
CAPITAL CONTRIBUTION TO ANY OTHER ENTITY.


 


2.3           CAPITALIZATION.  (A)  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 50,000,000 SHARES OF COMMON STOCK, NO PAR VALUE PER SHARE, OF WHICH
THERE WERE 10,639,004 SHARES ISSUED AND OUTSTANDING AS OF MARCH 8, 2006 AND
30,000,000 SHARES OF PREFERRED STOCK, NO PAR VALUE PER SHARE.  OF THE AUTHORIZED
PREFERRED STOCK: 3,150,000 SHARES HAVE BEEN DESIGNATED SERIES A PREFERRED STOCK,
3,000,000 OF WHICH SHARES ARE ISSUED AND OUTSTANDING; 2,625,993 SHARES HAVE BEEN
DESIGNATED SERIES B PREFERRED STOCK, 2,250,053 OF WHICH SHARES ARE ISSUED AND
OUTSTANDING; 7,552,524 SHARES HAVE BEEN DESIGNATED SERIES C PREFERRED STOCK,
7,415,206 OF WHICH SHARES ARE ISSUED AND OUTSTANDING; 11,671,483 SHARES HAVE
BEEN DESIGNATED SERIES D PREFERRED STOCK, 9,998,905 OF WHICH SHARES ARE ISSUED
AND OUTSTANDING; AND 4,000,000 SHARES HAVE BEEN DESIGNATED SERIES E PREFERRED
STOCK, 2,482,726 OF WHICH SHARES ARE ISSUED AND OUTSTANDING.  NO OTHER SHARES OF
PREFERRED STOCK ARE ISSUED OR OUTSTANDING.  NO SHARES OF CAPITAL STOCK ARE HELD
IN THE COMPANY’S TREASURY.  ALL OUTSTANDING SHARES OF COMPANY COMMON STOCK AND
COMPANY PREFERRED STOCK ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE AND ARE NOT SUBJECT TO PREEMPTIVE RIGHTS CREATED BY STATUTE, THE
CHARTER DOCUMENTS OF COMPANY OR ANY AGREEMENT OR DOCUMENT TO WHICH THE COMPANY
IS A PARTY OR BY WHICH IT IS BOUND, AND WERE ISSUED IN COMPLIANCE WITH ALL
APPLICABLE FEDERAL AND STATE SECURITIES LAWS. AS OF MARCH 8, 2006, THE COMPANY
HAD RESERVED AN AGGREGATE OF 7,029,941 SHARES OF COMMON STOCK (NET OF EXERCISES)
FOR ISSUANCE TO EMPLOYEES, CONSULTANTS AND NON-EMPLOYEE DIRECTORS PURSUANT TO
THE COMPANY STOCK OPTION PLANS, UNDER WHICH OPTIONS WERE OUTSTANDING FOR AN
AGGREGATE OF 5,998,839 SHARES.  ALL SHARES OF COMPANY COMMON STOCK SUBJECT TO
ISSUANCE AS AFORESAID, UPON ISSUANCE ON THE TERMS AND CONDITIONS SPECIFIED IN
THE INSTRUMENTS PURSUANT TO WHICH THEY ARE ISSUABLE, WOULD BE DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE.  SECTION 2.3(A) OF THE COMPANY
SCHEDULE LISTS EACH HOLDER OF COMPANY COMMON STOCK AND COMPANY PREFERRED STOCK,
EACH OUTSTANDING OPTION (THE “COMPANY OPTIONS”) AND EACH OUTSTANDING WARRANT
(“COMPANY WARRANTS”) TO ACQUIRE SHARES OF COMPANY COMMON STOCK OR COMPANY
PREFERRED STOCK, AS APPLICABLE, THE NAME OF THE HOLDER OF SUCH OPTION OR
WARRANT, THE NUMBER OF SHARES SUBJECT TO SUCH OPTION OR WARRANT, THE EXERCISE
PRICE OF SUCH OPTION OR WARRANT, THE NUMBER OF SHARES AS TO WHICH SUCH OPTION OR
WARRANT WILL HAVE VESTED AT SUCH DATE, THE VESTING SCHEDULE AND TERMINATION DATE
OF SUCH OPTION OR WARRANT AND WHETHER THE EXERCISABILITY OF SUCH OPTION OR
WARRANT WILL BE ACCELERATED IN ANY WAY BY THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR FOR ANY OTHER REASON, INDICATING THE EXTENT OF ACCELERATION, IF
ANY.  THE COMPANY HAS NO OBLIGATION (CONTINGENT OR OTHERWISE) TO PAY ANY
DIVIDEND WITH RESPECT TO ANY SHARES OF COMPANY CAPITAL STOCK OR TO MAKE ANY
OTHER DISTRIBUTION IN RESPECT THEREOF.  THE COMPANY HAS DELIVERED TO PARENT OR
PARENT’S COUNSEL TRUE AND ACCURATE COPIES OF THE FORMS OF DOCUMENTS USED FOR THE
ISSUANCE OF COMPANY STOCK OPTIONS AND COMPANY WARRANTS.


 


(B)           EXCEPT AS CONTEMPLATED BY THIS AGREEMENT AND EXCEPT AS SET FORTH
IN SECTION 2.3(A) HEREOF, THERE ARE NO SUBSCRIPTIONS, OPTIONS, WARRANTS, EQUITY
SECURITIES, PARTNERSHIP INTERESTS OR SIMILAR OWNERSHIP INTERESTS, CALLS, RIGHTS
(INCLUDING PREEMPTIVE RIGHTS), COMMITMENTS OR AGREEMENTS OF ANY CHARACTER TO
WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS BOUND

 

11

--------------------------------------------------------------------------------


 


OBLIGATING THE COMPANY TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE ISSUED,
DELIVERED OR SOLD, OR REPURCHASE, REDEEM OR OTHERWISE ACQUIRE, OR CAUSE THE
REPURCHASE, REDEMPTION OR ACQUISITION OF, ANY SHARES OF CAPITAL STOCK,
PARTNERSHIP INTERESTS OR SIMILAR OWNERSHIP INTERESTS OF THE COMPANY OR
OBLIGATING THE COMPANY TO GRANT, EXTEND, ACCELERATE THE VESTING OF OR ENTER INTO
ANY SUCH SUBSCRIPTION, OPTION, WARRANT, EQUITY SECURITY, CALL, RIGHT, COMMITMENT
OR AGREEMENT.


 


(C)           EXCEPT AS CONTEMPLATED BY THIS AGREEMENT AND EXCEPT AS SET FORTH
ON SECTION 2.3(C) OF THE COMPANY SCHEDULE, THERE ARE NO REGISTRATION RIGHTS, AND
THERE IS NO VOTING TRUST, PROXY, RIGHTS PLAN, ANTI-TAKEOVER PLAN OR OTHER
AGREEMENT OR UNDERSTANDING TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE
COMPANY IS BOUND WITH RESPECT TO ANY EQUITY SECURITY OF ANY CLASS OF THE
COMPANY.


 


2.4           AUTHORITY RELATIVE TO THIS AGREEMENT.  THE COMPANY HAS ALL
NECESSARY CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT
AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING THE MERGER).  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY (INCLUDING THE MERGER), WILL UPON APPROVAL BY THE COMPANY’S STOCKHOLDERS,
BE DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF
THE COMPANY (INCLUDING THE APPROVAL BY ITS BOARD OF DIRECTORS), SUBJECT IN ALL
CASES TO THE SATISFACTION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT,
INCLUDING THE CONDITIONS SET FORTH IN ARTICLE VI), AND NO OTHER CORPORATE
PROCEEDINGS ON THE PART OF THE COMPANY ARE NECESSARY TO AUTHORIZE THIS AGREEMENT
OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY PURSUANT TO THE CGCL AND
THE TERMS AND CONDITIONS OF THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AND
VALIDLY EXECUTED AND DELIVERED BY THE COMPANY AND, ASSUMING THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY THE OTHER PARTIES HERETO,
CONSTITUTES THE LEGAL AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


2.5           NO CONFLICT; REQUIRED FILINGS AND CONSENTS.  (A)  THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE COMPANY DO NOT, AND THE PERFORMANCE OF
THIS AGREEMENT BY THE COMPANY SHALL NOT, (I) CONFLICT WITH OR VIOLATE THE
COMPANY’S CHARTER DOCUMENTS, (II) SUBJECT TO OBTAINING THE APPROVAL OF THIS
AGREEMENT AND THE MERGER BY THE STOCKHOLDERS OF THE COMPANY, CONFLICT WITH OR
VIOLATE ANY LEGAL REQUIREMENTS (AS DEFINED IN SECTION 10.2(B)), (III) EXCEPT AS
SET FORTH IN SECTION 2.5 OF THE COMPANY SCHEDULE, RESULT IN ANY BREACH OF OR
CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR MATERIALLY IMPAIR THE COMPANY’S RIGHTS OR
ALTER THE RIGHTS OR OBLIGATIONS OF ANY THIRD PARTY UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN
THE CREATION OF A LIEN OR ENCUMBRANCE ON ANY OF THE PROPERTIES OR ASSETS OF THE
COMPANY PURSUANT TO, ANY MATERIAL COMPANY CONTRACTS OR (IV) EXCEPT AS SET FORTH
IN SECTION 2.5 OF THE COMPANY SCHEDULE, RESULT IN THE TRIGGERING, ACCELERATION
OR INCREASE OF ANY PAYMENT TO ANY PERSON PURSUANT TO ANY MATERIAL COMPANY
CONTRACT, INCLUDING ANY “CHANGE IN CONTROL” OR SIMILAR PROVISION OF ANY MATERIAL
COMPANY CONTRACT.


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY DOES
NOT, AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER WILL NOT, REQUIRE ANY
CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH OR NOTIFICATION
TO, ANY GOVERNMENTAL ENTITY, EXCEPT (I)

 

12

--------------------------------------------------------------------------------


 


(II)FOR THE FILING OF ANY NOTIFICATIONS REQUIRED UNDER THE HART-SCOTT-RODINO
ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HSR ACT”) AND THE
EXPIRATION OF THE REQUIRED WAITING PERIOD THEREUNDER, AND (II) WHERE THE FAILURE
TO OBTAIN SUCH CONSENTS, APPROVALS, AUTHORIZATIONS OR PERMITS, OR TO MAKE SUCH
FILINGS OR NOTIFICATIONS, WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY, OR
PREVENT CONSUMMATION OF THE MERGER OR OTHERWISE PREVENT THE COMPANY FROM
PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


2.6           COMPLIANCE.  THE COMPANY HAS COMPLIED WITH, AND IS NOT IN
VIOLATION OF, ANY LEGAL REQUIREMENTS WITH RESPECT TO THE CONDUCT OF ITS
BUSINESS, OR THE OWNERSHIP OR OPERATION OF ITS BUSINESS.  EXCEPT AS SET FORTH IN
SECTION 2.6 OF THE COMPANY SCHEDULE, NO WRITTEN NOTICE OF NON-COMPLIANCE WITH
ANY LEGAL REQUIREMENTS HAS BEEN RECEIVED BY THE COMPANY (AND THE COMPANY HAS NO
KNOWLEDGE OF ANY SUCH NOTICE DELIVERED TO ANY OTHER PERSON).  THE COMPANY IS NOT
IN VIOLATION OF ANY TERM OF ANY MATERIAL COMPANY CONTRACT.


 


2.7           FINANCIAL STATEMENTS.  (A)  THE COMPANY HAS PROVIDED TO PARENT A
CORRECT AND COMPLETE COPY OF THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS
(INCLUDING ANY RELATED NOTES THERETO) OF THE COMPANY FOR THE FISCAL YEARS ENDED
JUNE 28, 2005, JUNE 29, 2004 AND JUNE 24, 2003 (THE “AUDITED FINANCIAL
STATEMENTS”).  THE AUDITED FINANCIAL STATEMENTS WERE PREPARED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OF THE UNITED STATES (“U.S.  GAAP”)
APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO), AND EACH FAIRLY PRESENTS IN ALL MATERIAL
RESPECTS THE FINANCIAL POSITION OF THE COMPANY AT THE RESPECTIVE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS INDICATED IN
ACCORDANCE WITH U.S. GAAP.


 


(B)           COMPANY HAS PROVIDED TO PARENT A CORRECT AND COMPLETE COPY OF THE
UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING, IN EACH CASE, ANY
RELATED NOTES THERETO) OF THE COMPANY THROUGH JANUARY 10, 2006  (THE “UNAUDITED
FINANCIAL STATEMENTS”).  THE UNAUDITED FINANCIAL STATEMENTS COMPLY AS TO FORM IN
ALL MATERIAL RESPECTS, AND WERE PREPARED IN ACCORDANCE WITH, U.S. GAAP APPLIED
ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO), AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION OF THE COMPANY AT THE DATE THEREOF AND THE RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIOD INDICATED IN ACCORDANCE WITH U.S. GAAP,
EXCEPT THAT SUCH STATEMENTS DO NOT CONTAIN NOTES AND ARE SUBJECT TO NORMAL
ADJUSTMENTS THAT ARE NOT EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY.


 


(C)           SINCE JANUARY 1, 2000, THE BOOKS OF ACCOUNT, MINUTE BOOKS, STOCK
CERTIFICATE BOOKS AND STOCK TRANSFER LEDGERS AND OTHER SIMILAR BOOKS AND RECORDS
OF THE COMPANY HAVE BEEN MAINTAINED IN ACCORDANCE WITH GOOD BUSINESS PRACTICE,
ARE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND THERE HAVE BEEN NO
MATERIAL TRANSACTIONS THAT ARE REQUIRED TO BE SET FORTH THEREIN AND WHICH ARE
NOT SO SET FORTH.


 


(D)           EXCEPT AS OTHERWISE NOTED IN THE AUDITED FINANCIAL STATEMENTS OR
THE UNAUDITED FINANCIAL STATEMENTS, OR AS SET FORTH IN SECTION 2.7(D) OF THE
COMPANY SCHEDULE, THE ACCOUNTS AND NOTES RECEIVABLE OF THE COMPANY REFLECTED ON
THE BALANCE SHEETS INCLUDED IN THE AUDITED FINANCIAL STATEMENTS AND THE
UNAUDITED FINANCIAL STATEMENTS (I) AROSE FROM BONA FIDE TRANSACTIONS IN THE
ORDINARY COURSE OF BUSINESS AND ARE PAYABLE ON ORDINARY TRADE TERMS, (II) ARE

 

13

--------------------------------------------------------------------------------


 


LEGAL, VALID AND BINDING OBLIGATIONS OF THE RESPECTIVE DEBTORS ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND BY GENERAL EQUITABLE PRINCIPLES, (III) ARE NOT SUBJECT TO ANY
VALID SET-OFF OR COUNTERCLAIM EXCEPT TO THE EXTENT SET FORTH IN SUCH BALANCE
SHEET CONTAINED THEREIN, AND (IV) EXCEPT AS SET FORTH IN SECTION 2.7(D) OF THE
COMPANY SCHEDULE, ARE NOT THE SUBJECT OF ANY ACTIONS OR PROCEEDINGS BROUGHT BY
OR ON BEHALF OF THE COMPANY.


 


(E)           TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY HAS ESTABLISHED
ADEQUATE INTERNAL CONTROLS FOR A PRIVATELY HELD COMPANY FOR PURPOSES OF
PREPARING THE COMPANY’S PERIODIC FINANCIAL STATEMENTS.


 


2.8           NO UNDISCLOSED LIABILITIES.  EXCEPT AS SET FORTH IN SECTION 2.8 OF
THE COMPANY SCHEDULE, TO THE KNOWLEDGE OF THE COMPANY, THE COMPANY HAS NO
LIABILITIES (ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE) OF A NATURE REQUIRED TO
BE DISCLOSED ON A BALANCE SHEET WHICH ARE, INDIVIDUALLY OR IN THE AGGREGATE,
MATERIAL TO THE BUSINESS, RESULTS OF OPERATIONS OR FINANCIAL CONDITION OF THE
COMPANY, EXCEPT:  LIABILITIES PROVIDED FOR IN OR OTHERWISE DISCLOSED IN THE
BALANCE SHEET INCLUDED IN THE UNAUDITED FINANCIAL STATEMENTS, AND (II) SUCH
LIABILITIES ARISING IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS SINCE
JANUARY 10, 2006, NONE OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY.


 


2.9           ABSENCE OF CERTAIN CHANGES OR EVENTS.  EXCEPT AS SET FORTH IN
SECTION 2.9 OF THE COMPANY SCHEDULE OR IN THE UNAUDITED FINANCIAL STATEMENTS, OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT, SINCE JANUARY 10, 2006, THERE HAS NOT
BEEN: (I) ANY MATERIAL ADVERSE EFFECT ON THE COMPANY, (II) ANY DECLARATION,
SETTING ASIDE OR PAYMENT OF ANY DIVIDEND ON, OR OTHER DISTRIBUTION (WHETHER IN
CASH, STOCK OR PROPERTY) IN RESPECT OF, ANY OF THE COMPANY’S STOCK, OR ANY
PURCHASE, REDEMPTION OR OTHER ACQUISITION BY THE COMPANY OF ANY OF THE COMPANY’S
CAPITAL STOCK OR ANY OTHER SECURITIES OF THE COMPANY OR ANY OPTIONS, WARRANTS,
CALLS OR RIGHTS TO ACQUIRE ANY SUCH SHARES OR OTHER SECURITIES, (III) ANY SPLIT,
COMBINATION OR RECLASSIFICATION OF ANY OF THE COMPANY’S CAPITAL STOCK, (IV) ANY
GRANTING BY THE COMPANY OF ANY INCREASE IN COMPENSATION OR FRINGE BENEFITS,
EXCEPT FOR NORMAL INCREASES OF CASH COMPENSATION IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, OR ANY PAYMENT BY THE COMPANY OF ANY
BONUS, EXCEPT FOR BONUSES MADE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE, OR ANY GRANTING BY THE COMPANY OF ANY INCREASE IN SEVERANCE
OR TERMINATION PAY OR ANY ENTRY BY COMPANY INTO ANY CURRENTLY EFFECTIVE
EMPLOYMENT, SEVERANCE, TERMINATION OR INDEMNIFICATION AGREEMENT OR ANY AGREEMENT
THE BENEFITS OF WHICH ARE CONTINGENT OR THE TERMS OF WHICH ARE MATERIALLY
ALTERED UPON THE OCCURRENCE OF A TRANSACTION INVOLVING THE COMPANY OF THE NATURE
CONTEMPLATED HEREBY, (V) ENTRY BY THE COMPANY INTO ANY LICENSING OR OTHER
AGREEMENT WITH REGARD TO THE ACQUISITION OR DISPOSITION OF ANY INTELLECTUAL
PROPERTY (AS DEFINED IN SECTION 2.18 HEREOF) OTHER THAN LICENSES IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR ANY AMENDMENT OR CONSENT
WITH RESPECT TO ANY LICENSING AGREEMENT FILED OR REQUIRED TO BE FILED BY THE
COMPANY WITH RESPECT TO ANY GOVERNMENTAL ENTITY, (VI) ANY MATERIAL CHANGE BY THE
COMPANY IN ITS ACCOUNTING METHODS, PRINCIPLES OR PRACTICES, (VII) ANY CHANGE IN
THE AUDITORS OF THE COMPANY, (VIII) ANY ISSUANCE OF CAPITAL STOCK OF THE
COMPANY, OTHER THAN PURSUANT TO THE COMPANY’S STOCK OPTION PLANS IN THE ORDINARY
COURSE, (IX) ANY REVALUATION BY THE COMPANY OF ANY OF ITS ASSETS, INCLUDING,
WITHOUT LIMITATION, WRITING DOWN THE VALUE OF CAPITALIZED INVENTORY OR WRITING
OFF NOTES OR ACCOUNTS RECEIVABLE OR ANY SALE OF ASSETS OF THE COMPANY OTHER THAN
IN THE ORDINARY COURSE OF BUSINESS, OR (X) ANY AGREEMENT, WHETHER WRITTEN OR
ORAL, TO DO ANY OF THE FOREGOING.

 

14

--------------------------------------------------------------------------------


 


2.10         LITIGATION.  EXCEPT AS DISCLOSED IN SECTION 2.10 OF THE COMPANY
SCHEDULE, THERE ARE NO CLAIMS, SUITS, ACTIONS OR PROCEEDINGS PENDING WHICH HAVE
BEEN SERVED ON THE COMPANY, OR, TO THE KNOWLEDGE OF THE COMPANY, OTHERWISE
PENDING OR THREATENED AGAINST THE COMPANY BEFORE ANY COURT, GOVERNMENTAL
DEPARTMENT, COMMISSION, AGENCY, INSTRUMENTALITY OR AUTHORITY, OR ANY ARBITRATOR
THAT SEEKS TO RESTRAIN OR ENJOIN THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


2.11         EMPLOYEE BENEFIT PLANS AND COMPENSATION.  (A)  DEFINITIONS.  WITH
THE EXCEPTION OF THE DEFINITION OF “AFFILIATE” SET FORTH IN SECTION 2.11(A)
BELOW (WHICH DEFINITION SHALL APPLY ONLY TO THIS SECTION 2.11(A)), FOR PURPOSES
OF THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING RESPECTIVE
MEANINGS:


 

“Affiliate” shall mean any other person or entity under common control with the
Company within the meaning of Section 414(b), (c), (m) or (o) of the Code and
the regulations issued thereunder.

 

“Company Employee Plan” shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written, unwritten or otherwise, funded or unfunded,
including without limitation, each “employee benefit plan,” within the meaning
of Section 3(3) of ERISA which is or has been maintained, contributed to, or
required to be contributed to, by the Company or any Affiliate for the benefit
of any Employee, or with respect to which the Company or any Affiliate has or
may have any liability or obligation and any International Employee Plan.

 

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

 

“DOL” shall mean the United States Department of Labor.

 

“Employee” shall mean any current, former or rehired employee, consultant,
officer or director of the Company or any Affiliate.

 

“Employee Agreement” shall mean each employment, consulting or similar agreement
not terminable at will by the Company, each agreement providing for severance, 
relocation, repatriation, expatriation or similar agreement (including, without
limitation, any offer letter or any agreement providing for acceleration of
Company Stock Options) between the Company or any Affiliate and any Employee.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“FMLA” shall mean the Family Medical Leave Act of 1993, as amended.

 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as amended.

 

15

--------------------------------------------------------------------------------


 

“International Employee Plan” shall mean each Company Employee Plan or Employee
Agreement that has been adopted or maintained by the Company or any Affiliate,
whether formally or informally or with respect to which the Company or any
Affiliate will or may have any liability with respect to Employees who perform
services outside the United States.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“PBGC” shall mean the United States Pension Benefit Guaranty Corporation.

 

“Pension Plan” shall mean each Company Employee Plan that is an “employee
pension benefit plan,” within the meaning of Section 3(2) of ERISA.

 


(B)           SECTION 2.11(B) OF THE COMPANY SCHEDULE SETS FORTH A COMPLETE AND
ACCURATE LIST OF EACH COMPANY EMPLOYEE PLAN AND EMPLOYEE AGREEMENT.  THE COMPANY
HAS NOT MADE ANY PLAN OR COMMITMENT TO ESTABLISH ANY NEW COMPANY EMPLOYEE PLAN
OR EMPLOYEE AGREEMENT, TO MODIFY ANY COMPANY EMPLOYEE PLAN OR EMPLOYEE AGREEMENT
(EXCEPT TO THE EXTENT REQUIRED BY LAW OR TO CONFORM ANY SUCH COMPANY EMPLOYEE
PLAN OR EMPLOYEE AGREEMENT TO THE REQUIREMENTS OF ANY APPLICABLE LAW, OR AS
REQUIRED BY THIS AGREEMENT), OR TO ENTER INTO ANY COMPANY EMPLOYEE PLAN OR
EMPLOYEE AGREEMENT, NOR DOES IT HAVE ANY INTENTION OR COMMITMENT TO DO ANY OF
THE FOREGOING.  THE COMPANY HAS PREVIOUSLY MADE AVAILABLE TO PARENT A TRUE AND
COMPLETE TABLE SETTING FORTH THE NAME, POSITION AND SALARY OF EACH EMPLOYEE OF
THE COMPANY.


 


(C)           DOCUMENTS.  THE COMPANY HAS PROVIDED TO PARENT: (I) CORRECT AND
COMPLETE COPIES OF ALL DOCUMENTS EMBODYING EACH COMPANY EMPLOYEE PLAN AND EACH
EMPLOYEE AGREEMENT INCLUDING, WITHOUT LIMITATION, ALL AMENDMENTS THERETO AND
WRITTEN INTERPRETATIONS THEREOF AND ALL RELATED TRUST DOCUMENTS; (II) THE FIVE
(5) MOST RECENT ANNUAL REPORTS (FORM SERIES 5500 AND ALL SCHEDULES AND FINANCIAL
STATEMENTS ATTACHED THERETO), IF ANY, FILED UNDER ERISA OR THE CODE IN
CONNECTION WITH EACH COMPANY EMPLOYEE PLAN; (III) IF THE COMPANY EMPLOYEE PLAN
IS FUNDED, THE MOST RECENT ANNUAL AND PERIODIC ACCOUNTING OF COMPANY EMPLOYEE
PLAN ASSETS; (IV) THE MOST RECENT SUMMARY PLAN DESCRIPTION TOGETHER WITH THE
SUMMARY(IES) OF MATERIAL MODIFICATIONS THERETO, IF ANY, REQUIRED UNDER ERISA
WITH RESPECT TO EACH COMPANY EMPLOYEE PLAN; (V) ALL MATERIAL WRITTEN AGREEMENTS
AND CONTRACTS RELATING TO EACH COMPANY EMPLOYEE PLAN, INCLUDING, WITHOUT
LIMITATION, ADMINISTRATIVE SERVICE AGREEMENTS AND GROUP INSURANCE CONTRACTS;
(VI) ALL COMMUNICATIONS FROM THE COMPANY WITHIN THE PRIOR THREE (3) YEARS
MATERIAL TO ANY EMPLOYEE OR EMPLOYEES RELATING TO ANY COMPANY EMPLOYEE PLAN AND
ANY PROPOSED COMPANY EMPLOYEE PLAN, IN EACH CASE, RELATING TO ANY AMENDMENTS,
TERMINATIONS, ESTABLISHMENTS, INCREASES OR DECREASES IN BENEFITS, ACCELERATION
OF PAYMENTS OR VESTING SCHEDULES OR OTHER EVENTS WHICH WOULD RESULT IN ANY
LIABILITY TO THE COMPANY; (VII) ALL CORRESPONDENCE TO OR FROM ANY GOVERNMENTAL
AGENCY RELATING TO ANY COMPANY EMPLOYEE PLAN RECEIVED BY THE COMPANY WITHIN THE
PRIOR THREE (3) YEARS; (VIII) ALL COBRA FORMS AND RELATED NOTICES; (IX) ALL
POLICIES PERTAINING TO FIDUCIARY LIABILITY INSURANCE COVERING THE FIDUCIARIES
FOR EACH COMPANY EMPLOYEE PLAN; (X) ALL DISCRIMINATION TESTS FOR EACH COMPANY
EMPLOYEE PLAN FOR THE THREE (3) MOST RECENT PLAN YEARS; (XI) THE MOST RECENT
REGISTRATION STATEMENTS, ANNUAL REPORTS (FORM 11-K AND ALL ATTACHMENTS THERETO)
AND PROSPECTUSES PREPARED IN CONNECTION WITH EACH COMPANY EMPLOYEE PLAN; AND
(XII)

 

16

--------------------------------------------------------------------------------


 


THE MOST RECENT IRS DETERMINATION OR OPINION LETTER ISSUED WITH RESPECT TO EACH
COMPANY EMPLOYEE PLAN.


 


(D)           EMPLOYEE PLAN COMPLIANCE.  THE COMPANY HAS PERFORMED ALL
OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER, IS NOT IN DEFAULT OR VIOLATION
OF, AND HAS NO KNOWLEDGE OF ANY DEFAULT OR VIOLATION BY ANY OTHER PARTY TO, ANY
COMPANY EMPLOYEE PLAN, AND EACH COMPANY EMPLOYEE PLAN HAS BEEN ESTABLISHED AND
MAINTAINED IN ACCORDANCE WITH ITS TERMS AND IN COMPLIANCE WITH ALL APPLICABLE
LAWS, STATUTES, ORDERS, RULES AND REGULATIONS, INCLUDING BUT NOT LIMITED TO
ERISA OR THE CODE.  ANY COMPANY EMPLOYEE PLAN INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE AND ANY TRUST INTENDED TO QUALIFY UNDER SECTION
501(A) OF THE CODE HAS OBTAINED A FAVORABLE DETERMINATION LETTER (OR OPINION
LETTER, IF APPLICABLE) AS TO ITS QUALIFIED STATUS UNDER THE CODE.  NO
“PROHIBITED TRANSACTION,” WITHIN THE MEANING OF SECTION 4975 OF THE CODE OR
SECTIONS 406 AND 407 OF ERISA, AND NOT OTHERWISE EXEMPT UNDER SECTION 408 OF
ERISA, HAS OCCURRED WITH RESPECT TO ANY COMPANY EMPLOYEE PLAN.  THERE ARE NO
ACTIONS, SUITS OR CLAIMS PENDING WHICH HAVE BEEN SERVED ON THE COMPANY OR, TO
THE KNOWLEDGE OF THE COMPANY, OTHERWISE PENDING OR THREATENED OR REASONABLY
ANTICIPATED (OTHER THAN ROUTINE CLAIMS FOR BENEFITS) AGAINST ANY COMPANY
EMPLOYEE PLAN OR AGAINST THE ASSETS OF ANY COMPANY EMPLOYEE PLAN.  EACH COMPANY
EMPLOYEE PLAN CAN BE AMENDED, TERMINATED OR OTHERWISE DISCONTINUED AFTER THE
EFFECTIVE TIME IN ACCORDANCE WITH ITS TERMS, WITHOUT LIABILITY TO PARENT, THE
COMPANY OR ANY AFFILIATE (OTHER THAN ACCRUED BENEFITS AND ORDINARY
ADMINISTRATION EXPENSES).  THERE ARE NO AUDITS, INQUIRIES OR PROCEEDINGS PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY AFFILIATES, THREATENED BY THE IRS,
DOL, OR ANY OTHER GOVERNMENTAL ENTITY WITH RESPECT TO ANY COMPANY EMPLOYEE
PLAN.  NEITHER THE COMPANY NOR ANY AFFILIATE IS SUBJECT TO ANY PENALTY OR TAX
WITH RESPECT TO ANY COMPANY EMPLOYEE PLAN UNDER SECTION 402(I) OF ERISA OR
SECTIONS 4975 THROUGH 4980 OF THE CODE.  THE COMPANY HAS MADE ALL CONTRIBUTIONS
AND OTHER PAYMENTS REQUIRED BY AND DUE UNDER THE TERMS OF EACH COMPANY EMPLOYEE
PLAN.


 


(E)           NO PENSION PLAN.  NEITHER THE COMPANY NOR ANY AFFILIATE HAS EVER
MAINTAINED, ESTABLISHED, SPONSORED, PARTICIPATED IN, OR CONTRIBUTED TO, ANY
PENSION PLAN THAT IS SUBJECT TO TITLE IV OF ERISA OR SECTION 412 OF THE CODE.


 


(F)            NO SELF-INSURED PLAN.  NEITHER THE COMPANY NOR ANY AFFILIATE HAS
EVER MAINTAINED, ESTABLISHED SPONSORED, PARTICIPATED IN OR CONTRIBUTED TO ANY
SELF-INSURED PLAN THAT PROVIDES HEALTHCARE, LIFE, DISABILITY OR OTHER WELFARE
BENEFITS TO EMPLOYEES (INCLUDING, WITHOUT LIMITATION, ANY SUCH PLAN PURSUANT TO
WHICH A STOP-LOSS POLICY OR CONTRACT APPLIES).


 


(G)           COLLECTIVELY BARGAINED, MULTIEMPLOYER AND MULTIPLE-EMPLOYER PLAN. 
AT NO TIME HAS THE COMPANY OR ANY AFFILIATE CONTRIBUTED TO OR BEEN OBLIGATED TO
CONTRIBUTE TO ANY MULTIEMPLOYER PLAN.  NEITHER THE COMPANY NOR ANY AFFILIATE HAS
AT ANY TIME EVER MAINTAINED, ESTABLISHED, SPONSORED, PARTICIPATED IN OR
CONTRIBUTED TO ANY MULTIPLE EMPLOYER PLAN OR TO ANY PLAN DESCRIBED IN SECTION
413 OF THE CODE.


 


(H)           NO POST-EMPLOYMENT OBLIGATIONS.  NO COMPANY EMPLOYEE PLAN OR
EMPLOYMENT ARRANGEMENT PROVIDES, OR REFLECTS OR REPRESENTS ANY LIABILITY TO
PROVIDE, RETIREE LIFE INSURANCE, RETIREE HEALTH OR OTHER RETIREE EMPLOYEE
WELFARE BENEFITS TO ANY PERSON FOR ANY REASON, EXCEPT AS MAY BE REQUIRED BY
COBRA OR OTHER APPLICABLE STATUTE, AND THE COMPANY HAS NOT REPRESENTED, PROMISED
OR CONTRACTED (WHETHER IN ORAL OR WRITTEN FORM) TO ANY EMPLOYEE (EITHER

 

17

--------------------------------------------------------------------------------


 


INDIVIDUALLY OR TO EMPLOYEES AS A GROUP) OR ANY OTHER PERSON THAT SUCH
EMPLOYEE(S) OR OTHER PERSON WOULD BE PROVIDED WITH RETIREE LIFE INSURANCE,
RETIREE HEALTH OR OTHER RETIREE EMPLOYEE WELFARE BENEFITS, EXCEPT TO THE EXTENT
REQUIRED BY STATUTE.


 


(I)            COBRA; FMLA; HIPAA.  THE COMPANY AND EACH AFFILIATE HAS, PRIOR TO
THE EFFECTIVE TIME, COMPLIED WITH COBRA, FMLA, HIPAA, THE WOMEN’S HEALTH AND
CANCER RIGHTS ACT OF 1998, THE NEWBORNS’ AND MOTHERS’ HEALTH PROTECTION ACT OF
1996, AND ANY SIMILAR PROVISIONS OF STATE LAW APPLICABLE TO ITS EMPLOYEES IN ALL
MATERIAL RESPECTS.  THE COMPANY DOES NOT HAVE UNSATISFIED OBLIGATIONS TO ANY
EMPLOYEES OR QUALIFIED BENEFICIARIES PURSUANT TO COBRA, HIPAA OR ANY STATE LAW
GOVERNING HEALTH CARE COVERAGE OR EXTENSION.


 


(J)            EFFECT OF TRANSACTION.  THE EXECUTION OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT (EITHER ALONE OR
UPON THE OCCURRENCE OF ANY ADDITIONAL OR SUBSEQUENT EVENTS) CONSTITUTE AN EVENT
UNDER ANY COMPANY EMPLOYEE PLAN, EMPLOYEE AGREEMENT, TRUST OR LOAN THAT WILL OR
MAY RESULT IN ANY PAYMENT (WHETHER OF SEVERANCE PAY OR OTHERWISE), ACCELERATION,
FORGIVENESS OF INDEBTEDNESS, VESTING, DISTRIBUTION, INCREASE IN BENEFITS OR
OBLIGATION TO FUND BENEFITS OR BE DEEMED A “PARACHUTE PAYMENT” UNDER SECTION
280G OF THE CODE WITH RESPECT TO ANY EMPLOYEE, .


 


(K)           EMPLOYMENT MATTERS.  THE COMPANY: (I) IS IN COMPLIANCE WITH ALL
APPLICABLE FOREIGN, FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS
RESPECTING EMPLOYMENT, EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT,
TERMINATION OF EMPLOYMENT, EMPLOYEE SAFETY AND WAGES AND HOURS, AND IN EACH
CASE, WITH RESPECT TO EMPLOYEES; (II) HAS WITHHELD AND REPORTED ALL AMOUNTS
REQUIRED BY LAW OR BY AGREEMENT TO BE WITHHELD AND REPORTED WITH RESPECT TO
WAGES, SALARIES AND OTHER PAYMENTS TO EMPLOYEES; (III) IS NOT LIABLE FOR ANY
ARREARS OF WAGES, SEVERANCE PAY OR ANY TAXES OR ANY PENALTY FOR FAILURE TO
COMPLY WITH ANY OF THE FOREGOING; AND (IV) IS NOT LIABLE FOR ANY PAYMENT TO ANY
TRUST OR OTHER FUND GOVERNED BY OR MAINTAINED BY OR ON BEHALF OF ANY
GOVERNMENTAL AUTHORITY, WITH RESPECT TO UNEMPLOYMENT COMPENSATION BENEFITS,
SOCIAL SECURITY OR OTHER BENEFITS OR OBLIGATIONS FOR EMPLOYEES (OTHER THAN
ROUTINE PAYMENTS TO BE MADE IN THE NORMAL COURSE OF BUSINESS AND CONSISTENT WITH
PAST PRACTICE).  THERE ARE NO ACTION, SUITS, CLAIMS OR ADMINISTRATIVE MATTERS
PENDING WHICH HAVE BEEN SERVED ON THE COMPANY, OR TO THE COMPANY’S KNOWLEDGE,
OTHERWISE PENDING OR THREATENED OR REASONABLY ANTICIPATED AGAINST THE COMPANY OR
ANY OF ITS EMPLOYEES RELATING TO ANY EMPLOYEE, EMPLOYEE AGREEMENT OR COMPANY
EMPLOYEE PLAN.  THERE ARE NO PENDING, WHICH HAVE BEEN SERVED ON THE COMPANY, OR
TO THE COMPANY’S KNOWLEDGE, OTHERWISE PENDING OR THREATENED OR REASONABLY
ANTICIPATED CLAIMS OR ACTIONS AGAINST COMPANY, ANY COMPANY TRUSTEE UNDER ANY
WORKER’S COMPENSATION POLICY.  TO THE COMPANY’S KNOWLEDGE, NO EMPLOYEE OF THE
COMPANY HAS VIOLATED ANY EMPLOYMENT CONTRACT, NONDISCLOSURE AGREEMENT,
NON-COMPETITION OR NON-SOLICITATION AGREEMENT BY WHICH SUCH EMPLOYEE IS BOUND
DUE TO SUCH EMPLOYEE BEING EMPLOYED BY THE COMPANY AND DISCLOSING TO THE COMPANY
OR USING TRADE SECRETS OR PROPRIETARY INFORMATION OF ANY OTHER PERSON OR
ENTITY.  THE SERVICES PROVIDED BY EACH OF THE COMPANY’S AND ITS AFFILIATE’S
EMPLOYEES IS TERMINABLE AT THE WILL OF THE COMPANY AND ITS AFFILIATES AND ANY
SUCH TERMINATION WOULD RESULT IN NO LIABILITY TO THE COMPANY OR ANY AFFILIATE.


 


(L)            NO INTERFERENCE OR CONFLICT.  TO THE KNOWLEDGE OF THE COMPANY, NO
OFFICER, EMPLOYEE OR CONSULTANT OF THE COMPANY IS OBLIGATED UNDER ANY CONTRACT
OR AGREEMENT, SUBJECT TO ANY JUDGMENT, DECREE, OR ORDER OF ANY COURT OR
ADMINISTRATIVE AGENCY THAT WOULD

 

18

--------------------------------------------------------------------------------


 


INTERFERE WITH SUCH PERSON’S EFFORTS TO PROMOTE THE INTERESTS OF THE COMPANY OR
THAT WOULD INTERFERE WITH THE COMPANY’S BUSINESS.  NEITHER THE EXECUTION NOR
DELIVERY OF THIS AGREEMENT, NOR THE CARRYING ON OF THE COMPANY’S BUSINESS AS
PRESENTLY CONDUCTED OR PROPOSED TO BE CONDUCTED NOR ANY ACTIVITY OF SUCH
OFFICERS, EMPLOYEES OR CONSULTANTS IN CONNECTION WITH THE CARRYING ON OF THE
COMPANY’S BUSINESS AS PRESENTLY CONDUCTED OR CURRENTLY PROPOSED TO BE CONDUCTED
WILL, TO THE KNOWLEDGE OF THE COMPANY, CONFLICT WITH OR RESULT IN A BREACH OF
THE TERMS, CONDITIONS, OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY
CONTRACT OR AGREEMENT UNDER WHICH ANY OF SUCH OFFICERS, EMPLOYEES, OR
CONSULTANTS IS NOW BOUND.


 


(M)          INTERNATIONAL EMPLOYEE PLAN.  NEITHER THE COMPANY NOR ANY AFFILIATE
CURRENTLY OR HAS IT EVER HAD THE OBLIGATION TO MAINTAIN, ESTABLISH, SPONSOR,
PARTICIPATE IN, BE BOUND BY OR CONTRIBUTE TO ANY INTERNATIONAL EMPLOYEE PLAN.


 


2.12         LABOR MATTERS.  THE COMPANY IS NOT A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT OR OTHER LABOR UNION CONTRACT APPLICABLE TO PERSONS
EMPLOYED BY THE COMPANY NOR DOES THE COMPANY KNOW OF ANY ACTIVITIES OR
PROCEEDINGS OF ANY LABOR UNION TO ORGANIZE ANY SUCH EMPLOYEES.


 


2.13         RESTRICTIONS ON BUSINESS ACTIVITIES.  EXCEPT AS DISCLOSED IN
SECTION 2.13 OF THE COMPANY SCHEDULE, TO THE COMPANY’S KNOWLEDGE, THERE IS NO
AGREEMENT, COMMITMENT, JUDGMENT, INJUNCTION, ORDER OR DECREE BINDING UPON THE
COMPANY OR ITS ASSETS OR TO WHICH THE COMPANY IS A PARTY WHICH HAS OR COULD
REASONABLY BE EXPECTED TO HAVE THE EFFECT OF PROHIBITING OR MATERIALLY IMPAIRING
ANY BUSINESS PRACTICE OF THE COMPANY, ANY ACQUISITION OF PROPERTY BY THE COMPANY
OR THE CONDUCT OF BUSINESS BY COMPANY AS CURRENTLY CONDUCTED.


 


2.14         TITLE TO PROPERTIES; ABSENCE OF LIENS AND ENCUMBRANCES.


 


(A)           REAL PROPERTY OWNED OR LEASED BY THE COMPANY.


 

(I)            FRANCHISED PROPERTY. SECTION 2.14(A)(I) OF THE COMPANY SCHEDULE
LISTS EACH PARCEL OF REAL PROPERTY CURRENTLY OWNED, LEASED, SUBLEASED OR
LICENSED BY THE COMPANY AND LEASED OR SUBLEASED, AS THE CASE MAY BE, TO A
FRANCHISEE, IN EACH CASE, WITH THE STORE ID AND ADDRESS (THE “FRANCHISED
PROPERTY”).

 

(II)           COMPANY-OPERATED STORES. SECTION 2.14(A)(II) OF THE COMPANY
SCHEDULE LISTS EACH COMPANY-OPERATED STORE, TOGETHER, IN EACH CASE, WITH THE
STORE ID, ADDRESS AND DESIGNATION AS OWNED OR LEASED (THE “COMPANY-OPERATED
STORES”).

 

(III)          OTHER REAL PROPERTY. SECTION 2.14(A)(III) OF THE COMPANY SCHEDULE
LISTS EACH SURPLUS OR VACANT PARCEL OF REAL PROPERTY CURRENTLY OWNED, LEASED,
SUBLEASED OR LICENSED BY THE COMPANY, WHICH, TOGETHER WITH THAT CERTAIN LEASE
AGREEMENT WITH RESPECT TO THE PROPERTY LOCATED AT 1700 17TH STREET, SAN
FRANCISCO, CALIFORNIA (THE “HEADQUARTERS LEASE”), CONSTITUTES ALL REAL PROPERTY
OWNED, LEASED, SUBLEASED OR LICENSED BY THE COMPANY AND NOT LISTED IN SECTIONS
2.14(A)(I) OR 2.14(A)(II) OF THE COMPANY SCHEDULE (THE “OTHER REAL PROPERTY”).

 


(B)           OWNED REAL PROPERTY. SET FORTH IN SECTION 2.14(B) OF THE COMPANY
SCHEDULE HERETO IS A COMPLETE LIST OF ALL REAL PROPERTY AND INTERESTS IN REAL
PROPERTY OWNED IN FEE

 

19

--------------------------------------------------------------------------------


 


SIMPLE BY THE COMPANY (THE “OWNED REAL PROPERTY”). THE COMPANY HAS GOOD, VALID
AND MARKETABLE FEE SIMPLE TITLE TO THE OWNED REAL PROPERTY.


 


(C)           REAL PROPERTY. FOR PURPOSES OF THIS AGREEMENT, “REAL PROPERTY”
SHALL MEAN THE FRANCHISED PROPERTY, THE COMPANY-OPERATED STORES AND THE OTHER
REAL PROPERTY. ALL OF THE LAND, BUILDINGS, STRUCTURES AND OTHER IMPROVEMENTS
USED BY THE COMPANY IN THE CONDUCT OF ITS BUSINESS ARE INCLUDED IN THE REAL
PROPERTY.


 


(D)           LEASES. TRUE, CORRECT AND COMPLETE COPIES OF ALL LEASES, SUBLEASES
OR LICENSES FOR EACH PARCEL OF REAL PROPERTY CURRENTLY LEASED, SUBLEASED OR
LICENSED BY THE COMPANY (THE “LEASED REAL PROPERTY”), TOGETHER WITH ANY
ASSIGNMENTS, GUARANTIES OR AMENDMENTS THERETO (COLLECTIVELY, THE “LEASE
DOCUMENTS”) HAVE BEEN DELIVERED OR MADE AVAILABLE TO PARENT. ALL SUCH CURRENT
LEASES, SUBLEASES AND LICENSES ARE IN FULL FORCE AND EFFECT, ARE VALID AND
EFFECTIVE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND THERE IS NOT, UNDER ANY
OF SUCH LEASES, TO THE KNOWLEDGE OF THE COMPANY, ANY EXISTING DEFAULT OR EVENT
OF DEFAULT (OR EVENT WHICH, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT) BY THE COMPANY OR BY THE OTHER PARTY TO SUCH LEASE,
SUBLEASE OR LICENSE.


 


(E)           LIENS.   EXCEPT AS DISCLOSED IN SECTIONS 2.14(A)(I), 2.14(A)(II),
2.14(A)(III) OR 2.14(B) OF THE COMPANY SCHEDULE, THE COMPANY OWNS OR HAS VALID
LEASEHOLD FEE INTERESTS IN ITS PROPERTIES AND ASSETS (OTHER THAN ASSETS DISPOSED
OF IN THE ORDINARY COURSE OF BUSINESS SINCE JANUARY 10, 2006, FREE AND CLEAR OF
ALL ENCUMBRANCES CREATED BY THE COMPANY.  EXCEPT AS SET FORTH ON SECTION
2.14(A)(III) OF THE COMPANY SCHEDULE, THE COMPANY IS NOT A PARTY TO OR OBLIGATED
UNDER ANY OPTION, RIGHT OF FIRST REFUSAL OR OTHER CONTRACTUAL RIGHT TO SELL,
DISPOSE OF OR LEASE ANY OF THE REAL PROPERTY OR ANY PORTION THEREOF OR INTEREST
THEREIN TO ANY PERSON (OTHER THAN PURSUANT TO THIS AGREEMENT).  THE COMPANY IS
NOT A PARTY TO ANY AGREEMENT OR OPTION TO PURCHASE ANY REAL PROPERTY OR INTEREST
THEREIN OTHER THAN OPTIONS FOR RENEWAL OF LEASED REAL PROPERTY FOR THE BENEFIT
OF THE COMPANY.


 


(F)            ENTIRE INTEREST. EXCEPT AS SET FORTH IN SECTION 2.14(F)(I) OF THE
COMPANY SCHEDULE, THE COMPANY HAS NOT LEASED OR OTHERWISE GRANTED TO ANY PERSON
(OTHER THAN PURSUANT TO THIS AGREEMENT) ANY RIGHT TO OCCUPY OR POSSESS OR
OTHERWISE ENCUMBER ANY PORTION OF THE REAL PROPERTY OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS.  EXCEPT AS SET FORTH IN SECTION 2.14(F)(II) OF THE COMPANY
SCHEDULE, THE COMPANY HAS NOT VACATED OR ABANDONED ANY PORTION OF THE REAL
PROPERTY OR GIVEN NOTICE TO ANY THIRD PARTY OF THEIR INTENT TO DO THE SAME.


 


(G)           CONDEMNATION. EXCEPT AS SET FORTH IN SECTION 2.14(G) OF THE
COMPANY SCHEDULE, THE COMPANY HAS NOT RECEIVED WRITTEN NOTICE OF AN
EXPROPRIATION OR CONDEMNATION PROCEEDING PENDING, THREATENED OR PROPOSED AGAINST
THE REAL PROPERTY.


 


2.15         TAXES.  (A)  DEFINITION OF TAXES.  FOR THE PURPOSES OF THIS
AGREEMENT, “TAX” OR “TAXES” REFERS TO ANY AND ALL FEDERAL, STATE, LOCAL AND
FOREIGN TAXES, INCLUDING, WITHOUT LIMITATION, GROSS RECEIPTS, INCOME, PROFITS,
SALES, USE, OCCUPATION, VALUE ADDED, AD VALOREM, TRANSFER, FRANCHISE,
WITHHOLDING, PAYROLL, RECAPTURE, EMPLOYMENT, EXCISE AND PROPERTY TAXES,
ASSESSMENTS, GOVERNMENTAL CHARGES AND DUTIES TOGETHER WITH ALL INTEREST,
PENALTIES AND ADDITIONS IMPOSED WITH RESPECT TO ANY SUCH AMOUNTS AND ANY
OBLIGATIONS UNDER ANY AGREEMENTS OR ARRANGEMENTS WITH ANY

 

20

--------------------------------------------------------------------------------


 


OTHER PERSON WITH RESPECT TO ANY SUCH AMOUNTS AND INCLUDING ANY LIABILITY OF A
PREDECESSOR ENTITY FOR ANY SUCH AMOUNTS.


 


(B)           TAX RETURNS AND AUDITS.  EXCEPT AS SET FORTH IN SECTION 2.15 OF
THE COMPANY SCHEDULE:


 

(I)            THE COMPANY HAS TIMELY FILED ALL FEDERAL, STATE, LOCAL AND
FOREIGN RETURNS, ESTIMATES, INFORMATION STATEMENTS AND REPORTS RELATING TO TAXES
(“RETURNS”) REQUIRED TO BE FILED BY THE COMPANY WITH ANY TAX AUTHORITY PRIOR TO
THE DATE HEREOF, EXCEPT SUCH RETURNS WHICH ARE NOT MATERIAL TO COMPANY.  TO THE
COMPANY’S KNOWLEDGE, ALL SUCH RETURNS ARE TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS.  THE COMPANY HAS PAID ALL TAXES SHOWN TO BE DUE ON SUCH
RETURNS.  THE COMPANY IS NOT A “UNITED STATES REAL PROPERTY HOLDING
CORPORATION,” AS DEFINED IN SECTION 897 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND SECTION 1.897-2(B) OF THE REGULATIONS PROMULGATED THEREUNDER.

 

(II)           ALL TAXES THAT THE COMPANY IS REQUIRED BY LAW TO WITHHOLD OR
COLLECT HAVE BEEN DULY WITHHELD OR COLLECTED, AND HAVE BEEN TIMELY PAID OVER TO
THE PROPER GOVERNMENTAL AUTHORITIES TO THE EXTENT DUE AND PAYABLE.

 

(III)          THE COMPANY IS NOT DELINQUENT IN THE PAYMENT OF ANY MATERIAL TAX
NOR IS THERE ANY MATERIAL TAX DEFICIENCY OUTSTANDING, PROPOSED OR ASSESSED
AGAINST THE COMPANY, NOR HAS THE COMPANY EXECUTED ANY UNEXPIRED WAIVER OF ANY
STATUTE OF LIMITATIONS ON OR EXTENDING THE PERIOD FOR THE ASSESSMENT OR
COLLECTION OF ANY TAX.

 

(IV)          TO THE COMPANY’S KNOWLEDGE, NO AUDIT OR OTHER EXAMINATION OF ANY
RETURN OF THE COMPANY BY ANY TAX AUTHORITY IS PRESENTLY IN PROGRESS.  THE
COMPANY HAS NOT BEEN NOTIFIED OF ANY REQUEST FOR SUCH AN AUDIT OR OTHER
EXAMINATION.

 

(V)           NO ADJUSTMENT RELATING TO ANY RETURNS FILED BY THE COMPANY HAS
BEEN PROPOSED IN WRITING, FORMALLY OR INFORMALLY, BY ANY TAX AUTHORITY TO THE
COMPANY OR ANY REPRESENTATIVE THEREOF.

 

(VI)          THE COMPANY HAS NO LIABILITY FOR ANY MATERIAL UNPAID TAXES WHICH
HAVE NOT BEEN ACCRUED FOR OR RESERVED ON THE COMPANY’S BALANCE SHEETS INCLUDED
IN THE AUDITED FINANCIAL STATEMENTS OR THE UNAUDITED FINANCIAL STATEMENTS,
WHETHER ASSERTED OR UNASSERTED, CONTINGENT OR OTHERWISE, WHICH IS MATERIAL TO
THE COMPANY, OTHER THAN ANY LIABILITY FOR UNPAID TAXES THAT MAY HAVE ACCRUED
SINCE THE END OF THE MOST RECENT FISCAL YEAR IN CONNECTION WITH THE OPERATION OF
THE BUSINESS OF THE COMPANY IN THE ORDINARY COURSE OF BUSINESS.

 

(VII)         THE COMPANY HAS NOT TAKEN ANY ACTION AND DOES NOT KNOW OF ANY
FACT, AGREEMENT, PLAN OR OTHER CIRCUMSTANCE THAT IS REASONABLY LIKELY TO PREVENT
THE MERGER FROM QUALIFYING AS A REORGANIZATION WITHIN THE MEANING OF SECTION
368(A) OF THE CODE.

 


2.16         ENVIRONMENTAL MATTERS.  (A)   EXCEPT AS DISCLOSED IN SECTION 2.16
OF THE COMPANY SCHEDULE: (I) THE COMPANY HAS COMPLIED WITH ALL APPLICABLE
ENVIRONMENTAL LAWS; (II) THE PROPERTIES CURRENTLY OPERATED BY THE COMPANY
(INCLUDING SOILS, GROUNDWATER, SURFACE WATER, BUILDINGS OR OTHER STRUCTURES)
HAVE NOT BEEN CONTAMINATED WITH ANY HAZARDOUS SUBSTANCES BY ANY ACTION OF THE
COMPANY; (III) THE PROPERTIES FORMERLY OWNED BY THE COMPANY WERE NOT

 

21

--------------------------------------------------------------------------------


 


CONTAMINATED WITH HAZARDOUS SUBSTANCES DURING THE PERIOD OF OWNERSHIP OR
OPERATION BY THE COMPANY OR, TO THE COMPANY’S KNOWLEDGE, DURING ANY PRIOR
PERIOD; (IV) THE COMPANY IS NOT SUBJECT TO LIABILITY FOR ANY HAZARDOUS SUBSTANCE
DISPOSAL OR CONTAMINATION ON ANY THIRD PARTY PROPERTY; (V) THE COMPANY HAS NOT
BEEN ASSOCIATED WITH ANY RELEASE OF ANY HAZARDOUS SUBSTANCE; (VI) THE COMPANY
HAS NOT RECEIVED ANY NOTICE, DEMAND, LETTER, CLAIM OR REQUEST FOR INFORMATION
ALLEGING THAT THE COMPANY MAY BE IN VIOLATION OF OR LIABLE UNDER ANY
ENVIRONMENTAL LAW; AND (VII) THE COMPANY IS NOT SUBJECT TO ANY ORDERS, DECREES,
INJUNCTIONS OR OTHER ARRANGEMENTS WITH ANY GOVERNMENTAL ENTITY OR SUBJECT TO ANY
INDEMNITY OR OTHER AGREEMENT WITH ANY THIRD PARTY RELATING TO LIABILITY UNDER
ANY ENVIRONMENTAL LAW OR RELATING TO HAZARDOUS SUBSTANCES.


 


(B)           AS USED IN THIS AGREEMENT, THE TERM “ENVIRONMENTAL LAW” MEANS ANY
FEDERAL, STATE, LOCAL OR FOREIGN LAW, REGULATION, ORDER, DECREE, PERMIT,
AUTHORIZATION, OPINION, COMMON LAW OR AGENCY REQUIREMENT RELATING TO: (A) THE
PROTECTION, INVESTIGATION OR RESTORATION OF THE ENVIRONMENT, HEALTH AND SAFETY,
OR NATURAL RESOURCES; (B) THE HANDLING, USE, PRESENCE, DISPOSAL, RELEASE OR
THREATENED RELEASE OF ANY HAZARDOUS SUBSTANCE OR (C) NOISE, ODOR, WETLANDS,
POLLUTION, CONTAMINATION OR ANY INJURY OR THREAT OF INJURY TO PERSONS OR
PROPERTY.


 


(C)           AS USED IN THIS AGREEMENT, THE TERM “HAZARDOUS SUBSTANCE” MEANS
ANY SUBSTANCE THAT IS: (I) LISTED, CLASSIFIED OR REGULATED PURSUANT TO ANY
ENVIRONMENTAL LAW; (II) ANY PETROLEUM PRODUCT OR BY-PRODUCT, ASBESTOS-CONTAINING
MATERIAL, LEAD-CONTAINING PAINT OR PLUMBING, POLYCHLORINATED BIPHENYLS,
RADIOACTIVE MATERIALS OR RADON; OR (III) ANY OTHER SUBSTANCE WHICH IS THE
SUBJECT OF REGULATORY ACTION BY ANY GOVERNMENTAL ENTITY PURSUANT TO ANY
ENVIRONMENTAL LAW.  THE COMPANY, AND, TO THE KNOWLEDGE OF THE COMPANY, EACH
OTHER PERSON THAT OPERATES THE PROPERTIES AND THE LEASED REAL PROPERTY, HAS
OBTAINED ALL PERMITS, LICENSES, FRANCHISES, AUTHORITIES, CONSENTS AND APPROVALS,
AND HAS MADE ALL MATERIAL FILINGS AND MAINTAINED ALL MATERIAL DATA,
DOCUMENTATION AND RECORDS NECESSARY FOR OWNING AND OPERATING THE PROPERTIES AND
THE LEASED REAL PROPERTY UNDER ANY APPLICABLE ENVIRONMENTAL LAW, AND ALL SUCH
PERMITS, LICENSES, FRANCHISES, AUTHORITIES, CONSENTS, APPROVALS AND FILINGS
REMAIN IN FULL FORCE AND EFFECT.


 


(D)           THERE ARE NO PENDING WHICH HAVE BEEN SERVED ON THE COMPANY OR, TO
THE KNOWLEDGE OF THE COMPANY, OTHERWISE PENDING OR THREATENED CLAIMS, DEMANDS,
ACTIONS, ADMINISTRATIVE PROCEEDINGS, LAWSUITS OR INQUIRIES RELATING TO (I) THE
PROPERTIES AND THE LEASED REAL PROPERTY UNDER ENVIRONMENTAL LAW, OR (II) THE
RESTORATION, REMEDIATION OR RECLAMATION OF ANY PROPERTIES OR LEASED REAL
PROPERTY, EXCEPT AS SET FORTH ON SECTION 2.16 OF THE COMPANY SCHEDULE.


 


(E)           EXCEPT AS SET FORTH ON SECTION 2.16 OF THE COMPANY SCHEDULE, THERE
ARE NO ENVIRONMENTAL INVESTIGATIONS, STUDIES OR AUDITS WITH RESPECT TO ANY OF
THE PROPERTIES OR LEASED REAL PROPERTY OWNED OR COMMISSIONED BY, OR IN THE
POSSESSION OF, THE COMPANY.


 


2.17         BROKERS; THIRD PARTY EXPENSES.  EXCEPT AS SET FORTH IN SECTION 2.17
OF THE COMPANY SCHEDULE, THE COMPANY HAS NOT INCURRED, NOR WILL IT INCUR,
DIRECTLY OR INDIRECTLY, ANY LIABILITY FOR BROKERAGE, FINDERS’ FEES, AGENT’S
COMMISSIONS OR ANY SIMILAR CHARGES IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTIONS CONTEMPLATED HEREBY.  NO SHARES OF COMMON STOCK, OPTIONS, WARRANTS
OR OTHER SECURITIES OF THE COMPANY ARE PAYABLE TO ANY THIRD PARTY BY COMPANY AS
A RESULT OF THE MERGER.

 

22

--------------------------------------------------------------------------------


 


2.18         INTELLECTUAL PROPERTY.  FOR THE PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE FOLLOWING DEFINITIONS:


 

“Intellectual Property” shall mean any or all of the following and all worldwide
common law and statutory rights in, arising out of, or associated therewith: 
(i) patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof
(“Patents”); (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) copyrights, copyrights registrations and applications therefor,
and all other rights corresponding thereto throughout the world; (iv) software
and software programs; (v) domain names, uniform resource locators and other
names and locators associated with the Internet; (vi) industrial designs and any
registrations and applications therefor; (vii) trade names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor (collectively, “Trademarks”); (viii) all databases and
data collections and all rights therein; (ix) all moral and economic rights of
authors and inventors, however denominated, and (x) any similar or equivalent
rights to any of the foregoing (as applicable).

 

“Company Intellectual Property” shall mean any Intellectual Property that is
owned by, or exclusively licensed to, Company, including software and software
programs developed by or exclusively licensed to the Company (specifically
excluding any off the shelf or shrink-wrap software).

 

“Registered Intellectual Property” means all Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any private, state, government or other legal
authority.

 

“Company Registered Intellectual Property” means all of the Registered
Intellectual Property owned by, or filed in the name of, Company.

 

“Company Products” means all current versions of products of the Company.

 


(A)           EXCEPT AS DISCLOSED ON SECTION 2.18 OF THE COMPANY SCHEDULE, NO
COMPANY INTELLECTUAL PROPERTY OR COMPANY PRODUCT IS SUBJECT TO ANY MATERIAL
PROCEEDING OR OUTSTANDING DECREE, ORDER, JUDGMENT, CONTRACT, LICENSE, AGREEMENT
OR STIPULATION WHICH HAS BEEN SERVED ON THE COMPANY, OR TO THE COMPANY’S
KNOWLEDGE, OTHERWISE PENDING, RESTRICTING IN ANY MANNER THE USE, TRANSFER OR
LICENSING THEREOF BY THE COMPANY, OR WHICH MAY AFFECT THE VALIDITY, USE OR
ENFORCEABILITY OF SUCH COMPANY INTELLECTUAL PROPERTY OR COMPANY PRODUCT.


 


(B)           EXCEPT AS DISCLOSED ON SECTION 2.18 OF THE COMPANY SCHEDULE, THE
COMPANY OWNS AND HAS GOOD AND MARKETABLE TITLE TO EACH MATERIAL ITEM OF COMPANY
INTELLECTUAL PROPERTY OWNED BY IT FREE AND CLEAR OF ANY LIENS AND ENCUMBRANCES
(EXCLUDING NON-EXCLUSIVE LICENSES AND RELATED RESTRICTIONS GRANTED BY IT IN THE
ORDINARY COURSE OF BUSINESS); AND THE COMPANY IS THE EXCLUSIVE OWNER OF ALL
MATERIAL REGISTERED TRADEMARKS USED IN CONNECTION WITH THE OPERATION OR CONDUCT
OF THE BUSINESS OF THE COMPANY AS NOW CONDUCTED, INCLUDING THE SALE OF ANY
PRODUCTS OR THE PROVISION OF ANY SERVICES BY THE COMPANY.

 

23

--------------------------------------------------------------------------------


 


(C)           TO THE COMPANY’S KNOWLEDGE, THE OPERATION OF THE BUSINESS OF THE
COMPANY AS SUCH BUSINESS CURRENTLY IS CONDUCTED, INCLUDING (I) THE DESIGN,
DEVELOPMENT, MANUFACTURE, DISTRIBUTION, REPRODUCTION, MARKETING OR SALE OF THE
COMPANY PRODUCTS AND (II) THE COMPANY’S USE OF ANY PRODUCT, DEVICE OR PROCESS
HAS NOT AND DOES NOT INFRINGE OR MISAPPROPRIATE THE INTELLECTUAL PROPERTY OF ANY
THIRD PARTY OR CONSTITUTE UNFAIR COMPETITION OR TRADE PRACTICES UNDER THE LAWS
OF ANY JURISDICTION.


 


2.19         AGREEMENTS, CONTRACTS AND COMMITMENTS.  (A)  SECTION 2.19 OF THE
COMPANY SCHEDULE SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL MATERIAL COMPANY
CONTRACTS (AS HEREINAFTER DEFINED), SPECIFYING THE PARTIES THERETO.  FOR
PURPOSES OF THIS AGREEMENT, (I) THE TERM “COMPANY CONTRACTS” SHALL MEAN ALL
CONTRACTS, AGREEMENTS, LEASES, MORTGAGES, INDENTURES, NOTES, BONDS, FRANCHISES,
PURCHASE ORDERS, SALES ORDERS, AND OTHER UNDERSTANDINGS, COMMITMENTS AND
OBLIGATIONS OF ANY KIND, WHETHER WRITTEN OR ORAL, TO WHICH THE COMPANY IS A
PARTY OR BY OR TO WHICH ANY OF THE PROPERTIES OR ASSETS OF COMPANY MAY BE BOUND,
SUBJECT OR AFFECTED (INCLUDING WITHOUT LIMITATION NOTES OR OTHER INSTRUMENTS
PAYABLE TO THE COMPANY), (II) THE TERM “ROUTINE OPERATING CONTRACTS” SHALL MEAN
RETAIL STORE LEASES, OPERATING AGREEMENTS, DISTRIBUTION AGREEMENTS AND OTHER
SIMILAR AGREEMENTS ROUTINELY USED IN THE DAY TO DAY OPERATIONS OF THE COMPANY,
AND (III) THE TERM “MATERIAL COMPANY CONTRACTS” SHALL MEAN (X) EACH COMPANY
CONTRACT THAT IS NOT A ROUTINE OPERATING CONTRACT AND (I) WHICH PROVIDES FOR
PAYMENTS (PRESENT OR FUTURE) TO THE COMPANY IN EXCESS OF $175,000 IN THE
AGGREGATE OR (II) UNDER WHICH OR IN RESPECT OF WHICH THE COMPANY PRESENTLY HAS
ANY LIABILITY OR OBLIGATION OF ANY NATURE WHATSOEVER (ABSOLUTE, CONTINGENT OR
OTHERWISE) IN EXCESS OF $175,000, AND (Y) WITHOUT LIMITATION OF SUBCLAUSE (X),
EACH OF THE FOLLOWING COMPANY CONTRACTS (BUT EXCLUDING IN EVERY CASE ROUTINE
OPERATING CONTRACTS), THE RELEVANT TERMS OF WHICH REMAIN EXECUTORY:


 

(I)            ANY MORTGAGE, INDENTURE, NOTE, INSTALLMENT OBLIGATION OR OTHER
INSTRUMENT, AGREEMENT OR ARRANGEMENT FOR OR RELATING TO ANY BORROWING OF MONEY
BY THE COMPANY IN EXCESS OF $100,000;

 

(II)           ANY MORTGAGE, INDENTURE, NOTE, INSTALLMENT OBLIGATION OR OTHER
INSTRUMENT, AGREEMENT OR ARRANGEMENT FOR OR RELATING TO ANY BORROWING OF MONEY
FROM THE COMPANY BY ANY OFFICER, DIRECTOR OR STOCKHOLDER (“INSIDER”) OF THE
COMPANY;

 

(III)          ANY GUARANTY, DIRECT OR INDIRECT, BY THE COMPANY OR ANY INSIDER
OF THE COMPANY OF ANY OBLIGATION FOR BORROWINGS, OR OTHERWISE, EXCLUDING
ENDORSEMENTS MADE FOR COLLECTION IN THE ORDINARY COURSE OF BUSINESS;

 

(IV)          ANY COMPANY CONTRACT OF EMPLOYMENT OTHER THAN FOR AT-WILL
EMPLOYMENT;

 

(V)           ANY COMPANY CONTRACT MADE OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS OR (X) PROVIDING FOR THE GRANT OF ANY PREFERENTIAL RIGHTS TO PURCHASE
OR LEASE ANY ASSET OF THE COMPANY OR (Y) PROVIDING FOR ANY RIGHT (EXCLUSIVE OR
NON-EXCLUSIVE) TO SELL OR DISTRIBUTE, OR OTHERWISE RELATING TO THE SALE OR
DISTRIBUTION OF, ANY PRODUCT OR SERVICE OF THE COMPANY;

 

(VI)          ANY OBLIGATION TO REGISTER ANY SHARES OF THE CAPITAL STOCK OR
OTHER SECURITIES OF THE COMPANY WITH ANY GOVERNMENTAL ENTITY;

 

24

--------------------------------------------------------------------------------


 

(VII)         ANY OBLIGATION TO MAKE PAYMENTS, CONTINGENT OR OTHERWISE, ARISING
OUT OF THE PRIOR ACQUISITION OF THE BUSINESS, ASSETS OR STOCK OF OTHER PERSONS;

 

(VIII)        ANY COLLECTIVE BARGAINING AGREEMENT WITH ANY LABOR UNION;

 

(IX)           ANY LEASE OR SIMILAR ARRANGEMENT FOR THE USE BY THE COMPANY OF
PERSONAL PROPERTY (OTHER THAN LEASES OF VEHICLES, OFFICE EQUIPMENT OR OPERATING
EQUIPMENT WHERE THE ANNUAL LEASE PAYMENTS ARE LESS THAN $100,000 IN THE
AGGREGATE); AND

 

(X)            ANY COMPANY CONTRACT TO WHICH ANY INSIDER OF THE COMPANY IS A
PARTY.

 


(B)           EACH COMPANY CONTRACT WAS ENTERED INTO AT ARMS’ LENGTH AND IN THE
ORDINARY COURSE, IS IN FULL FORCE AND EFFECT AND IS VALID AND BINDING UPON AND
ENFORCEABLE AGAINST EACH OF THE PARTIES THERETO.  TRUE, CORRECT AND COMPLETE
COPIES OF ALL MATERIAL COMPANY CONTRACTS (OR WRITTEN SUMMARIES IN THE CASE OF
ORAL MATERIAL COMPANY CONTRACTS) HAVE BEEN HERETOFORE MADE AVAILABLE TO PARENT
OR PARENT’S COUNSEL.


 


(C)           EXCEPT AS SET FORTH IN SECTION 2.19 OF THE COMPANY SCHEDULE,
NEITHER THE COMPANY NOR, TO THE COMPANY’S KNOWLEDGE, ANY OTHER PARTY THERETO IS
IN BREACH OF OR IN DEFAULT UNDER, AND NO EVENT HAS OCCURRED WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A BREACH OF OR DEFAULT UNDER, ANY MATERIAL
COMPANY CONTRACT.  NO PARTY TO ANY COMPANY CONTRACT HAS GIVEN ANY WRITTEN NOTICE
OF ANY CLAIM OF ANY BREACH, DEFAULT OR EVENT, WHICH, WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A BREACH OF OR DEFAULT UNDER, ANY MATERIAL COMPANY
CONTRACT.  EACH MATERIAL COMPANY CONTRACT TO WHICH THE COMPANY IS A PARTY OR BY
WHICH IT IS BOUND THAT HAS NOT EXPIRED BY ITS TERMS IS IN FULL FORCE AND EFFECT.


 


2.20         INSURANCE.  (A)  SECTION 2.20(A) OF THE COMPANY SCHEDULE SETS FORTH
EACH INSURANCE POLICY (INCLUDING FIRE, THEFT, CASUALTY, GENERAL LIABILITY,
WORKERS COMPENSATION, BUSINESS INTERRUPTION, ENVIRONMENTAL, PRODUCT LIABILITY
AND AUTOMOBILE INSURANCE POLICIES AND BOND AND SURETY ARRANGEMENTS) TO WHICH THE
COMPANY IS A PARTY (THE “INSURANCE POLICIES”).  THE INSURANCE POLICIES ARE IN
FULL FORCE AND EFFECT, MAINTAINED WITH REPUTABLE COMPANIES AGAINST LOSS RELATING
TO THE BUSINESS, OPERATIONS AND PROPERTIES AND SUCH OTHER RISKS AS REASONABLY
DETERMINED BY THE COMPANY’S BOARD OF DIRECTORS.  ALL PREMIUMS DUE AND PAYABLE
UNDER THE INSURANCE POLICIES HAVE BEEN PAID ON A TIMELY BASIS AND THE COMPANY IS
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OTHER TERMS THEREOF.  TRUE,
COMPLETE AND CORRECT COPIES OF THE INSURANCE POLICIES HAVE BEEN MADE AVAILABLE
TO PARENT.


 


(B)           THERE ARE NO CLAIMS PENDING AS TO WHICH COVERAGE HAS BEEN
QUESTIONED, DENIED OR DISPUTED.  ALL CLAIMS THEREUNDER HAVE BEEN FILED IN A DUE
AND TIMELY FASHION AND THE COMPANY HAS NOT BEEN REFUSED INSURANCE FOR WHICH IT
HAS APPLIED OR HAD ANY POLICY OF INSURANCE TERMINATED (OTHER THAN AT ITS
REQUEST), NOR HAS THE COMPANY RECEIVED NOTICE FROM ANY INSURANCE CARRIER THAT: 
(I) SUCH INSURANCE WILL BE CANCELED OR THAT COVERAGE THEREUNDER WILL BE REDUCED
OR ELIMINATED; OR (II) PREMIUM COSTS WITH RESPECT TO SUCH INSURANCE WILL BE
INCREASED, OTHER THAN PREMIUM INCREASES IN THE ORDINARY COURSE OF BUSINESS
APPLICABLE ON THEIR TERMS TO ALL HOLDERS OF SIMILAR POLICIES.

 

25

--------------------------------------------------------------------------------


 


2.21         GOVERNMENTAL ACTIONS/FILINGS.  EXCEPT AS SET FORTH IN SECTION 2.21
OF THE COMPANY SCHEDULE, TO THE COMPANY’S KNOWLEDGE, THE COMPANY HAS BEEN
GRANTED AND HOLDS, AND HAS MADE, ALL GOVERNMENTAL ACTIONS/FILINGS (INCLUDING,
WITHOUT LIMITATION, THE GOVERNMENTAL ACTIONS/FILINGS REQUIRED FOR THE
MANUFACTURE AND SALE OF ALL PRODUCTS MANUFACTURED AND SOLD BY IT) NECESSARY TO
THE CONDUCT BY THE COMPANY OF ITS BUSINESS (AS PRESENTLY CONDUCTED AND AS
PRESENTLY PROPOSED TO BE CONDUCTED BY IT) OR USED OR HELD FOR USE BY THE
COMPANY.  EACH SUCH GOVERNMENTAL ACTION/FILING IS IN FULL FORCE AND EFFECT, AND
THE COMPANY IS IN SUBSTANTIAL COMPLIANCE WITH ALL OF ITS OBLIGATIONS WITH
RESPECT THERETO.  TO THE COMPANY’S KNOWLEDGE, NO EVENT HAS OCCURRED AND IS
CONTINUING WHICH REQUIRES OR PERMITS, OR AFTER NOTICE OR LAPSE OF TIME OR BOTH
WOULD REQUIRE OR PERMIT, AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY ANCILLARY DOCUMENTS WILL NOT REQUIRE OR PERMIT (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH), ANY MODIFICATION OR TERMINATION OF
ANY SUCH GOVERNMENTAL ACTIONS/FILINGS.  NO GOVERNMENTAL ACTION/FILING IS
NECESSARY TO BE OBTAINED, SECURED OR MADE BY THE COMPANY TO ENABLE IT TO
CONTINUE TO CONDUCT ITS BUSINESSES AND OPERATIONS AND USE ITS PROPERTIES AFTER
THE CLOSING IN A MANNER WHICH IS CONSISTENT WITH CURRENT PRACTICE.  FOR PURPOSES
OF THIS AGREEMENT, THE TERM “GOVERNMENTAL ACTION/FILING” SHALL MEAN ANY
FRANCHISE, LICENSE, CERTIFICATE OF COMPLIANCE, AUTHORIZATION, CONSENT, ORDER,
PERMIT, APPROVAL, CONSENT OR OTHER ACTION OF, OR ANY FILING, REGISTRATION OR
QUALIFICATION WITH, ANY FEDERAL, STATE, MUNICIPAL, FOREIGN OR OTHER
GOVERNMENTAL, ADMINISTRATIVE OR JUDICIAL BODY, AGENCY OR AUTHORITY.


 


2.22         INTERESTED PARTY TRANSACTIONS.  EXCEPT AS SET FORTH IN THE SECTION
2.22 OF THE COMPANY SCHEDULE OR IN THE AUDITED FINANCIAL STATEMENTS OR THE
UNAUDITED FINANCIAL STATEMENTS, NO EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER OF
THE COMPANY OR A MEMBER OF HIS OR HER IMMEDIATE FAMILY IS INDEBTED TO THE
COMPANY, NOR IS THE COMPANY INDEBTED (OR COMMITTED TO MAKE LOANS OR EXTEND OR
GUARANTEE CREDIT) TO ANY OF THEM, OTHER THAN (I) FOR PAYMENT OF SALARY FOR
SERVICES RENDERED, (II) REIMBURSEMENT FOR REASONABLE EXPENSES INCURRED ON BEHALF
OF THE COMPANY, AND (III) FOR OTHER EMPLOYEE BENEFITS MADE GENERALLY AVAILABLE
TO ALL EMPLOYEES.  EXCEPT AS SET FORTH IN SECTION 2.22 OF THE COMPANY SCHEDULE,
TO THE COMPANY’S KNOWLEDGE, NONE OF THE COMPANY’S OFFICERS OR EMPLOYEES HAS ANY
DIRECT OR INDIRECT OWNERSHIP INTEREST IN ANY PERSON WITH WHOM THE COMPANY IS
AFFILIATED OR WITH WHOM THE COMPANY HAS A CONTRACTUAL RELATIONSHIP, OR IN ANY
PERSON THAT COMPETES WITH THE COMPANY, EXCEPT THAT EACH OFFICER OR EMPLOYEE OF
COMPANY AND MEMBERS OF THEIR RESPECTIVE IMMEDIATE FAMILIES MAY OWN LESS THAN 1%
OF THE OUTSTANDING STOCK IN PUBLICLY TRADED COMPANIES THAT MAY COMPETE WITH
COMPANY.  EXCEPT AS SET FORTH IN SECTION 2.22 OF THE COMPANY SCHEDULE, TO THE
KNOWLEDGE OF THE COMPANY, NO OFFICER OR DIRECTOR OR ANY MEMBER OF THEIR
IMMEDIATE FAMILIES IS, DIRECTLY OR INDIRECTLY, INTERESTED IN ANY MATERIAL
COMPANY CONTRACT WITH THE COMPANY (OTHER THAN SUCH CONTRACTS AS RELATE TO ANY
SUCH PERSON’S OWNERSHIP OF CAPITAL STOCK OR OTHER SECURITIES OF THE COMPANY OR
SUCH PERSON’S EMPLOYMENT WITH THE COMPANY).


 


2.23         CORPORATE APPROVALS.  THE BOARD OF DIRECTORS OF THE COMPANY HAS, AS
OF THE DATE OF THIS AGREEMENT, DETERMINED (I) THAT THE MERGER IS FAIR TO, AND IN
THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS, AND (II) TO RECOMMEND
THAT THE STOCKHOLDERS OF THE COMPANY APPROVE THIS AGREEMENT.


 


2.24         PROXY STATEMENT.  THE INFORMATION TO BE SUPPLIED BY THE COMPANY FOR
INCLUSION IN PARENT’S PROXY STATEMENT (SUCH PROXY STATEMENT AS AMENDED OR
SUPPLEMENTED IS REFERRED TO HEREIN AS THE “PROXY STATEMENT”) SHALL NOT AT THE
TIME THE PROXY STATEMENT IS FILED WITH THE SEC AND AT

 

26

--------------------------------------------------------------------------------


 


THE TIME IT BECOMES EFFECTIVE UNDER THE SECURITIES ACT, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING. THE INFORMATION TO BE SUPPLIED BY THE COMPANY FOR INCLUSION IN THE
PROXY STATEMENT TO BE SENT IN CONNECTION WITH THE MEETING OF PARENT’S
STOCKHOLDERS TO CONSIDER THE APPROVAL OF THIS AGREEMENT (THE “PARENT
STOCKHOLDERS’ MEETING”) SHALL NOT, ON THE DATE THE PROXY STATEMENT IS FIRST
MAILED TO PARENT’S STOCKHOLDERS, AND AT THE TIME OF THE PARENT STOCKHOLDERS’
MEETING, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
FALSE OR MISLEADING; OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO CORRECT ANY
STATEMENT PROVIDED BY THE COMPANY IN ANY EARLIER COMMUNICATION WITH RESPECT TO
THE SOLICITATION OF PROXIES FOR THE PARENT STOCKHOLDERS’ MEETING WHICH HAS
BECOME FALSE OR MISLEADING.  IF AT ANY TIME PRIOR TO THE EFFECTIVE TIME, ANY
EVENT RELATING TO THE COMPANY OR ANY OF ITS AFFILIATES, OFFICERS OR DIRECTORS
SHOULD BE DISCOVERED BY THE COMPANY WHICH SHOULD BE SET FORTH IN A SUPPLEMENT TO
THE PROXY STATEMENT, THE COMPANY SHALL PROMPTLY INFORM PARENT. NOTWITHSTANDING
THE FOREGOING, THE COMPANY MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO
ANY INFORMATION SUPPLIED BY PARENT OR ANY PERSON OTHER THAN THE COMPANY WHICH IS
CONTAINED IN ANY OF THE FOREGOING DOCUMENTS.


 


2.25         FRANCHISE MATTERS.  (A)  EXCEPT AS SET FORTH IN SECTION 2.25(A) OF
THE COMPANY SCHEDULE, THERE ARE NO PERSONS AUTHORIZED OR PRIVILEGED TO USE THE
INTELLECTUAL PROPERTY RIGHTS UNDER ANY CONTRACT.  SECTION 2.25(A)(I) OF THE
COMPANY SCHEDULE SETS FORTH THE NAME AND ADDRESS OF EACH FRANCHISEE THAT IS
OPERATING A STORE USING THE INTELLECTUAL PROPERTY RIGHTS AND EACH DEVELOPER WHO
IS AUTHORIZED TO OPEN AND OPERATE A STORE USING THE INTELLECTUAL PROPERTY
RIGHTS. EXCEPT AS SET FORTH IN SECTION 2.25(A)(II) OF THE COMPANY SCHEDULE, THE
ROYALTY FEE PERCENTAGE SPECIFIED IN EACH EXTANT FRANCHISE AGREEMENT REMAINS IN
EFFECT, IS BEING PAID WHEN DUE AND HAS NOT BEEN REDUCED, MODIFIED, WAIVED OR
OTHERWISE AFFECTED BY ANY FRANCHISE AGREEMENT “SIDE LETTER,” MODIFICATION,
AMENDMENT, WAIVER OR SUSPENSION, IN WHOLE OR IN PART, AND, TO COMPANY’S
KNOWLEDGE, THERE ARE NO FRANCHISEES WHO ARE IN MATERIAL DEFAULT OF THEIR
FRANCHISE AGREEMENTS. EXCEPT AS SET FORTH IN SECTION 2.25(A)(III) OF THE COMPANY
SCHEDULE, THERE ARE NO AREA DEVELOPERS WHO ARE IN MATERIAL DEFAULT WITH THEIR
DEVELOPMENT OBLIGATIONS UNDER THEIR AREA DEVELOPMENT AGREEMENTS.


 


(B)           SECTION 2.25(B) OF THE COMPANY SCHEDULE LISTS EACH STATE OR OTHER
JURISDICTION IN WHICH THE COMPANY IS CURRENTLY REGISTERED, OR WITH WHICH THE
COMPANY FILED AN APPLICATION FOR REGISTRATION OR AN EXEMPTION FROM REGISTRATION,
TO SELL FRANCHISES, AND THE EFFECTIVE DATE OF EACH SUCH REGISTRATION. EXCEPT AS
SET FORTH IN SECTION 2.25(B) OF THE COMPANY SCHEDULE, ALL FRANCHISE
REGISTRATIONS REMAIN IN FULL FORCE AND EFFECT AND ARE NOT THE SUBJECT OF ANY
EXISTING OR THREATENED GOVERNMENT OR OTHER ACTION INTENDED, IN WHOLE OR IN PART,
TO RESULT IN THE TERMINATION, REVOCATION, MODIFICATION, SUSPENSION, CONDITIONING
OR DISSOLUTION OF ANY SUCH FRANCHISE REGISTRATION AND/OR ANY OTHER CIRCUMSTANCE
WHICH WOULD REASONABLY BE EXPECTED TO MATERIALLY IMPAIR THE COMPANY’S ABILITY
ROUTINELY TO RENEW OR AMEND ANY SUCH FRANCHISE REGISTRATION AND/OR ENTER INTO
FRANCHISE AGREEMENTS IN ANY JURISDICTION. TO THE KNOWLEDGE OF THE COMPANY, THE
COMPANY IS CURRENTLY IN COMPLIANCE WITH ALL LAWS RELATING TO THE OFFER AND SALE
OF FRANCHISES IN ALL STATES AND COUNTRIES WHERE THE COMPANY IS CONDUCTING
FRANCHISE ACTIVITIES AND HAS, WITHOUT LIMITATION, PREPARED ALL DISCLOSURE
DOCUMENTS AND SECURED ALL REGISTRATIONS TO EFFECTUATE SUCH FRANCHISE ACTIVITIES.

 

27

--------------------------------------------------------------------------------


 


(C)           THE COMPANY’S CURRENT UNIFORM FRANCHISE OFFERING CIRCULARS
(“UFOCS”) DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  EXCEPT AS SET FORTH IN SECTION 2.25(C) OF THE COMPANY
SCHEDULE AND TO THE EXTENT REQUIRED BY LAW, EACH CURRENT FRANCHISEE HAS BEEN
GIVEN A UFOC ITEM 23 “RECEIPT” AT LEAST 10 BUSINESS DAYS PRIOR TO EXECUTING
HIS/HER/ITS FRANCHISE AGREEMENT OR AREA DEVELOPMENT AGREEMENT WITH THE COMPANY.


 


(D)           EXCEPT AS SET FORTH IN THE UFOCS OR IN SECTION 2.25(D) OF THE
COMPANY SCHEDULE, (I) THERE IS NO PENDING FRANCHISE OR FRANCHISE-RELATED ACTION
WHICH HAS BEEN SERVED OR, TO THE COMPANY’S KNOWLEDGE, IS OTHERWISE PENDING OR
THREATENED, (II) TO COMPANY’S KNOWLEDGE, THERE ARE NO PENDING FRANCHISEE
COMPLAINTS, THREATS TO INITIATE AN ACTION, THREATS TO FILE COMPLAINTS WITH ANY
GOVERNMENTAL AUTHORITY AND/OR THREATS TO OTHERWISE COMPLAIN OF THE COMPANY IN
ANY MATERIAL RESPECT, (III) THERE EXISTS NO WRITTEN OR, TO COMPANY’S KNOWLEDGE,
OTHER COMPLAINT, INQUIRY, INVESTIGATION, OR JUDICIAL OR ADMINISTRATIVE ACTION OR
PROCEEDING, COMMUNICATED OR COMMENCED (AS THE CASE MAY BE) BY ANY GOVERNMENTAL
AUTHORITY TO OR AGAINST THE COMPANY REGARDING ITS OFFER AND SALE OF FRANCHISES,
THE ADMINISTRATION OF ITS FRANCHISE NETWORK, ADVANCING OR REFERRING TO ANY
COMPLAINT RECEIVED FROM ANY FRANCHISEE, INQUIRING OF OR CONTESTING ANY ELEMENT
OF THE COMPANY’S FRANCHISE PROGRAM OR FRANCHISE RELATIONSHIPS, AND/OR OTHERWISE
RELATED TO THE COMPANY’S COMPLIANCE WITH ANY FRANCHISE LAW, AND (IV) TO
COMPANY’S KNOWLEDGE, THERE EXISTS NO MATERIAL ACTION OR OTHER CLAIMS ASSERTED BY
ANY THIRD PARTY AGAINST ANY OF THE COMPANY’S FRANCHISEES IN WHICH THE COMPANY IS
OR MAY BECOME A PARTY THERETO, INCLUDING UNDER A NEGLIGENCE OR “VICARIOUS
LIABILITY” THEORY.


 


(E)           EXCEPT AS SET FORTH IN SECTION 2.25(E) OF THE COMPANY SCHEDULE, TO
COMPANY’S KNOWLEDGE, NONE OF THE COMPANY’S FRANCHISEES OR AREA DEVELOPERS ARE
CURRENTLY INVOLVED IN A WORKOUT OR OTHER FINANCIAL RESTRUCTURING OR ANY
INSOLVENCY, BANKRUPTCY OR SIMILAR PROCEEDING; OR CONTEMPLATING OR SCHEDULED TO
UNDERTAKE A WORKOUT OR OTHER FINANCIAL RESTRUCTURING OR ANY INSOLVENCY,
BANKRUPTCY OR SIMILAR PROCEEDING.


 


2.26         REPRESENTATIONS AND WARRANTIES COMPLETE.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY INCLUDED IN THIS AGREEMENT, AS MODIFIED BY THE COMPANY
SCHEDULE, ARE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS AND DO NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT
MISLEADING, UNDER THE CIRCUMSTANCE UNDER WHICH THEY WERE MADE.


 


2.27         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY SET FORTH IN THIS AGREEMENT SHALL SURVIVE THE
CLOSING UNTIL ONE YEAR AFTER THE CLOSING DATE.


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Except as set forth in Schedule 3 attached hereto (the “Parent Schedule”),
Parent represents and warrants to the Company, as follows:

 

28

--------------------------------------------------------------------------------


 


3.1           ORGANIZATION AND QUALIFICATION.  (A)  PARENT IS A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE
OF DELAWARE AND HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO OWN, LEASE
AND OPERATE ITS ASSETS AND PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT IS NOW
BEING OR CURRENTLY PLANNED BY PARENT TO BE CONDUCTED.  PARENT IS IN POSSESSION
OF ALL APPROVALS NECESSARY TO OWN, LEASE AND OPERATE THE PROPERTIES IT PURPORTS
TO OWN, OPERATE OR LEASE AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING OR
CURRENTLY PLANNED BY PARENT TO BE CONDUCTED, EXCEPT WHERE THE FAILURE TO HAVE
SUCH APPROVALS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON PARENT.  COMPLETE AND CORRECT
COPIES OF THE CHARTER DOCUMENTS OF PARENT, AS AMENDED AND CURRENTLY IN EFFECT,
HAVE BEEN HERETOFORE DELIVERED TO THE COMPANY.  PARENT IS NOT IN VIOLATION OF
ANY OF THE PROVISIONS OF PARENT’S CHARTER DOCUMENTS.


 


(B)           PARENT IS DULY QUALIFIED OR LICENSED TO DO BUSINESS AS A FOREIGN
CORPORATION AND IS IN GOOD STANDING, IN EACH JURISDICTION WHERE THE CHARACTER OF
THE PROPERTIES OWNED, LEASED OR OPERATED BY IT OR THE NATURE OF ITS ACTIVITIES
MAKES SUCH QUALIFICATION OR LICENSING NECESSARY, EXCEPT FOR SUCH FAILURES TO BE
SO DULY QUALIFIED OR LICENSED AND IN GOOD STANDING THAT COULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
PARENT.


 


(C)           MERGER SUB IS A CORPORATION DULY INCORPORATED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF CALIFORNIA AND HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS ASSETS AND
PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING OR CURRENTLY PLANNED
BY PARENT TO BE CONDUCTED.  COMPLETE AND CORRECT COPIES OF THE CHARTER DOCUMENTS
OF MERGER SUB, AS AMENDED AND CURRENTLY IN EFFECT, ARE ATTACHED HERETO AS
EXHIBIT B.  MERGER SUB IS NOT IN VIOLATION OF ANY OF THE PROVISIONS OF THE
MERGER SUB’S CHARTER DOCUMENTS.


 


3.2           AUTHORITY RELATIVE TO THIS AGREEMENT.  EACH OF PARENT AND MERGER
SUB HAS FULL CORPORATE POWER AND AUTHORITY TO:  (I) EXECUTE, DELIVER AND PERFORM
THIS AGREEMENT, AND EACH ANCILLARY DOCUMENT WHICH PARENT OR MERGER SUB HAS
EXECUTED OR DELIVERED OR IS TO EXECUTE OR DELIVER PURSUANT TO THIS AGREEMENT,
AND (II) CARRY OUT PARENT’S AND MERGER SUB’S OBLIGATIONS HEREUNDER AND
THEREUNDER AND, TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING
THE MERGER).  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION
BY PARENT AND MERGER SUB OF THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING THE
MERGER) HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
ON THE PART OF PARENT AND MERGER SUB (INCLUDING THE APPROVAL BY ITS BOARD OF
DIRECTORS), AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF PARENT OR MERGER
SUB ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY, OTHER THAN THE PARENT STOCKHOLDER APPROVAL (AS DEFINED IN
SECTION 5.1(A)).  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY PARENT AND MERGER SUB AND, ASSUMING THE DUE AUTHORIZATION,
EXECUTION AND DELIVERY THEREOF BY THE OTHER PARTIES HERETO, CONSTITUTES THE
LEGAL AND BINDING OBLIGATION OF PARENT AND MERGER SUB, ENFORCEABLE AGAINST
PARENT AND MERGER SUB IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


3.3           NO CONFLICT; REQUIRED FILINGS AND CONSENTS.  (A)  THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY PARENT AND MERGER SUB DO NOT, AND THE
PERFORMANCE OF THIS AGREEMENT BY

 

29

--------------------------------------------------------------------------------


 


PARENT AND MERGER SUB SHALL NOT:  (I) CONFLICT WITH OR VIOLATE PARENT’S OR
MERGER SUB’S CHARTER DOCUMENTS, (II) CONFLICT WITH OR VIOLATE ANY LEGAL
REQUIREMENTS, OR (III) RESULT IN ANY BREACH OF OR CONSTITUTE A DEFAULT (OR AN
EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER,
OR MATERIALLY IMPAIR PARENT’S RIGHTS OR ALTER THE RIGHTS OR OBLIGATIONS OF ANY
THIRD PARTY UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, OR RESULT IN THE CREATION OF A LIEN OR
ENCUMBRANCE ON ANY OF THE PROPERTIES OR ASSETS OF PARENT PURSUANT TO, ANY PARENT
CONTRACTS, EXCEPT, WITH RESPECT TO CLAUSES (II) OR (III), FOR ANY SUCH
CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS OR OTHER OCCURRENCES THAT WOULD NOT,
INDIVIDUALLY AND IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON PARENT.


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PARENT AND MERGER
SUB DO NOT, AND THE PERFORMANCE OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER WILL
NOT, REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR PERMIT OF, OR FILING WITH
OR NOTIFICATION TO, ANY GOVERNMENTAL ENTITY, EXCEPT (I) FOR THE FILING OF ANY
NOTIFICATIONS REQUIRED UNDER THE HSR ACT AND THE EXPIRATION OF THE REQUIRED
WAITING PERIOD THEREUNDER, (II) THE QUALIFICATION OF PARENT AS A FOREIGN
CORPORATION IN THOSE JURISDICTIONS IN WHICH THE BUSINESS OF THE COMPANY MAKES
SUCH QUALIFICATION NECESSARY, AND (III) WHERE THE FAILURE TO OBTAIN SUCH
CONSENTS, APPROVALS, AUTHORIZATIONS OR PERMITS, OR TO MAKE SUCH FILINGS OR
NOTIFICATIONS, WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON PARENT, OR PREVENT CONSUMMATION OF
THE MERGER OR OTHERWISE PREVENT THE PARTIES HERETO FROM PERFORMING THEIR
OBLIGATIONS UNDER THIS AGREEMENT.


 


3.4           COMPLIANCE.  PARENT HAS COMPLIED WITH, IS NOT IN VIOLATION OF, ANY
LEGAL REQUIREMENTS WITH RESPECT TO THE CONDUCT OF ITS BUSINESS, OR THE OWNERSHIP
OR OPERATION OF ITS BUSINESS, EXCEPT FOR FAILURES TO COMPLY OR VIOLATIONS WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT HAD AND ARE NOT REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT ON PARENT.  THE BUSINESS AND ACTIVITIES OF PARENT
HAVE NOT BEEN AND ARE NOT BEING CONDUCTED IN VIOLATION OF ANY LEGAL
REQUIREMENTS.  PARENT IS NOT IN DEFAULT OR VIOLATION OF ANY TERM, CONDITION OR
PROVISION OF ITS CHARTER DOCUMENTS.  NO WRITTEN NOTICE OF NON-COMPLIANCE WITH
ANY LEGAL REQUIREMENTS HAS BEEN RECEIVED BY PARENT.


 


3.5           SEC FILINGS; FINANCIAL STATEMENTS.  (A)  PARENT HAS MADE AVAILABLE
TO THE COMPANY A CORRECT AND COMPLETE COPY OF EACH REPORT, REGISTRATION
STATEMENT AND DEFINITIVE PROXY STATEMENT FILED BY PARENT WITH THE SEC (THE
“PARENT SEC REPORTS”), WHICH ARE ALL THE FORMS, REPORTS AND DOCUMENTS REQUIRED
TO BE FILED BY PARENT WITH THE SEC PRIOR TO THE DATE OF THIS AGREEMENT.  AS OF
THEIR RESPECTIVE DATES, THE PARENT SEC REPORTS:  (I) WERE PREPARED IN ACCORDANCE
AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES
ACT OR THE EXCHANGE ACT, AS THE CASE MAY BE, AND THE RULES AND REGULATIONS OF
THE SEC THEREUNDER APPLICABLE TO SUCH PARENT SEC REPORTS, AND (II) DID NOT AT
THE TIME THEY WERE FILED (AND IF AMENDED OR SUPERSEDED BY A FILING PRIOR TO THE
DATE OF THIS AGREEMENT THEN ON THE DATE OF SUCH FILING AND AS SO AMENDED OR
SUPERSEDED) CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  EXCEPT TO THE EXTENT SET FORTH IN THE PRECEDING SENTENCE,
PARENT MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER CONCERNING THE PARENT SEC
REPORTS AS OF ANY TIME OTHER THAN THE TIME THEY WERE FILED.

 

30

--------------------------------------------------------------------------------


 


(B)  EACH SET OF FINANCIAL STATEMENTS (INCLUDING, IN EACH CASE, ANY RELATED
NOTES THERETO) CONTAINED IN PARENT SEC REPORTS, INCLUDING EACH PARENT SEC REPORT
FILED AFTER THE DATE HEREOF UNTIL THE CLOSING, COMPLIED OR WILL COMPLY AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE PUBLISHED RULES AND REGULATIONS OF THE
SEC WITH RESPECT THERETO, WAS OR WILL BE PREPARED IN ACCORDANCE WITH U.S. GAAP
APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO OR, IN THE CASE OF UNAUDITED STATEMENTS, DO NOT
CONTAIN FOOTNOTES AS PERMITTED BY FORM 10-Q OF THE EXCHANGE ACT) AND EACH FAIRLY
PRESENTS OR WILL FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION
OF PARENT AT THE RESPECTIVE DATES THEREOF AND THE RESULTS OF ITS OPERATIONS AND
CASH FLOWS FOR THE PERIODS INDICATED, EXCEPT THAT THE UNAUDITED INTERIM
FINANCIAL STATEMENTS WERE, ARE OR WILL BE SUBJECT TO NORMAL ADJUSTMENTS WHICH
WERE NOT OR ARE NOT EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON PARENT TAKEN
AS A WHOLE.


 


3.6           NO UNDISCLOSED LIABILITIES.  PARENT HAS NO LIABILITIES (ABSOLUTE,
ACCRUED, CONTINGENT OR OTHERWISE) OF A NATURE REQUIRED TO BE DISCLOSED ON A
BALANCE SHEET OR IN THE RELATED NOTES TO THE FINANCIAL STATEMENTS INCLUDED IN
PARENT SEC REPORTS WHICH ARE, INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL TO THE
BUSINESS, RESULTS OF OPERATIONS OR FINANCIAL CONDITION OF PARENT, EXCEPT (I)
LIABILITIES PROVIDED FOR IN OR OTHERWISE DISCLOSED IN PARENT SEC REPORTS FILED
PRIOR TO THE DATE HEREOF, AND (II) LIABILITIES INCURRED SINCE JANUARY 10, 2006
IN THE ORDINARY COURSE OF BUSINESS, NONE OF WHICH WOULD HAVE A MATERIAL ADVERSE
EFFECT ON PARENT.  MERGER SUB HAS NO ASSETS OR PROPERTIES OF ANY KIND, DOES NOT
NOW CONDUCT AND HAS NEVER CONDUCTED ANY BUSINESS, AND HAS AND WILL HAVE AT THE
CLOSING NO OBLIGATIONS OR LIABILITIES OF ANY NATURE WHATSOEVER EXCEPT SUCH
OBLIGATIONS AND LIABILITIES AS ARE IMPOSED UNDER THIS AGREEMENT.


 


3.7           ABSENCE OF CERTAIN CHANGES OR EVENTS.  EXCEPT AS SET FORTH IN
PARENT SEC REPORTS FILED PRIOR TO THE DATE OF THIS AGREEMENT, AND EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT, SINCE JANUARY 10, 2006, THERE HAS NOT BEEN:  (I)
ANY MATERIAL ADVERSE EFFECT ON PARENT, (II) ANY DECLARATION, SETTING ASIDE OR
PAYMENT OF ANY DIVIDEND ON, OR OTHER DISTRIBUTION (WHETHER IN CASH, STOCK OR
PROPERTY) IN RESPECT OF, ANY OF PARENT’S CAPITAL STOCK, OR ANY PURCHASE,
REDEMPTION OR OTHER ACQUISITION BY PARENT OF ANY OF PARENT’S CAPITAL STOCK OR
ANY OTHER SECURITIES OF PARENT OR ANY OPTIONS, WARRANTS, CALLS OR RIGHTS TO
ACQUIRE ANY SUCH SHARES OR OTHER SECURITIES, (III) ANY SPLIT, COMBINATION OR
RECLASSIFICATION OF ANY OF PARENT’S CAPITAL STOCK, (IV) ANY GRANTING BY PARENT
OF ANY INCREASE IN COMPENSATION OR FRINGE BENEFITS, EXCEPT FOR NORMAL INCREASES
OF CASH COMPENSATION IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, OR ANY PAYMENT BY PARENT OF ANY BONUS, EXCEPT FOR BONUSES MADE IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, OR ANY GRANTING BY
PARENT OF ANY INCREASE IN SEVERANCE OR TERMINATION PAY OR ANY ENTRY BY PARENT
INTO ANY CURRENTLY EFFECTIVE EMPLOYMENT, SEVERANCE, TERMINATION OR
INDEMNIFICATION AGREEMENT OR ANY AGREEMENT THE BENEFITS OF WHICH ARE CONTINGENT
OR THE TERMS OF WHICH ARE MATERIALLY ALTERED UPON THE OCCURRENCE OF A
TRANSACTION INVOLVING PARENT OF THE NATURE CONTEMPLATED HEREBY, (V) ENTRY BY
PARENT INTO ANY LICENSING OR OTHER AGREEMENT WITH REGARD TO THE ACQUISITION OR
DISPOSITION OF ANY INTELLECTUAL PROPERTY OTHER THAN LICENSES IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR ANY AMENDMENT OR CONSENT
WITH RESPECT TO ANY LICENSING AGREEMENT FILED OR REQUIRED TO BE FILED BY PARENT
WITH RESPECT TO ANY GOVERNMENTAL ENTITY, (VI) ANY MATERIAL CHANGE BY PARENT IN
ITS ACCOUNTING METHODS, PRINCIPLES OR PRACTICES, EXCEPT AS REQUIRED BY
CONCURRENT CHANGES IN U.S. GAAP, (VII) ANY CHANGE IN THE AUDITORS OF PARENT,
(VII) ANY ISSUANCE OF CAPITAL STOCK OF PARENT, OR (VIII) ANY REVALUATION BY
PARENT OF ANY OF ITS ASSETS, INCLUDING, WITHOUT LIMITATION, WRITING DOWN THE
VALUE OF CAPITALIZED INVENTORY OR

 

31

--------------------------------------------------------------------------------


 


WRITING OFF NOTES OR ACCOUNTS RECEIVABLE OR ANY SALE OF ASSETS OF PARENT OTHER
THAN IN THE ORDINARY COURSE OF BUSINESS.


 


3.8           LITIGATION.  THERE ARE NO CLAIMS, SUITS, ACTIONS OR PROCEEDINGS
PENDING OR TO PARENT’S KNOWLEDGE, THREATENED AGAINST PARENT, BEFORE ANY COURT,
GOVERNMENTAL DEPARTMENT, COMMISSION, AGENCY, INSTRUMENTALITY OR AUTHORITY, OR
ANY ARBITRATOR THAT SEEKS TO RESTRAIN OR ENJOIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR WHICH COULD REASONABLY BE
EXPECTED, EITHER SINGULARLY OR IN THE AGGREGATE WITH ALL SUCH CLAIMS, ACTIONS OR
PROCEEDINGS, TO HAVE A MATERIAL ADVERSE EFFECT ON PARENT OR HAVE A MATERIAL
ADVERSE EFFECT ON THE ABILITY OF THE PARTIES HERETO TO CONSUMMATE THE MERGER.


 


3.9           INTERESTED PARTY TRANSACTIONS.  EXCEPT AS SET FORTH IN THE PARENT
SEC REPORTS FILED PRIOR TO THE DATE OF THIS AGREEMENT, NO EMPLOYEE, OFFICER,
DIRECTOR OR STOCKHOLDER OF PARENT OR A MEMBER OF HIS OR HER IMMEDIATE FAMILY IS
INDEBTED TO PARENT NOR IS PARENT INDEBTED (OR COMMITTED TO MAKE LOANS OR EXTEND
OR GUARANTEE CREDIT) TO ANY OF THEM, OTHER THAN REIMBURSEMENT FOR REASONABLE
EXPENSES INCURRED ON BEHALF OF PARENT.  TO PARENT’S KNOWLEDGE, NONE OF ITS
OFFICERS OR EMPLOYEES HAS ANY DIRECT OR INDIRECT OWNERSHIP INTEREST IN ANY
PERSON WITH WHOM PARENT IS AFFILIATED OR WITH WHOM PARENT HAS A MATERIAL
CONTRACTUAL RELATIONSHIP, OR ANY PERSON THAT COMPETES WITH PARENT, EXCEPT THAT
EACH EMPLOYEE OR OFFICER OF PARENT AND MEMBERS OF THEIR RESPECTIVE IMMEDIATE
FAMILIES MAY OWN LESS THAN 5% OF THE OUTSTANDING STOCK IN PUBLICLY TRADED
COMPANIES THAT MAY COMPETE WITH PARENT.  TO PARENT’S KNOWLEDGE, NO OFFICER OR
DIRECTOR OR ANY MEMBER OF THEIR IMMEDIATE FAMILIES IS, DIRECTLY OR INDIRECTLY,
INTERESTED IN ANY MATERIAL CONTRACT WITH PARENT (OTHER THAN SUCH CONTRACTS AS
RELATE TO ANY SUCH INDIVIDUAL OWNERSHIP OF CAPITAL STOCK OR OTHER SECURITIES OF
PARENT).


 


3.10         BOARD APPROVAL.  THE BOARD OF DIRECTORS OF PARENT (INCLUDING ANY
REQUIRED COMMITTEE OR SUBGROUP OF THE BOARD OF DIRECTORS OF PARENT) HAS, AS OF
THE DATE OF THIS AGREEMENT, UNANIMOUSLY (I) DECLARED THE ADVISABILITY OF THE
MERGER AND APPROVED THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY,
(II) DETERMINED THAT THE MERGER IS IN THE BEST INTERESTS OF THE STOCKHOLDERS OF
PARENT, AND (III) DETERMINED THAT THE FAIR MARKET VALUE OF THE COMPANY IS EQUAL
TO AT LEAST 80% OF PARENT’S NET ASSETS.


 


3.11         TRUST FUND.  AS OF THE DATE HEREOF AND AT THE CLOSING DATE, PARENT
HAS AND WILL HAVE NO LESS THAN $126,720,000 INVESTED IN UNITED STATES GOVERNMENT
SECURITIES OR IN MONEY MARKET FUNDS MEETING CERTAIN CONDITIONS UNDER RULE 2A-7
PROMULGATED UNDER THE INVESTMENT COMPANY ACT OF 1940 IN A TRUST ACCOUNT
ADMINISTERED BY CONTINENTAL (THE “TRUST FUND”), LESS SUCH AMOUNTS, IF ANY, AS
PARENT IS REQUIRED TO PAY TO STOCKHOLDERS WHO ELECT TO HAVE THEIR SHARES
CONVERTED TO CASH IN ACCORDANCE WITH THE PROVISIONS OF PARENT’S CHARTER
DOCUMENTS.


 


3.12         REPRESENTATIONS AND WARRANTIES COMPLETE.  THE REPRESENTATIONS AND
WARRANTIES OF PARENT INCLUDED IN THIS AGREEMENT, AS MODIFIED BY THE PARENT
SCHEDULE, ARE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS AND DO NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT
MISLEADING, UNDER THE CIRCUMSTANCE UNDER WHICH THEY WERE MADE.


 


3.13         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF PARENT SET FORTH IN THIS AGREEMENT SHALL NOT SURVIVE THE
CLOSING.

 

32

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDUCT PRIOR TO THE EFFECTIVE TIME

 


4.1           CONDUCT OF BUSINESS BY COMPANY AND PARENT.  DURING THE PERIOD FROM
THE DATE OF THIS AGREEMENT AND CONTINUING UNTIL THE EARLIER OF THE TERMINATION
OF THIS AGREEMENT PURSUANT TO ITS TERMS OR THE CLOSING, EACH OF THE COMPANY,
PARENT AND MERGER SUB SHALL, EXCEPT TO THE EXTENT THAT THE OTHER PARTY SHALL
OTHERWISE CONSENT IN WRITING, CARRY ON ITS BUSINESS IN THE USUAL, REGULAR AND
ORDINARY COURSE CONSISTENT WITH PAST PRACTICES, IN SUBSTANTIALLY THE SAME MANNER
AS HERETOFORE CONDUCTED AND IN COMPLIANCE WITH ALL APPLICABLE LAWS AND
REGULATIONS (EXCEPT WHERE NONCOMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT), PAY ITS DEBTS AND TAXES WHEN DUE SUBJECT TO GOOD FAITH DISPUTES OVER
SUCH DEBTS OR TAXES, PAY OR PERFORM OTHER MATERIAL OBLIGATIONS WHEN DUE, AND USE
ITS COMMERCIALLY REASONABLE EFFORTS CONSISTENT WITH PAST PRACTICES AND POLICIES
TO (I) PRESERVE SUBSTANTIALLY INTACT ITS PRESENT BUSINESS ORGANIZATION, (II)
KEEP AVAILABLE THE SERVICES OF ITS PRESENT OFFICERS AND EMPLOYEES AND (III)
PRESERVE ITS RELATIONSHIPS WITH CUSTOMERS, SUPPLIERS, DISTRIBUTORS, LICENSORS,
LICENSEES, AND OTHERS WITH WHICH IT HAS SIGNIFICANT BUSINESS DEALINGS.  IN
ADDITION, EXCEPT AS REQUIRED OR PERMITTED BY THE TERMS OF THIS AGREEMENT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, DURING THE PERIOD FROM THE
DATE OF THIS AGREEMENT AND CONTINUING UNTIL THE EARLIER OF THE TERMINATION OF
THIS AGREEMENT PURSUANT TO ITS TERMS OR THE CLOSING, EACH OF THE COMPANY, PARENT
AND MERGER SUB SHALL NOT DO ANY OF THE FOLLOWING:


 


(A)           WAIVE ANY STOCK REPURCHASE RIGHTS, ACCELERATE (EXCEPT AS DISCLOSED
IN THE COMPANY SCHEDULE), AMEND OR (EXCEPT AS SPECIFICALLY PROVIDED FOR HEREIN)
CHANGE THE PERIOD OF EXERCISABILITY OF OPTIONS OR RESTRICTED STOCK, OR REPRICE
OPTIONS GRANTED UNDER ANY EMPLOYEE, CONSULTANT, DIRECTOR OR OTHER STOCK PLANS OR
AUTHORIZE CASH PAYMENTS IN EXCHANGE FOR ANY OPTIONS GRANTED UNDER ANY OF SUCH
PLANS;


 


(B)           GRANT ANY SEVERANCE OR TERMINATION PAY TO ANY OFFICER OR EMPLOYEE
EXCEPT PURSUANT TO APPLICABLE LAW, WRITTEN AGREEMENTS OUTSTANDING, OR POLICIES
EXISTING ON THE DATE HEREOF AND AS PREVIOUSLY OR CONCURRENTLY DISCLOSED IN
WRITING OR MADE AVAILABLE TO THE OTHER PARTY, OR ADOPT ANY NEW SEVERANCE PLAN,
OR AMEND OR MODIFY OR ALTER IN ANY MANNER ANY SEVERANCE PLAN, AGREEMENT OR
ARRANGEMENT EXISTING ON THE DATE HEREOF;


 


(C)           TRANSFER OR LICENSE TO ANY PERSON OR OTHERWISE EXTEND, AMEND OR
MODIFY ANY MATERIAL RIGHTS TO ANY INTELLECTUAL PROPERTY OF THE COMPANY OR
PARENT, AS APPLICABLE, OR ENTER INTO GRANTS TO TRANSFER OR LICENSE TO ANY PERSON
FUTURE PATENT RIGHTS, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES, PROVIDED THAT IN NO EVENT SHALL THE COMPANY OR PARENT
LICENSE ON AN EXCLUSIVE BASIS OR SELL ANY INTELLECTUAL PROPERTY OF THE COMPANY,
OR PARENT AS APPLICABLE;


 


(D)           DECLARE, SET ASIDE OR PAY ANY DIVIDENDS ON OR MAKE ANY OTHER
DISTRIBUTIONS (WHETHER IN CASH, STOCK, EQUITY SECURITIES OR PROPERTY) IN RESPECT
OF ANY CAPITAL STOCK OR SPLIT, COMBINE OR RECLASSIFY ANY CAPITAL STOCK OR ISSUE
OR AUTHORIZE THE ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN LIEU OF OR
IN SUBSTITUTION FOR ANY CAPITAL STOCK;


 


(E)           PURCHASE, REDEEM OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, ANY
SHARES OF CAPITAL STOCK OF THE COMPANY AND PARENT, AS APPLICABLE, INCLUDING
REPURCHASES OF UNVESTED SHARES

 

33

--------------------------------------------------------------------------------


 


AT COST IN CONNECTION WITH THE TERMINATION OF THE RELATIONSHIP WITH ANY EMPLOYEE
OR CONSULTANT PURSUANT TO STOCK OPTION OR PURCHASE AGREEMENTS IN EFFECT ON THE
DATE HEREOF;


 


(F)            ISSUE, DELIVER, SELL, AUTHORIZE, PLEDGE OR OTHERWISE ENCUMBER, OR
AGREE TO ANY OF THE FOREGOING WITH RESPECT TO, ANY SHARES OF CAPITAL STOCK OR
ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK, OR
SUBSCRIPTIONS, RIGHTS, WARRANTS OR OPTIONS TO ACQUIRE ANY SHARES OF CAPITAL
STOCK OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL
STOCK, OR ENTER INTO OTHER AGREEMENTS OR COMMITMENTS OF ANY CHARACTER OBLIGATING
IT TO ISSUE ANY SUCH SHARES OR CONVERTIBLE OR EXCHANGEABLE SECURITIES, EXCEPT
FOR (I) THE ISSUANCE OF COMPANY COMMON STOCK UPON THE EXERCISE OF OUTSTANDING
COMPANY STOCK OPTIONS OR WARRANTS, OR ISSUANCE OF COMMON STOCK UPON THE
CONVERSION OF ANY COMPANY PREFERRED STOCK;


 


(G)           AMEND ITS CHARTER DOCUMENTS UNLESS REQUIRED TO DO SO HEREUNDER;


 


(H)           ACQUIRE OR AGREE TO ACQUIRE BY MERGING OR CONSOLIDATING WITH, OR
BY PURCHASING ANY EQUITY INTEREST IN OR A PORTION OF THE ASSETS OF, OR BY ANY
OTHER MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP, ASSOCIATION OR OTHER
BUSINESS ORGANIZATION OR DIVISION THEREOF, OR OTHERWISE ACQUIRE OR AGREE TO
ACQUIRE ANY ASSETS WHICH ARE MATERIAL, INDIVIDUALLY OR IN THE AGGREGATE, TO THE
BUSINESS OF PARENT OR THE COMPANY AS APPLICABLE, OR ENTER INTO ANY JOINT
VENTURES, STRATEGIC PARTNERSHIPS OR ALLIANCES OR OTHER ARRANGEMENTS THAT PROVIDE
FOR EXCLUSIVITY OF TERRITORY OR OTHERWISE RESTRICT SUCH PARTY’S ABILITY TO
COMPETE OR TO OFFER OR SELL ANY PRODUCTS OR SERVICES, OTHER THAN FRANCHISE AND
AREA DEVELOPMENT AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS UPON
PRIOR NOTICE TO PARENT;


 


(I)            SELL, LEASE, LICENSE, ENCUMBER OR OTHERWISE DISPOSE OF ANY
PROPERTIES OR ASSETS, EXCEPT (A) SALES OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE AND (B) AND THE SALE, LEASE OR
DISPOSITION (OTHER THAN THROUGH LICENSING) OF PROPERTY OR ASSETS THAT ARE NOT
MATERIAL, INDIVIDUALLY OR IN THE AGGREGATE, TO THE BUSINESS OF SUCH PARTY;


 


(J)            INCUR INDEBTEDNESS, EXCEPT FOR UP TO $22,000,000 OF INDEBTEDNESS
(INCLUDING TOTAL INDEBTEDNESS) INCURRED IN THE ORDINARY COURSE OF BUSINESS TO
CARRY OUT THE BUSINESS PLAN. FOR PURPOSES OF THE FOREGOING, “INDEBTEDNESS” SHALL
MEAN (A) ALL OBLIGATIONS OF THE COMPANY FOR BORROWED MONEY OR WITH RESPECT TO
DEPOSITS OR ADVANCES OF ANY KIND (OTHER THAN DEPOSITS OR ADVANCES IN RESPECT OF
DEFERRED REVENUE), (B) ALL OBLIGATIONS OF THE COMPANY EVIDENCED BY BONDS,
DEBENTURES, NOTES OR SIMILAR INSTRUMENTS, (C) ALL OBLIGATIONS OF THE COMPANY
UPON WHICH INTEREST IS CUSTOMARILY PAID, (D) ALL OBLIGATIONS OF THE COMPANY FOR
PURCHASE MONEY FINANCING, INCLUDING OBLIGATIONS UNDER CONDITIONAL SALE OR OTHER
TITLE RETENTION AGREEMENTS OR ISSUED OR ASSUMED IN RESPECT OF DEFERRED PURCHASE
PRICE, RELATING TO ASSETS PURCHASED BY THE COMPANY, (E) ALL GUARANTEES BY THE
COMPANY OF ANY OBLIGATION OF THE TYPE DESCRIBED IN THE CLAUSES HEREOF OF ANY
OTHER PERSON, (F) ALL CAPITAL LEASE OBLIGATIONS OF THE COMPANY, (G) ALL INTEREST
RATE PROTECTION, FOREIGN CURRENCY EXCHANGE OR OTHER INTEREST OR EXCHANGE RATE
HEDGING AGREEMENTS AND (H) ALL OBLIGATIONS OF THE COMPANY AS AN ACCOUNT PARTY IN
RESPECT OF BANKERS’ ACCEPTANCES, IN THE CASE OF EACH CLAUSE ABOVE, AS OF SUCH
DATE;


 


(K)           ADOPT OR AMEND ANY EMPLOYEE BENEFIT PLAN, POLICY OR ARRANGEMENT,
ANY EMPLOYEE STOCK PURCHASE OR EMPLOYEE STOCK OPTION PLAN, OR ENTER INTO ANY
EMPLOYMENT CONTRACT OR COLLECTIVE BARGAINING AGREEMENT (OTHER THAN OFFER LETTERS
AND LETTER AGREEMENTS ENTERED INTO IN

 

34

--------------------------------------------------------------------------------


 


THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE WITH EMPLOYEES WHO
ARE TERMINABLE “AT WILL”), PAY ANY SPECIAL BONUS OR SPECIAL REMUNERATION TO ANY
DIRECTOR OR EMPLOYEE, OR INCREASE THE SALARIES OR WAGE RATES OR FRINGE BENEFITS
(INCLUDING RIGHTS TO SEVERANCE OR INDEMNIFICATION) OF ITS DIRECTORS, OFFICERS,
EMPLOYEES OR CONSULTANTS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICES;


 


(L)            PAY, DISCHARGE, SETTLE OR SATISFY ANY CLAIMS, LIABILITIES OR
OBLIGATIONS (ABSOLUTE, ACCRUED, ASSERTED OR UNASSERTED, CONTINGENT OR
OTHERWISE), OR LITIGATION (WHETHER OR NOT COMMENCED PRIOR TO THE DATE OF THIS
AGREEMENT) OTHER THAN THE PAYMENT, DISCHARGE, SETTLEMENT OR SATISFACTION, IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES OR IN ACCORDANCE WITH
THEIR TERMS, OR LIABILITIES RECOGNIZED OR DISCLOSED IN THE UNAUDITED FINANCIAL
STATEMENTS OR IN THE MOST RECENT FINANCIAL STATEMENTS INCLUDED IN THE PARENT SEC
REPORTS FILED PRIOR TO THE DATE OF THIS AGREEMENT, AS APPLICABLE, OR INCURRED
SINCE THE DATE OF SUCH FINANCIAL STATEMENTS, OR WAIVE THE BENEFITS OF, AGREE TO
MODIFY IN ANY MANNER, TERMINATE, RELEASE ANY PERSON FROM OR KNOWINGLY FAIL TO
ENFORCE ANY CONFIDENTIALITY OR SIMILAR AGREEMENT TO WHICH THE COMPANY IS A PARTY
OR OF WHICH THE COMPANY IS A BENEFICIARY OR TO WHICH PARENT IS A PARTY OR OF
WHICH PARENT IS A BENEFICIARY, AS APPLICABLE;


 


(M)          EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES, MODIFY, AMEND OR TERMINATE ANY MATERIAL COMPANY CONTRACT OR PARENT
CONTRACT, AS APPLICABLE, OR WAIVE, DELAY THE EXERCISE OF, RELEASE OR ASSIGN ANY
MATERIAL RIGHTS OR CLAIMS THEREUNDER;


 


(N)           EXCEPT AS REQUIRED BY U.S. GAAP, REVALUE ANY OF ITS ASSETS OR MAKE
ANY CHANGE IN ACCOUNTING METHODS, PRINCIPLES OR PRACTICES;


 


(O)           EXCEPT IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICES, INCUR OR ENTER INTO ANY AGREEMENT, CONTRACT OR COMMITMENT REQUIRING
SUCH PARTY TO PAY IN EXCESS OF $250,000 IN ANY 12 MONTH PERIOD, OTHER THAN THE
COMPANY UNDER A ROUTINE OPERATING CONTRACT;


 


(P)           MAKE OR RESCIND ANY TAX ELECTIONS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD BE REASONABLY LIKELY TO ADVERSELY AFFECT IN ANY MATERIAL
RESPECT THE TAX LIABILITY OR TAX ATTRIBUTES OF SUCH PARTY, SETTLE OR COMPROMISE
ANY MATERIAL INCOME TAX LIABILITY OR, EXCEPT AS REQUIRED BY APPLICABLE LAW,
MATERIALLY CHANGE ANY METHOD OF ACCOUNTING FOR TAX PURPOSES OR PREPARE OR FILE
ANY RETURN IN A MANNER INCONSISTENT WITH PAST PRACTICE;


 


(Q)           FORM, ESTABLISH OR ACQUIRE ANY SUBSIDIARY EXCEPT AS CONTEMPLATED
BY THIS AGREEMENT;


 


(R)            EXCEPT AS SET FORTH IN THE COMPANY SCHEDULE, PERMIT ANY PERSON TO
EXERCISE ANY OF ITS DISCRETIONARY RIGHTS UNDER ANY PLAN TO PROVIDE FOR THE
AUTOMATIC ACCELERATION OF ANY OUTSTANDING OPTIONS, THE TERMINATION OF ANY
OUTSTANDING REPURCHASE RIGHTS OR THE TERMINATION OF ANY CANCELLATION RIGHTS
ISSUED PURSUANT TO SUCH PLANS;


 


(S)           MAKE CAPITAL EXPENDITURES EXCEPT IN ACCORDANCE WITH PRUDENT
BUSINESS AND OPERATIONAL PRACTICES CONSISTENT WITH PRIOR PRACTICE;

 

35

--------------------------------------------------------------------------------


 


(T)            TAKE OR OMIT TO TAKE ANY ACTION, THE TAKING OR OMISSION OF WHICH
WOULD BE REASONABLY ANTICIPATED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(U)           ENTER INTO ANY TRANSACTION WITH OR DISTRIBUTE OR ADVANCE ANY
ASSETS OR PROPERTY TO ANY OF ITS OFFICERS, DIRECTORS, PARTNERS, STOCKHOLDERS OR
OTHER AFFILIATES (OTHER THAN PAYMENT OF SALARY AND BENEFITS IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE);


 


(V)           ENTER INTO ANY MATERIAL AREA DEVELOPMENT AGREEMENT OR ENTER INTO
ANY FRANCHISE AGREEMENT OR AREA DEVELOPMENT AGREEMENT WITHOUT FIRST AMENDING THE
COMPANY’S EFFECTIVE UFOCS TO INCLUDE SUCH INFORMATION REGARDING THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AS REQUIRED BY APPLICABLE LAW; OR


 


(W)          AGREE IN WRITING OR OTHERWISE AGREE, COMMIT OR RESOLVE TO TAKE ANY
OF THE ACTIONS DESCRIBED IN SECTION 4.1 (A) THROUGH (V) ABOVE.


 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 


5.1           PROXY STATEMENT; PARENT STOCKHOLDERS’ MEETING.  (A)  AS PROMPTLY
AS PRACTICABLE AFTER THE EXECUTION OF THIS AGREEMENT, PARENT WILL PREPARE AND
FILE THE PROXY STATEMENT WITH THE SEC.  PARENT WILL RESPOND TO ANY COMMENTS OF
THE SEC AND PARENT WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO MAIL THE
PROXY STATEMENT TO ITS STOCKHOLDERS AT THE EARLIEST PRACTICABLE TIME. AS
PROMPTLY AS PRACTICABLE AFTER THE EXECUTION OF THIS AGREEMENT, THE COMPANY AND
PARENT WILL PREPARE AND FILE ANY OTHER FILINGS REQUIRED UNDER THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”), THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR ANY OTHER FEDERAL, FOREIGN OR BLUE SKY LAWS RELATING TO THE
MERGER AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (COLLECTIVELY, THE
“OTHER FILINGS”).  EACH PARTY WILL NOTIFY THE OTHER PARTY PROMPTLY UPON THE
RECEIPT OF ANY COMMENTS FROM THE SEC OR ITS STAFF AND OF ANY REQUEST BY THE SEC
OR ITS STAFF OR ANY OTHER GOVERNMENTAL OFFICIALS FOR AMENDMENTS OR SUPPLEMENTS
TO THE PROXY STATEMENT OR ANY OTHER FILING OR FOR ADDITIONAL INFORMATION AND
WILL SUPPLY THE OTHER PARTY WITH COPIES OF ALL CORRESPONDENCE BETWEEN SUCH PARTY
OR ANY OF ITS REPRESENTATIVES, ON THE ONE HAND, AND THE SEC, OR ITS STAFF OR
OTHER GOVERNMENT OFFICIALS, ON THE OTHER HAND, WITH RESPECT TO THE PROXY
STATEMENT, THE MERGER OR ANY OTHER FILING. THE PROXY STATEMENT AND THE OTHER
FILINGS WILL COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF
LAW AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER. WHENEVER ANY EVENT
OCCURS WHICH IS REQUIRED TO BE SET FORTH IN AN AMENDMENT OR SUPPLEMENT TO THE
PROXY STATEMENT OR ANY OTHER FILING, THE COMPANY OR PARENT, AS THE CASE MAY BE,
WILL PROMPTLY INFORM THE OTHER PARTY OF SUCH OCCURRENCE AND COOPERATE IN FILING
WITH THE SEC OR ITS STAFF OR ANY OTHER GOVERNMENT OFFICIALS, AND/OR MAILING TO
STOCKHOLDERS OF THE COMPANY AND PARENT, SUCH AMENDMENT OR SUPPLEMENT. THE PROXY
MATERIALS WILL BE SENT TO THE STOCKHOLDERS OF PARENT FOR THE PURPOSE OF
SOLICITING PROXIES FROM HOLDERS OF PARENT COMMON STOCK TO VOTE IN FAVOR OF  (I)
THE ADOPTION OF THIS AGREEMENT AND THE APPROVAL OF THE MERGER (“PARENT
STOCKHOLDER APPROVAL”); (II) THE ISSUANCE AND SALE OF SHARES OF COMMON STOCK TO
THE EXTENT THAT SUCH ISSUANCE REQUIRES SHAREHOLDER APPROVAL UNDER THE RULES OF
THE AMERICAN STOCK EXCHANGE, AND (III) THE ADOPTION OF AN EQUITY INCENTIVE PLAN
(THE “PARENT PLAN”) AT THE PARENT STOCKHOLDERS’ MEETING.  SUCH PROXY MATERIALS
SHALL BE IN THE FORM OF A PROXY STATEMENT TO BE USED FOR THE PURPOSE OF
SOLICITING SUCH PROXIES FROM HOLDERS OF PARENT COMMON STOCK.  PARENT

 

36

--------------------------------------------------------------------------------


 


COVENANTS TO, WITHIN A REASONABLE TIME FOLLOWING THE CLOSING, AMEND THE
CERTIFICATE OF INCORPORATION OF PARENT TO CHANGE PARENT’S NAME TO “JAMBA, INC.”
OR SUCH SIMILAR AVAILABLE NAME AS RECOMMENDED BY MANAGEMENT OF PARENT FOLLOWING
THE CLOSING.


 


(B)           AS SOON AS PRACTICABLE FOLLOWING ITS APPROVAL BY THE SEC, PARENT
SHALL DISTRIBUTE THE PROXY STATEMENT TO THE HOLDERS OF PARENT COMMON STOCK AND,
PURSUANT THERETO, SHALL CALL THE PARENT STOCKHOLDERS’ MEETING IN ACCORDANCE WITH
THE DELAWARE GENERAL CORPORATION LAW (THE “DGCL”) AND, SUBJECT TO THE OTHER
PROVISIONS OF THIS AGREEMENT, SOLICIT PROXIES FROM SUCH HOLDERS TO VOTE IN FAVOR
OF THE ADOPTION OF THIS AGREEMENT AND THE APPROVAL OF THE MERGER AND THE OTHER
MATTERS PRESENTED TO THE STOCKHOLDERS OF PARENT FOR APPROVAL OR ADOPTION AT THE
PARENT STOCKHOLDERS’ MEETING, INCLUDING, WITHOUT LIMITATION, THE MATTERS
DESCRIBED SECTION 5.1(A).


 


(C)           PARENT SHALL COMPLY WITH ALL APPLICABLE PROVISIONS OF AND RULES
UNDER THE EXCHANGE ACT AND ALL APPLICABLE PROVISIONS OF THE DGCL IN THE
PREPARATION, FILING AND DISTRIBUTION OF THE PROXY STATEMENT, THE SOLICITATION OF
PROXIES THEREUNDER, AND THE CALLING AND HOLDING OF THE PARENT STOCKHOLDERS’
MEETING.  WITHOUT LIMITING THE FOREGOING, PARENT SHALL ENSURE THAT THE PROXY
STATEMENT DOES NOT, AS OF THE DATE ON WHICH IT IS DISTRIBUTED TO THE HOLDERS OF
PARENT COMMON STOCK, AND AS OF THE DATE OF THE PARENT STOCKHOLDERS’ MEETING,
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING (PROVIDED THAT PARENT SHALL NOT BE
RESPONSIBLE FOR THE ACCURACY OR COMPLETENESS OF ANY INFORMATION RELATING TO THE
COMPANY OR ANY OTHER INFORMATION FURNISHED BY THE COMPANY FOR INCLUSION IN THE
PROXY STATEMENT).  THE COMPANY REPRESENTS AND WARRANTS THAT THE INFORMATION
RELATING TO THE COMPANY SUPPLIED BY THE COMPANY FOR INCLUSION IN THE PROXY
STATEMENT WILL NOT AS OF DATE OF ITS DISTRIBUTION TO THE HOLDERS OF PARENT
COMMON STOCK (OR ANY AMENDMENT OR SUPPLEMENT THERETO) OR AT THE TIME OF THE
PARENT STOCKHOLDERS’ MEETING CONTAIN ANY STATEMENT WHICH, AT SUCH TIME AND IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH IT IS MADE, IS FALSE OR MISLEADING WITH
RESPECT TO ANY MATERIAL FACT, OR OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENT THEREIN NOT FALSE OR
MISLEADING.


 


(D)           PARENT, ACTING THROUGH ITS BOARD OF DIRECTORS, SHALL INCLUDE IN
THE PROXY STATEMENT THE RECOMMENDATION OF ITS BOARD OF DIRECTORS THAT THE
HOLDERS OF PARENT COMMON STOCK VOTE IN FAVOR OF THE ADOPTION OF THIS AGREEMENT
AND THE APPROVAL OF THE MERGER, AND SHALL OTHERWISE USE REASONABLE BEST EFFORTS
TO OBTAIN THE PARENT STOCKHOLDER APPROVAL


 


5.2           COMPANY STOCKHOLDER APPROVAL.  (A)  AS PROMPTLY AS PRACTICABLE
AFTER THE EXECUTION OF THIS AGREEMENT, THE COMPANY WILL PREPARE AND FILE ANY
FILINGS REQUIRED UNDER THE CGCL, THE SECURITIES ACT OR ANY OTHER FILINGS
RELATING TO THE MERGER AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
REQUIRED BY LAW TO BE FILED BY THE COMPANY.  THE OTHER FILINGS WILL COMPLY IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAW AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.  APPLICABLE PROXY MATERIALS OR OTHER
MATERIALS WILL BE SENT TO THE STOCKHOLDERS OF COMPANY FOR THE PURPOSE OF
SOLICITING PROXIES TO VOTE IN FAVOR OF THE ADOPTION OF THIS AGREEMENT AND THE
APPROVAL OF THE MERGER, OR OTHER APPROVAL FROM THE STOCKHOLDERS OF COMPANY (THE
“COMPANY STOCKHOLDER APPROVAL”).

 

37

--------------------------------------------------------------------------------


 


(B)           THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE
APPROVAL OF ITS STOCKHOLDERS WITHIN TWO WEEKS OF THE DATE OF THIS AGREEMENT, BUT
IN ANY EVENT AS SOON AS PRACTICABLE FOLLOWING THE DATE OF THIS AGREEMENT AND IN
NO EVENT SHALL SUCH MEETING BE HELD LATER THAN APRIL 30, 2006.  THE COMPANY
SHALL SEEK TO OBTAIN SUCH APPROVAL BY CALLING A MEETING OF THE COMPANY’S
STOCKHOLDERS’ OR OTHERWISE OBTAIN APPROVAL OF THE STOCKHOLDERS FOR THE PURPOSE
OF THE ADOPTION OF THIS AGREEMENT AND THE APPROVAL OF THE MERGER AND THE OTHER
MATTERS PRESENTED TO THE STOCKHOLDERS OF COMPANY FOR APPROVAL OR ADOPTION.


 


(C)           PARENT REPRESENTS AND WARRANTS THAT THE INFORMATION RELATING TO
PARENT SUPPLIED BY PARENT FOR INCLUSION IN COMPANY PROXY OR OTHER MATERIALS
PROVIDED TO THE COMPANY’S STOCKHOLDERS WILL NOT AS OF DATE OF ITS DISTRIBUTION
TO THE HOLDERS OF COMPANY STOCKHOLDERS (OR ANY AMENDMENT OR SUPPLEMENT THERETO)
OR AT THE TIME OF THE COMPANY STOCKHOLDER APPROVAL CONTAIN ANY STATEMENT WHICH,
AT SUCH TIME AND IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH IT IS MADE, IS FALSE
OR MISLEADING WITH RESPECT TO ANY MATERIAL FACT, OR OMITS TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENT
THEREIN NOT FALSE OR MISLEADING.


 


5.3           DIRECTORS AND OFFICERS OF PARENT AND THE SURVIVING CORPORATION
AFTER MERGER.  PARENT AND THE COMPANY SHALL TAKE ALL NECESSARY ACTION SO THAT
THE PERSONS LISTED ON SCHEDULE 5.3 ARE APPOINTED OR ELECTED, AS APPLICABLE, TO
THE POSITIONS OF OFFICERS AND DIRECTORS OF PARENT AND THE SURVIVING CORPORATION,
AS SET FORTH THEREIN, TO SERVE IN SUCH POSITIONS EFFECTIVE IMMEDIATELY AFTER THE
CLOSING.


 


5.4           VOTING AGREEMENTS.  CERTAIN STOCKHOLDERS OF THE COMPANY MUTUALLY
AGREED BETWEEN THE COMPANY AND PARENT SHALL ENTER INTO A VOTING AGREEMENT IN THE
FORM OF EXHIBIT C HERETO (THE “VOTING AGREEMENT”) CONCURRENTLY WITH THE
EXECUTION OF THIS AGREEMENT.


 


5.5           HSR ACT.  IF REQUIRED PURSUANT TO THE HSR ACT, AS PROMPTLY AS
PRACTICABLE AFTER THE DATE OF THIS AGREEMENT, PARENT AND THE COMPANY SHALL EACH
PREPARE AND FILE THE NOTIFICATION REQUIRED OF IT THEREUNDER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SHALL PROMPTLY AND IN GOOD
FAITH RESPOND TO ALL INFORMATION REQUESTED OF IT BY THE FEDERAL TRADE COMMISSION
AND DEPARTMENT OF JUSTICE IN CONNECTION WITH SUCH NOTIFICATION AND OTHERWISE
COOPERATE IN GOOD FAITH WITH EACH OTHER AND SUCH GOVERNMENTAL ENTITIES. PARENT
AND THE COMPANY SHALL (A) PROMPTLY INFORM THE OTHER OF ANY COMMUNICATION TO OR
FROM THE FEDERAL TRADE COMMISSION, THE DEPARTMENT OF JUSTICE OR ANY OTHER
GOVERNMENTAL ENTITY REGARDING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(B) GIVE THE OTHER PROMPT NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUIT,
LITIGATION, ARBITRATION, PROCEEDING OR INVESTIGATION BY OR BEFORE ANY
GOVERNMENTAL ENTITY WITH RESPECT TO SUCH TRANSACTIONS AND (C) KEEP THE OTHER
REASONABLY INFORMED AS TO THE STATUS OF ANY SUCH ACTION, SUIT, LITIGATION,
ARBITRATION, PROCEEDING OR INVESTIGATION. FILING FEES WITH RESPECT TO THE
NOTIFICATIONS REQUIRED UNDER THE HSR ACT SHALL BE SHARED EQUALLY BY PARENT AND
THE COMPANY.


 


5.6           OTHER ACTIONS.  (A)  AT LEAST FIVE (5) DAYS PRIOR TO CLOSING,
PARENT SHALL PREPARE A DRAFT FORM 8-K ANNOUNCING THE CLOSING, TOGETHER WITH, OR
INCORPORATING BY REFERENCE, THE FINANCIAL STATEMENTS PREPARED BY THE COMPANY AND
ITS ACCOUNTANT, AND SUCH OTHER INFORMATION THAT MAY BE REQUIRED TO BE DISCLOSED
WITH RESPECT TO THE MERGER IN ANY REPORT OR FORM TO BE FILED WITH THE SEC
(“MERGER FORM 8-K”), WHICH SHALL BE IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY AND IN A FORMAT ACCEPTABLE FOR EDGAR FILING.  PRIOR TO CLOSING, PARENT
AND THE

 

38

--------------------------------------------------------------------------------


 


COMPANY SHALL PREPARE THE PRESS RELEASE ANNOUNCING THE CONSUMMATION OF THE
MERGER HEREUNDER (“PRESS RELEASE”).  SIMULTANEOUSLY WITH THE CLOSING, PARENT
SHALL FILE THE MERGER FORM 8-K WITH THE SEC AND DISTRIBUTE THE PRESS RELEASE.


 


(B)           THE COMPANY AND PARENT SHALL FURTHER COOPERATE WITH EACH OTHER AND
USE THEIR RESPECTIVE REASONABLE BEST EFFORTS TO TAKE OR CAUSE TO BE TAKEN ALL
ACTIONS, AND DO OR CAUSE TO BE DONE ALL THINGS, NECESSARY, PROPER OR ADVISABLE
ON ITS PART UNDER THIS AGREEMENT AND APPLICABLE LAWS TO CONSUMMATE THE MERGER
AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AS SOON AS PRACTICABLE, INCLUDING
PREPARING AND FILING AS SOON AS PRACTICABLE ALL DOCUMENTATION TO EFFECT ALL
NECESSARY NOTICES, REPORTS AND OTHER FILINGS AND TO OBTAIN AS SOON AS
PRACTICABLE ALL CONSENTS, REGISTRATIONS, APPROVALS, PERMITS AND AUTHORIZATIONS
NECESSARY OR ADVISABLE TO BE OBTAINED FROM ANY THIRD PARTY (INCLUDING THE
RESPECTIVE INDEPENDENT ACCOUNTANTS OF THE COMPANY AND PARENT) AND/OR ANY
GOVERNMENTAL ENTITY IN ORDER TO CONSUMMATE THE MERGER OR ANY OF THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY.  THIS OBLIGATION SHALL INCLUDE, ON THE PART OF
PARENT, SENDING A TERMINATION LETTER TO CONTINENTAL IN SUBSTANTIALLY THE FORM OF
EXHIBIT A ATTACHED TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT BY AND BETWEEN
PARENT AND CONTINENTAL DATED AS OF JUNE 29, 2005.  SUBJECT TO APPLICABLE LAWS
RELATING TO THE EXCHANGE OF INFORMATION AND THE PRESERVATION OF ANY APPLICABLE
ATTORNEY-CLIENT PRIVILEGE, WORK-PRODUCT DOCTRINE, SELF-AUDIT PRIVILEGE OR OTHER
SIMILAR PRIVILEGE, EACH OF THE COMPANY AND PARENT SHALL HAVE THE RIGHT TO REVIEW
AND COMMENT ON IN ADVANCE, AND TO THE EXTENT PRACTICABLE EACH WILL CONSULT THE
OTHER ON, ALL THE INFORMATION RELATING TO SUCH PARTY THAT APPEARS IN ANY FILING
MADE WITH, OR WRITTEN MATERIALS SUBMITTED TO, ANY THIRD PARTY AND/OR ANY
GOVERNMENTAL ENTITY IN CONNECTION WITH THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY.  IN EXERCISING THE FOREGOING RIGHT, EACH OF THE COMPANY AND
PARENT SHALL ACT REASONABLY AND AS PROMPTLY AS PRACTICABLE.


 


5.7           REQUIRED INFORMATION.  IN CONNECTION WITH THE PREPARATION OF THE
MERGER FORM 8-K AND PRESS RELEASE, AND FOR SUCH OTHER REASONABLE PURPOSES, THE
COMPANY AND PARENT EACH SHALL, UPON REQUEST BY THE OTHER, FURNISH THE OTHER WITH
ALL INFORMATION CONCERNING THEMSELVES, THEIR RESPECTIVE DIRECTORS, OFFICERS AND
STOCKHOLDERS (INCLUDING THE DIRECTORS OF PARENT AND THE COMPANY TO BE ELECTED
EFFECTIVE AS OF THE CLOSING PURSUANT TO SECTION 5.3 HEREOF) AND SUCH OTHER
MATTERS AS MAY BE REASONABLY NECESSARY OR ADVISABLE IN CONNECTION WITH THE
MERGER, OR ANY OTHER STATEMENT, FILING, NOTICE OR APPLICATION MADE BY OR ON
BEHALF OF THE COMPANY AND PARENT TO ANY THIRD PARTY AND/OR ANY GOVERNMENTAL
ENTITY IN CONNECTION WITH THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY WARRANTS AND REPRESENTS TO THE OTHER PARTY THAT ALL SUCH
INFORMATION SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS CONTAINED
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.


 


5.8           CONFIDENTIALITY; ACCESS TO INFORMATION.  (A)  CONFIDENTIALITY. 
ANY CONFIDENTIALITY AGREEMENT PREVIOUSLY EXECUTED BY THE PARTIES SHALL BE
SUPERSEDED IN ITS ENTIRETY BY THE PROVISIONS OF THIS AGREEMENT.  EACH PARTY
AGREES TO MAINTAIN IN CONFIDENCE ANY NON-PUBLIC INFORMATION RECEIVED FROM THE
OTHER PARTY, AND TO USE SUCH NON-PUBLIC INFORMATION ONLY FOR PURPOSES OF
CONSUMMATING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  SUCH
CONFIDENTIALITY OBLIGATIONS WILL NOT APPLY TO (I) INFORMATION WHICH WAS KNOWN TO
THE ONE PARTY OR THEIR RESPECTIVE AGENTS PRIOR TO RECEIPT FROM THE OTHER PARTY;
(II) INFORMATION WHICH IS OR BECOMES GENERALLY KNOWN; (III) INFORMATION ACQUIRED
BY A PARTY OR THEIR RESPECTIVE AGENTS FROM A THIRD PARTY WHO

 

39

--------------------------------------------------------------------------------


 


WAS NOT BOUND TO AN OBLIGATION OF CONFIDENTIALITY; AND (IV) DISCLOSURE REQUIRED
BY LAW.  IN THE EVENT THIS AGREEMENT IS TERMINATED AS PROVIDED IN ARTICLE VIII
HEREOF, EACH PARTY (I) WILL RETURN OR CAUSE TO BE RETURNED TO THE OTHER ALL
DOCUMENTS AND OTHER MATERIAL OBTAINED FROM THE OTHER IN CONNECTION WITH THE
MERGER CONTEMPLATED HEREBY, AND (II) WILL USE ITS REASONABLE BEST EFFORTS TO
DELETE FROM ITS COMPUTER SYSTEMS ALL DOCUMENTS AND OTHER MATERIAL OBTAINED FROM
THE OTHER IN CONNECTION WITH THE MERGER CONTEMPLATED HEREBY.


 


(B)           ACCESS TO INFORMATION.  (I)  COMPANY WILL AFFORD PARENT AND ITS
FINANCIAL ADVISORS, ACCOUNTANTS, COUNSEL AND OTHER REPRESENTATIVES REASONABLE
ACCESS DURING NORMAL BUSINESS HOURS, UPON REASONABLE NOTICE, TO THE PROPERTIES,
BOOKS, RECORDS AND PERSONNEL OF THE COMPANY DURING THE PERIOD PRIOR TO THE
CLOSING TO OBTAIN ALL INFORMATION CONCERNING THE BUSINESS, INCLUDING THE STATUS
OF PRODUCT DEVELOPMENT EFFORTS, PROPERTIES, RESULTS OF OPERATIONS AND PERSONNEL
OF THE COMPANY, AS PARENT MAY REASONABLY REQUEST.  NO INFORMATION OR KNOWLEDGE
OBTAINED BY PARENT IN ANY INVESTIGATION PURSUANT TO THIS SECTION 5.8 WILL AFFECT
OR BE DEEMED TO MODIFY ANY REPRESENTATION OR WARRANTY CONTAINED HEREIN OR THE
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES TO CONSUMMATE THE MERGER.


 

(II)           PARENT WILL AFFORD THE COMPANY AND ITS FINANCIAL ADVISORS,
UNDERWRITERS, ACCOUNTANTS, COUNSEL AND OTHER REPRESENTATIVES REASONABLE ACCESS
DURING NORMAL BUSINESS HOURS, UPON REASONABLE NOTICE, TO THE PROPERTIES, BOOKS,
RECORDS AND PERSONNEL OF PARENT DURING THE PERIOD PRIOR TO THE CLOSING TO OBTAIN
ALL INFORMATION CONCERNING THE BUSINESS, INCLUDING THE STATUS OF PRODUCT
DEVELOPMENT EFFORTS, PROPERTIES, RESULTS OF OPERATIONS AND PERSONNEL OF PARENT,
AS THE COMPANY MAY REASONABLY REQUEST.  NO INFORMATION OR KNOWLEDGE OBTAINED BY
THE COMPANY IN ANY INVESTIGATION PURSUANT TO THIS SECTION 5.8 WILL AFFECT OR BE
DEEMED TO MODIFY ANY REPRESENTATION OR WARRANTY CONTAINED HEREIN OR THE
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES TO CONSUMMATE THE MERGER.

 

(III)          NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EACH
PARTY (“SUBJECT PARTY”) HEREBY AGREES THAT BY PROCEEDING WITH THE CLOSING, IT
SHALL BE CONCLUSIVELY DEEMED TO HAVE WAIVED FOR ALL PURPOSES HEREUNDER ANY
INACCURACY OF REPRESENTATION OR BREACH OF WARRANTY BY ANOTHER PARTY WHICH IS
ACTUALLY KNOWN BY THE SUBJECT PARTY PRIOR TO THE CLOSING.

 


5.9           CHARTER PROTECTIONS; DIRECTORS’ AND OFFICERS’ LIABILITY
INSURANCE.  (A)  ALL RIGHTS TO INDEMNIFICATION FOR ACTS OR OMISSIONS OCCURRING
THROUGH THE CLOSING DATE NOW EXISTING IN FAVOR OF THE CURRENT DIRECTORS AND
OFFICERS OF PARENT AS PROVIDED IN THE CHARTER DOCUMENTS OF PARENT OR IN ANY
INDEMNIFICATION AGREEMENTS SHALL SURVIVE THE MERGER AND SHALL CONTINUE IN FULL
FORCE AND EFFECT IN ACCORDANCE WITH THEIR TERMS.


 


(B)           FOR A PERIOD OF SIX (6) YEARS AFTER THE CLOSING DATE, PARENT SHALL
CAUSE TO BE MAINTAINED IN EFFECT THE CURRENT POLICIES OF DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE MAINTAINED BY PARENT (OR POLICIES OF AT LEAST THE
SAME COVERAGE AND AMOUNTS CONTAINING TERMS AND CONDITIONS WHICH ARE NO LESS
ADVANTAGEOUS) WITH RESPECT TO CLAIMS ARISING FROM FACTS AND EVENTS THAT OCCURRED
PRIOR TO THE CLOSING DATE.


 


(C)           IF PARENT OR ANY OF ITS SUCCESSORS OR ASSIGNS (I) CONSOLIDATES
WITH OR MERGES INTO ANY OTHER PERSON AND SHALL NOT BE THE CONTINUING OR
SURVIVING ENTITY OF SUCH CONSOLIDATION OR

 

40

--------------------------------------------------------------------------------


 


MERGER, OR (II) TRANSFERS OR CONVEYS ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES
AND ASSETS TO ANY PERSON, THEN, IN EACH SUCH CASE, TO THE EXTENT NECESSARY,
PROPER PROVISION SHALL BE MADE SO THAT THE SUCCESSORS AND ASSIGNS OF PARENT
ASSUME THE OBLIGATIONS SET FORTH IN THIS SECTION 5.9.


 


(D)           THE PROVISIONS OF THIS SECTION 5.9 ARE INTENDED TO BE FOR THE
BENEFIT OF, AND SHALL BE ENFORCEABLE BY, EACH PERSON WHO WILL HAVE BEEN A
DIRECTOR OR OFFICER OF PARENT FOR ALL PERIODS ENDING ON OR BEFORE THE CLOSING
DATE AND MAY NOT BE CHANGED WITHOUT THE CONSENT OF COMMITTEE REFERRED TO IN
SECTION 1.11(A).


 


5.10         PUBLIC DISCLOSURE.  FROM THE DATE OF THIS AGREEMENT UNTIL CLOSING
OR TERMINATION, THE PARTIES SHALL COOPERATE IN GOOD FAITH TO JOINTLY PREPARE ALL
PRESS RELEASES AND PUBLIC ANNOUNCEMENTS PERTAINING TO THIS AGREEMENT AND THE
TRANSACTIONS GOVERNED BY IT, AND NO PARTY SHALL ISSUE OR OTHERWISE MAKE ANY
PUBLIC ANNOUNCEMENT OR COMMUNICATION PERTAINING TO THIS AGREEMENT OR THE
TRANSACTION WITHOUT THE PRIOR CONSENT OF PARENT (IN THE CASE OF THE COMPANY) OR
THE COMPANY (IN THE CASE OF PARENT), EXCEPT AS REQUIRED BY ANY LEGAL REQUIREMENT
OR BY THE RULES AND REGULATIONS OF, OR PURSUANT TO ANY AGREEMENT OF A STOCK
EXCHANGE OR TRADING SYSTEM.  EACH PARTY WILL NOT UNREASONABLY WITHHOLD APPROVAL
FROM THE OTHERS WITH RESPECT TO ANY PRESS RELEASE OR PUBLIC ANNOUNCEMENT.  IF
ANY PARTY DETERMINES WITH THE ADVICE OF COUNSEL THAT IT IS REQUIRED TO MAKE THIS
AGREEMENT AND THE TERMS OF THE TRANSACTION PUBLIC OR OTHERWISE ISSUE A PRESS
RELEASE OR MAKE PUBLIC DISCLOSURE WITH RESPECT THERETO, IT SHALL, AT A
REASONABLE TIME BEFORE MAKING ANY PUBLIC DISCLOSURE, CONSULT WITH THE OTHER
PARTY REGARDING SUCH DISCLOSURE, SEEK SUCH CONFIDENTIAL TREATMENT FOR SUCH TERMS
OR PORTIONS OF THIS AGREEMENT OR THE TRANSACTION AS MAY BE REASONABLY REQUESTED
BY THE OTHER PARTY AND DISCLOSE ONLY SUCH INFORMATION AS IS LEGALLY COMPELLED TO
BE DISCLOSED.  THIS PROVISION WILL NOT APPLY TO COMMUNICATIONS BY ANY PARTY TO
ITS COUNSEL, ACCOUNTANTS AND OTHER PROFESSIONAL ADVISORS.  NOTWITHSTANDING THE
FOREGOING, THE PARTIES HERETO AGREE THAT PROMPTLY AS PRACTICABLE AFTER THE
EXECUTION OF THIS AGREEMENT, PARENT WILL FILE WITH THE SEC A CURRENT REPORT ON
FORM 8-K PURSUANT TO THE EXCHANGE ACT TO REPORT THE EXECUTION OF THIS AGREEMENT,
WITH RESPECT TO WHICH PARENT SHALL CONSULT WITH THE COMPANY. PARENT SHALL
PROVIDE TO COMPANY FOR REVIEW AND COMMENT A DRAFT OF THE CURRENT REPORT ON FORM
8-K PRIOR TO FILING WITH THE SEC; PROVIDED THAT UNLESS OBJECTED TO BY THE
COMPANY BY WRITTEN NOTICE GIVEN TO PARENT WITHIN TWO (2) DAYS AFTER DELIVERY TO
THE COMPANY SPECIFYING THE LANGUAGE TO WHICH REASONABLE OBJECTION IS TAKEN, ANY
LANGUAGE INCLUDED IN SUCH CURRENT REPORT SHALL BE DEEMED TO HAVE BEEN APPROVED
BY THE COMPANY AND MAY BE FILED WITH SEC AND USED IN OTHER FILINGS MADE BY
PARENT WITH THE SEC.


 


5.11         REASONABLE EFFORTS.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, EACH OF THE PARTIES AGREES TO USE ITS COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR
CAUSE TO BE DONE, AND TO ASSIST AND COOPERATE WITH THE OTHER PARTIES IN DOING,
ALL THINGS NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND MAKE EFFECTIVE, IN
THE MOST EXPEDITIOUS MANNER PRACTICABLE, THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING USING COMMERCIALLY REASONABLE EFFORTS
TO ACCOMPLISH THE FOLLOWING:  (I) THE TAKING OF ALL REASONABLE ACTS NECESSARY TO
CAUSE THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE VI TO BE SATISFIED, (II) THE
OBTAINING OF ALL NECESSARY ACTIONS, WAIVERS, CONSENTS, APPROVALS, ORDERS AND
AUTHORIZATIONS FROM GOVERNMENTAL ENTITIES AND THE MAKING OF ALL NECESSARY
REGISTRATIONS, DECLARATIONS AND FILINGS (INCLUDING REGISTRATIONS, DECLARATIONS
AND FILINGS WITH GOVERNMENTAL ENTITIES, IF ANY) AND THE TAKING OF ALL REASONABLE
STEPS AS MAY BE NECESSARY TO AVOID ANY SUIT, CLAIM, ACTION, INVESTIGATION OR
PROCEEDING BY ANY GOVERNMENTAL ENTITY, (III) THE

 

41

--------------------------------------------------------------------------------


 


OBTAINING OF ALL CONSENTS, APPROVALS OR WAIVERS FROM THIRD PARTIES REQUIRED AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION THE CONSENTS REFERRED TO IN THE COMPANY SCHEDULE, (IV) THE DEFENDING
OF ANY SUITS, CLAIMS, ACTIONS, INVESTIGATIONS OR PROCEEDINGS, WHETHER JUDICIAL
OR ADMINISTRATIVE, CHALLENGING THIS AGREEMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING SEEKING TO HAVE ANY STAY OR
TEMPORARY RESTRAINING ORDER ENTERED BY ANY COURT OR OTHER GOVERNMENTAL ENTITY
VACATED OR REVERSED AND (V) THE EXECUTION OR DELIVERY OF ANY ADDITIONAL
INSTRUMENTS REASONABLY NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY,
AND TO FULLY CARRY OUT THE PURPOSES OF, THIS AGREEMENT.  IN CONNECTION WITH AND
WITHOUT LIMITING THE FOREGOING, PARENT AND ITS BOARD OF DIRECTORS AND THE
COMPANY AND ITS BOARD OF DIRECTORS SHALL, IF ANY STATE TAKEOVER STATUTE OR
SIMILAR STATUTE OR REGULATION IS OR BECOMES APPLICABLE TO THE MERGER, THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, USE ITS
COMMERCIALLY REASONABLE EFFORTS TO ENABLE THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT TO BE CONSUMMATED AS PROMPTLY AS PRACTICABLE ON
THE TERMS CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO REQUIRE PARENT OR THE
COMPANY TO AGREE TO ANY DIVESTITURE BY ITSELF OR ANY OF ITS AFFILIATES OF SHARES
OF CAPITAL STOCK OR OF ANY BUSINESS, ASSETS OR PROPERTY, OR THE IMPOSITION OF
ANY MATERIAL LIMITATION ON THE ABILITY OF ANY OF THEM TO CONDUCT THEIR BUSINESS
OR TO OWN OR EXERCISE CONTROL OF SUCH ASSETS, PROPERTIES AND STOCK.


 


5.12         CERTAIN CLAIMS.  AS ADDITIONAL CONSIDERATION FOR THE ISSUANCE OF
THE PER SHARE MERGER CONSIDERATION PURSUANT TO THIS AGREEMENT, EACH OF THE
COMPANY STOCKHOLDERS HEREBY RELEASES AND FOREVER DISCHARGES, EFFECTIVE AS OF THE
CLOSING DATE, THE COMPANY AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS,
FROM ANY AND ALL RIGHTS, CLAIMS, DEMANDS, JUDGMENTS, OBLIGATIONS, LIABILITIES
AND DAMAGES, WHETHER ACCRUED OR UNACCRUED, ASSERTED OR UNASSERTED, AND WHETHER
KNOWN OR UNKNOWN ARISING OUT OF OR RESULTING FROM SUCH STOCKHOLDER’S (I) STATUS
AS A HOLDER OF AN EQUITY INTEREST IN THE COMPANY; AND (II) EMPLOYMENT, SERVICE,
CONSULTING OR OTHER SIMILAR AGREEMENT ENTERED INTO WITH THE COMPANY PRIOR TO
CLOSING, TO THE EXTENT THAT THE BASES FOR CLAIMS UNDER ANY SUCH AGREEMENT THAT
SURVIVES THE CLOSING ARISE PRIOR TO THE CLOSING, PROVIDED, HOWEVER, THE
FOREGOING SHALL NOT RELEASE ANY OBLIGATIONS OF PARENT SET FORTH IN THIS
AGREEMENT OR THE ESCROW AGREEMENT.


 


5.13         NO SECURITIES TRANSACTIONS.  NEITHER THE COMPANY NOR ANY OF ITS
AFFILIATES, DIRECTLY OR INDIRECTLY, SHALL ENGAGE IN ANY TRANSACTIONS INVOLVING
THE SECURITIES OF PARENT PRIOR TO THE TIME OF THE MAKING OF A PUBLIC
ANNOUNCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE COMPANY
SHALL USE ITS BEST EFFORTS TO REQUIRE EACH OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, REPRESENTATIVES AND STOCKHOLDERS TO COMPLY WITH THE FOREGOING
REQUIREMENT.


 


5.14         [RESERVED]


 


5.15         NO CLAIM AGAINST TRUST FUND; SOLE REMEDY FOR TERMINATION OF
AGREEMENT.  THE COMPANY ACKNOWLEDGES THAT, IF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT ARE NOT CONSUMMATED BY PARENT BY DECEMBER 29, 2006 (SUBJECT TO A
SIX-MONTH EXTENSION IN CERTAIN CIRCUMSTANCES), PARENT WILL BE OBLIGATED TO
RETURN TO ITS STOCKHOLDERS THE AMOUNTS BEING HELD IN THE TRUST FUND. 
ACCORDINGLY, THE SOLE REMEDY FOR ANY CLAIM BY THE COMPANY AGAINST PARENT OR THE
MERGER SUB, OR PARENT OR MERGER SUB AGAINST THE COMPANY, FOR ANY MONETARY CLAIMS
OR OTHERWISE, FOR ANY REASON WHATSOEVER, INCLUDING BUT NOT LIMITED TO A BREACH
OF THIS AGREEMENT BY

 

42

--------------------------------------------------------------------------------


 


ANY PARTY OR ANY NEGOTIATIONS, AGREEMENTS OR UNDERSTANDINGS IN CONNECTION
HEREWITH (OTHER THAN AS A RESULT OF THE MERGER, PURSUANT TO WHICH THE COMPANY
AND ITS STOCKHOLDERS WILL HAVE THE RIGHT TO RECOVER THE TOTAL MERGER
CONSIDERATION FROM MONIES IN THE TRUST FUND, FROM THE ESCROW CASH OR OTHERWISE)
SHALL BE AS SET FORTH IN SECTION 8.2.


 


5.16         DISCLOSURE OF CERTAIN MATTERS.  EACH OF PARENT AND THE COMPANY WILL
PROVIDE THE OTHER WITH PROMPT WRITTEN NOTICE OF ANY EVENT, DEVELOPMENT OR
CONDITION THAT (A) WOULD CAUSE ANY OF SUCH PARTY’S REPRESENTATIONS AND
WARRANTIES TO BECOME UNTRUE OR MISLEADING OR WHICH MAY AFFECT ITS ABILITY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (B) HAD IT EXISTED
OR BEEN KNOWN ON THE DATE HEREOF WOULD HAVE BEEN REQUIRED TO BE DISCLOSED UNDER
THIS AGREEMENT, (C) GIVES SUCH PARTY ANY REASON TO BELIEVE THAT ANY OF THE
CONDITIONS SET FORTH IN ARTICLE VI WILL NOT BE SATISFIED, (D) IS OF A NATURE
THAT IS OR MAY BE MATERIALLY ADVERSE TO THE OPERATIONS, PROSPECTS OR CONDITION
(FINANCIAL OR OTHERWISE) OF PARENT OR THE COMPANY, OR (E) WOULD REQUIRE ANY
AMENDMENT OR SUPPLEMENT TO THE PROXY STATEMENT.  THE PARTIES SHALL HAVE THE
RIGHT AND OBLIGATION TO SUPPLEMENT OR AMEND THE COMPANY SCHEDULE AND PARENT
SCHEDULE (THE “DISCLOSURE SCHEDULES”) BEING DELIVERED PURSUANT TO THIS AGREEMENT
WITH RESPECT TO ANY MATTER ARISING OR DISCOVERED AFTER DELIVERY THEREOF WHICH,
IF EXISTING OR KNOWN AT THE DATE OF THIS AGREEMENT, WOULD HAVE BEEN REQUIRED TO
BE SET FORTH OR DESCRIBED IN THE DISCLOSURE SCHEDULES.  THE OBLIGATIONS OF THE
PARTIES TO AMEND OR SUPPLEMENT THE DISCLOSURE SCHEDULES BEING DELIVERED HEREWITH
SHALL TERMINATE ON THE CLOSING DATE.  NOTWITHSTANDING ANY SUCH AMENDMENT OR
SUPPLEMENTATION, FOR PURPOSES OF SECTIONS 2.2(A) AND 2.3(A), AND 3.1(C), THE
REPRESENTATIONS AND WARRANTIES OF THE PARTIES SHALL BE MADE WITH REFERENCE TO
THE DISCLOSURE SCHEDULES AS THEY EXIST AT THE TIME OF DELIVERY OF THE DISCLOSURE
SCHEDULES IN ACCORDANCE WITH SECTION 5.23, SUBJECT TO SUCH ANTICIPATED CHANGES
AS ARE SET FORTH IN SCHEDULE 4.1 OR OTHERWISE EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT OR WHICH ARE SET FORTH IN THE DISCLOSURE SCHEDULES AS THEY EXIST ON
THE DATE OF DELIVERY THEREOF IN ACCORDANCE WITH SECTION 5.23.


 


5.17         NO SOLICITATION.  (A)  THE COMPANY WILL NOT, AND WILL CAUSE ITS
AFFILIATES, EMPLOYEES, AGENTS AND REPRESENTATIVES NOT TO, DIRECTLY OR
INDIRECTLY, SOLICIT OR ENTER INTO DISCUSSIONS OR TRANSACTIONS WITH, OR
ENCOURAGE, OR PROVIDE ANY INFORMATION TO, ANY CORPORATION, PARTNERSHIP OR OTHER
ENTITY OR GROUP (OTHER THAN PARENT AND ITS DESIGNEES) CONCERNING ANY MERGER,
SALE OF OWNERSHIP INTERESTS AND/OR ASSETS OF THE COMPANY, RECAPITALIZATION OR
SIMILAR TRANSACTION (AN “ACQUISITION PROPOSAL”), PROVIDED THAT THIS SECTION 5.17
SHALL NOT PROHIBIT (I) NEGOTIATIONS WITH, AND THE PROVISION OF INFORMATION TO,
ANY OTHER PERSON IN CONNECTION WITH A SUPERIOR ACQUISITION PROPOSAL BY SUCH
OTHER PERSON OR (II) RECOMMENDING ANY SUPERIOR ACQUISITION PROPOSAL WITH SUCH
OTHER PERSON TO THE SHAREHOLDERS OF THE COMPANY (WHICH SHALL NOT CONSTITUTE A
BREACH OF THIS AGREEMENT), IF THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES
IN GOOD FAITH AFTER CONSULTATION WITH COUNSEL THAT FAILURE TO TAKE SUCH ACTIONS
COULD REASONABLY BE EXPECTED TO BE INCONSISTENT WITH THEIR FIDUCIARY OBLIGATIONS
UNDER APPLICABLE LAW.


 


(B)           PARENT WILL NOT, AND WILL CAUSE ITS EMPLOYEES, AGENTS AND
REPRESENTATIVES NOT TO, DIRECTLY OR INDIRECTLY, SOLICIT OR ENTER INTO
DISCUSSIONS OR TRANSACTIONS WITH, OR ENCOURAGE, OR PROVIDE ANY INFORMATION TO,
ANY CORPORATION, PARTNERSHIP OR OTHER ENTITY OR GROUP (OTHER THAN THE COMPANY
AND ITS DESIGNEES) CONCERNING ANY MERGER, PURCHASE OF OWNERSHIP INTERESTS AND/OR
ASSETS, RECAPITALIZATION OR SIMILAR TRANSACTION.

 

43

--------------------------------------------------------------------------------


 


(C)           THE COMPANY SHALL PROMPTLY ADVISE PARENT OF THE NATURE OF ANY
WRITTEN OFFER, PROPOSAL OR INDICATION OF INTEREST THAT IS SUBMITTED TO THE
COMPANY AND THE IDENTITY OF THE PERSON MAKING SUCH WRITTEN OFFER, PROPOSAL OR
INDICATION OF INTEREST.


 


5.18         STOCK OPTIONS AND WARRANTS.  (A)  AT THE EFFECTIVE TIME, THE
COMPANY’S OBLIGATIONS WITH RESPECT TO EACH OUTSTANDING UNVESTED COMPANY OPTION
(AND UNEXERCISED VESTED OPTION, SUBJECT TO THE PROVISIONS OF THIS SECTION 5.18)
AND UNEXERCISED COMPANY WARRANT (IF AMENDED IN A MANNER REASONABLY ACCEPTABLE TO
PARENT) WILL BE ASSUMED BY PARENT, AND PARENT SHALL THEREAFTER BE OBLIGATED TO
ISSUE PARENT COMMON STOCK UPON EXERCISE THEREOF.  EACH COMPANY WARRANT SHALL BE
EXERCISABLE ON THE TERMS, AND INTO THE NUMBER OF SHARES OF THE PARENT COMMON
STOCK, AS SET FORTH IN THE COMPANY WARRANT AS SO AMENDED.  EACH COMPANY OPTION
SO ASSUMED BY PARENT UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE SAME TERMS AND
CONDITIONS SET FORTH IN COMPANY’S STOCK OPTION PLANS AS IN EFFECT IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME, AND (I) SUCH COMPANY OPTION WILL BE EXERCISABLE FOR
THAT NUMBER OF SHARES OF PARENT COMMON STOCK EQUAL TO THE PRODUCT OF THE NUMBER
OF SHARES OF COMPANY COMMON STOCK THAT WERE PURCHASABLE UNDER SUCH COMPANY
OPTION IMMEDIATELY PRIOR TO THE EFFECTIVE TIME MULTIPLIED BY THE EXCHANGE RATIO,
ROUNDED DOWN TO THE NEAREST WHOLE NUMBER OF SHARES OF PARENT COMMON STOCK, AND
(II) THE PER SHARE EXERCISE PRICE FOR THE SHARES OF PARENT COMMON STOCK ISSUABLE
UPON EXERCISE OF SUCH ASSUMED COMPANY OPTION WILL BE EQUAL TO THE QUOTIENT
DETERMINED BY DIVIDING THE EXERCISE PRICE PER SHARE OF COMPANY COMMON STOCK AT
WHICH SUCH COMPANY OPTION WAS EXERCISABLE IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME BY THE EXCHANGE RATIO, AND ROUNDING THE RESULTING EXERCISE PRICE UP TO THE
NEAREST WHOLE CENT.  FOLLOWING THE EFFECTIVE TIME, PARENT WILL SEND TO EACH
HOLDER OF AN ASSUMED COMPANY OPTION A WRITTEN NOTICE SETTING FORTH (I) THE
NUMBER OF SHARES OF PARENT COMMON STOCK THAT ARE SUBJECT TO SUCH ASSUMED COMPANY
OPTION, AND (II) THE EXERCISE PRICE PER SHARE OF PARENT COMMON STOCK ISSUABLE
UPON EXERCISE OF SUCH ASSUMED COMPANY OPTION.  IN ADDITION, IF PARENT HAS NOT
FILED A REGISTRATION STATEMENT ON FORM S-8 REGISTERING THE EXERCISE OF ANY
COMPANY OPTIONS ASSUMED BY PARENT PURSUANT TO THIS SECTION 5.18 PRIOR TO
CLOSING, PARENT SHALL FILE SUCH REGISTRATION STATEMENT WITH THE SEC ON THE 90TH
DAY FOLLOWING THE CLOSING (TO THE EXTENT THE EXERCISE OF SUCH OPTIONS IS
ELIGIBLE TO BE REGISTERED USING A FORM S-8 REGISTRATION STATEMENT).  THE
“EXCHANGE RATIO”  SHALL BE DETERMINED SUCH THAT (A) THE AGGREGATE INTRINSIC
VALUE OF THE NEW PARENT OPTIONS IS NOT GREATER THAN THE AGGREGATE INTRINSIC
VALUE OF THE COMPANY OPTIONS IMMEDIATELY PRIOR TO THE ASSUMPTION AND (B) THE
RATIO OF THE EXERCISE PRICE PER OPTION TO MARKET VALUE PER SHARE IS UNCHANGED. 
THE PARTIES AGREE THAT PARENT WILL PERMIT HOLDERS OF VESTED COMPANY OPTIONS TO
ELECT, ON AN INDIVIDUAL BASIS, TO EITHER EXERCISE SUCH COMPANY OPTIONS AND
PARTICIPATE IN THE MERGER OR HAVE THOSE COMPANY OPTIONS ASSUMED, ON THE SAME
BASIS AS THE UNVESTED COMPANY OPTIONS, BY THE PARENT, UNLESS THERE ARE, IN THE
SOLE JUDGMENT AND DISCRETION OF PARENT, SIGNIFICANT TAX, ACCOUNTING OR
SECURITIES LAWS ISSUES (INCLUDING ANY REQUIREMENT OF REGISTERING ON A FORM OTHER
THAN S-8) WITH TREATING VESTED OPTIONS IDENTICALLY TO UNVESTED OPTIONS.  THE
PARTIES WILL MAKE SUCH DETERMINATION ON OR BEFORE APRIL 30, 2006.


 


(B)           PARENT WILL RESERVE SUFFICIENT SHARES OF PARENT COMMON STOCK FOR
ISSUANCE UNDER THIS SECTION 5.18.


 


5.19         BENEFIT ARRANGEMENTS.  PARENT AGREES THAT ALL EMPLOYEES OF THE
COMPANY WHO CONTINUE EMPLOYMENT WITH PARENT OR ANY SUBSIDIARY OF PARENT AFTER
THE EFFECTIVE TIME (“CONTINUING EMPLOYEES”) SHALL BE ELIGIBLE TO CONTINUE TO
PARTICIPATE IN THE COMPANY’S HEALTH,

 

44

--------------------------------------------------------------------------------


 


VACATION, WELFARE AND RETIREMENT BENEFIT PLANS; PROVIDED, HOWEVER, THAT (I)
NOTHING IN THIS SECTION 5.19 OR ELSEWHERE IN THIS AGREEMENT SHALL LIMIT THE
RIGHT OF PARENT TO AMEND OR TERMINATE ANY SUCH BENEFIT PLAN OR ARRANGEMENT AT
ANY TIME, AND (II) IF PARENT TERMINATES ANY SUCH PLAN, THEN (UPON EXPIRATION OF
ANY APPROPRIATE TRANSITION PERIOD), THE CONTINUING EMPLOYEES SHALL BE ELIGIBLE
TO PARTICIPATE IN PARENT’S BENEFIT PLANS AND VACATION POLICIES, IN EACH CASE TO
THE SAME EXTENT AS EMPLOYEES OF PARENT IN SIMILAR POSITIONS AND AT COMPENSATION
GRADE LEVELS.  CONTINUING EMPLOYEES SHALL RECEIVE CREDIT FOR SERVICE TIME AS AN
EMPLOYEE OF THE COMPANY FOR PURPOSES OF ELIGIBILITY TO PARTICIPATE, VESTING, AND
ELIGIBILITY TO RECEIVE BENEFITS UNDER ANY SUCH PARENT BENEFIT PLAN AND FOR
PURPOSES OF VACATION ACCRUAL FOR SERVICE ACCRUED OR DEEMED ACCRUED PRIOR TO THE
EFFECTIVE TIME.  ADDITIONALLY, ANY LIFE, HEALTH AND DISABILITY BENEFITS
AVAILABLE TO CONTINUING EMPLOYEES AND THEIR ELIGIBLE DEPENDENTS UNDER PARENT’S
BENEFIT PLANS SHALL NOT BE SUBJECT TO ANY INSURABILITY REQUIREMENT OR
PRE-EXISTING CONDITION EXCLUSION THAT WOULD NOT APPLY TO THE CORRESPONDING
BENEFIT PROVIDED UNDER A PLAN MAINTAINED BY THE COMPANY IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME.  PARENT SHALL FURTHER PROVIDE EACH CONTINUING EMPLOYEE WITH
CREDIT FOR ANY CO-PAYMENTS AND DEDUCTIBLES PAID PRIOR TO THE EFFECTIVE TIME FOR
THE PLAN YEAR IN WHICH THE EFFECTIVE TIME OCCURS IN SATISFYING ANY APPLICABLE
DEDUCTIBLES OR OUT-OF-POCKET REQUIREMENTS UNDER CORRESPONDING PARENT BENEFIT
PLANS. NOTHING IN THIS SECTION 5.19 OR ELSEWHERE IN THIS AGREEMENT,  SHALL BE
CONSTRUED TO CREATE A RIGHT IN ANY EMPLOYEE TO CONTINUING EMPLOYMENT.


 


5.20         COMPANY ACTIONS.  THE COMPANY SHALL USE ITS BEST EFFORTS TO TAKE
SUCH ACTIONS AS ARE NECESSARY TO FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT
AND TO ENABLE PARENT AND MERGER SUB TO FULFILL ITS OBLIGATIONS HEREUNDER.


 


5.21         FINANCING.             THE COMPANY AGREES TO PROVIDE, AND WILL
CAUSE ITS DIRECTORS, OFFICERS AND EMPLOYEES TO PROVIDE, ALL COOPERATION
REASONABLY NECESSARY IN CONNECTION WITH THE ARRANGEMENT OF FINANCING TO BE
CONSUMMATED CONTEMPORANEOUSLY WITH OR AT OR AFTER THE EXPIRATION OF THE
EFFECTIVE TIME IN RESPECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
INCLUDING PARTICIPATION IN MEETINGS, DUE DILIGENCE SESSIONS, ROAD SHOWS, THE
PREPARATION OF OFFERING MEMORANDA, PRIVATE PLACEMENT MEMORANDA, PROSPECTUSES AND
SIMILAR DOCUMENTS, THE EXECUTION AND DELIVERY OF ANY COMMITMENT LETTERS,
PLACEMENT AGREEMENTS, PLEDGE AND SECURITY DOCUMENTS, OTHER DEFINITIVE FINANCING
DOCUMENTS, OR OTHER REQUESTED CERTIFICATES OR DOCUMENTS, AUDITED AND UNAUDITED
FINANCIAL STATEMENTS, COMFORT LETTERS OF ACCOUNTANTS AND LEGAL OPINIONS AS MAY
BE REASONABLY REQUESTED BY PARENT OR MERGER SUB AND TAKING SUCH OTHER ACTIONS AS
ARE REASONABLY REQUIRED TO BE TAKEN BY THE COMPANY IN CONNECTION WITH ANY
FINANCING, PROVIDING THAT SUCH COOPERATION SHALL NOT INTERFERE UNREASONABLY WITH
THE BUSINESS OR OPERATIONS OF THE COMPANY AND THE COMPANY SHALL NOT BE REQUIRED
TO INCUR MATERIAL INCREMENTAL OUT-OF-POCKET COSTS IN RESPECT OF SUCH COOPERATION
UNLESS PARENT SHALL HAVE UNDERTAKEN TO REIMBURSE THE COMPANY ALL SUCH REASONABLE
AND DOCUMENTED OUT-OF-POCKET COSTS.


 


5.22         FEES AND EXPENSES.  WHETHER OR NOT THE MERGER IS CONSUMMATED, ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH THE MERGER INCLUDING, WITHOUT
LIMITATION, ALL LEGAL, ACCOUNTING, FINANCIAL ADVISORY, CONSULTING AND ALL OTHER
FEES AND EXPENSES OF THIRD PARTIES INCURRED BY A PARTY IN CONNECTION WITH THE
NEGOTIATION AND EFFECTUATION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY (“THIRD PARTY EXPENSES”), SHALL BE THE
OBLIGATION OF THE RESPECTIVE PARTY INCURRING SUCH FEES AND EXPENSES. THE COMPANY
SHALL PROVIDE PARENT WITH A STATEMENT OF ESTIMATED THIRD PARTY EXPENSES INCURRED
BY THE COMPANY (“COMPANY THIRD PARTY EXPENSES”) AT LEAST FIVE (5) BUSINESS DAYS
PRIOR TO THE

 

45

--------------------------------------------------------------------------------


 


CLOSING DATE IN FORM REASONABLY SATISFACTORY TO PARENT (THE “STATEMENT OF
EXPENSES”).  ANY COMPANY THIRD PARTY EXPENSE IN EXCESS OF THE COMPANY THIRD
PARTY EXPENSES REFLECTED ON THE STATEMENT OF EXPENSES USED TO REDUCE THE TOTAL
MERGER CONSIDERATION (“EXCESS THIRD PARTY EXPENSES”), SHALL BE SUBJECT TO THE
INDEMNIFICATION PROVISIONS OF ARTICLE VII AND SHALL NOT BE SUBJECT TO THE
BASKET.  THIRD PARTY EXPENSES SHALL NOT BE INCURRED BY THE COMPANY AFTER THE
CLOSING DATE WITHOUT THE EXPRESS PRIOR WRITTEN CONSENT OF PARENT


 


5.23         COMPANY SCHEDULE.  THE COMPANY SHALL DELIVER TO PARENT THE COMPANY
SCHEDULE ON OR BEFORE THE EXPIRATION OF FIVE (5) BUSINESS DAYS FOLLOWING THE
DATE OF THIS AGREEMENT, WHICH COMPANY SCHEDULE SHALL BE SATISFACTORY TO PARENT
IN ITS REASONABLE DISCRETION


 


5.24         COMPANY WARRANTS.  PROMPTLY FOLLOWING THE DATE HEREOF, THE PARENT
AND THE COMPANY SHALL MEET AND CONFER FOR THE PURPOSE OF DETERMINING THE TERMS
AND CONDITIONS OF THE FORM OF AMENDMENT TO THE COMPANY WARRANTS THAT WILL BE
REASONABLY ACCEPTABLE TO THE PARENT, AND THE COMPANY WILL USE ITS REASONABLE
BEST EFFORTS ON OR BEFORE APRIL 30, 2006 TO OBTAIN THE REQUISITE APPROVAL OF
HOLDERS OF THE COMPANY WARRANTS FOR APPROVAL OF AMENDMENT OR THEIR ELECTION TO
EXERCISE THE COMPANY WARRANTS EFFECTIVE ON OR BEFORE THE CLOSING


 

ARTICLE VI

 

CONDITIONS TO THE TRANSACTION

 


6.1           CONDITIONS TO OBLIGATIONS OF EACH PARTY TO EFFECT THE MERGER.  THE
RESPECTIVE OBLIGATIONS OF EACH PARTY TO THIS AGREEMENT TO EFFECT THE MERGER
SHALL BE SUBJECT TO THE SATISFACTION AT OR PRIOR TO THE CLOSING DATE OF THE
FOLLOWING CONDITIONS:


 


(A)           HSR ACT; NO ORDER.  ALL SPECIFIED WAITING PERIODS UNDER THE HSR
ACT SHALL HAVE EXPIRED AND NO GOVERNMENTAL ENTITY SHALL HAVE ENACTED, ISSUED,
PROMULGATED, ENFORCED OR ENTERED ANY STATUTE, RULE, REGULATION, EXECUTIVE ORDER,
DECREE, INJUNCTION OR OTHER ORDER (WHETHER TEMPORARY, PRELIMINARY OR PERMANENT)
WHICH IS IN EFFECT AND WHICH HAS THE EFFECT OF MAKING THE MERGER ILLEGAL OR
OTHERWISE PROHIBITING CONSUMMATION OF THE MERGER, SUBSTANTIALLY ON THE TERMS
CONTEMPLATED BY THIS AGREEMENT.


 


(B)           STOCKHOLDER APPROVAL.  THE PARENT STOCKHOLDER APPROVAL SHALL HAVE
BEEN DULY APPROVED AND ADOPTED BY THE STOCKHOLDERS OF PARENT BY THE REQUISITE
VOTE UNDER THE LAWS OF THE STATE OF DELAWARE AND THE PARENT CHARTER DOCUMENTS
AND AN EXECUTED COPY OF AN AMENDMENT TO PARENT’S CERTIFICATE OF INCORPORATION
SHALL HAVE BEEN FILED WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE TO BE
EFFECTIVE AS OF THE CLOSING.  THIS AGREEMENT SHALL HAVE BEEN DULY APPROVED AND
ADOPTED BY THE STOCKHOLDERS OF THE COMPANY BY THE REQUISITE VOTE UNDER THE LAWS
OF THE STATE OF CALIFORNIA AND THE COMPANY CHARTER DOCUMENTS.


 


(C)           PARENT COMMON STOCK.  HOLDERS OF TWENTY PERCENT (20%) OR MORE OF
THE SHARES OF PARENT COMMON STOCK ISSUED IN PARENT’S INITIAL PUBLIC OFFERING OF
SECURITIES AND OUTSTANDING IMMEDIATELY BEFORE THE CLOSING SHALL NOT HAVE
EXERCISED THEIR RIGHTS TO CONVERT THEIR SHARES INTO A PRO RATA SHARE OF THE
TRUST FUND IN ACCORDANCE WITH PARENT’S CHARTER DOCUMENTS


 


(D)           ESCROW AGREEMENT.  PARENT, THE COMPANY, THE ESCROW AGENT AND THE
REPRESENTATIVE SHALL HAVE EXECUTED AND DELIVERED THE ESCROW AGREEMENT.

 

46

--------------------------------------------------------------------------------


 


6.2           ADDITIONAL CONDITIONS TO OBLIGATIONS OF COMPANY.  THE OBLIGATIONS
OF THE COMPANY TO CONSUMMATE AND EFFECT THE MERGER SHALL BE SUBJECT TO THE
SATISFACTION AT OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING
CONDITIONS, ANY OF WHICH MAY BE WAIVED, IN WRITING, EXCLUSIVELY BY THE COMPANY:


 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH REPRESENTATION AND WARRANTY
OF PARENT CONTAINED IN THIS AGREEMENT THAT IS QUALIFIED AS TO MATERIALITY SHALL
HAVE BEEN TRUE AND CORRECT (I) AS OF THE DATE OF THIS AGREEMENT AND (II) SUBJECT
TO THE PROVISIONS OF THE LAST SENTENCE OF SECTION 5.16, ON AND AS OF THE CLOSING
DATE WITH THE SAME FORCE AND EFFECT AS IF MADE ON THE CLOSING DATE.  EACH
REPRESENTATION AND WARRANTY OF PARENT CONTAINED IN THIS AGREEMENT THAT IS NOT
QUALIFIED AS TO MATERIALITY SHALL HAVE BEEN TRUE AND CORRECT (I) IN ALL MATERIAL
RESPECTS AS OF THE DATE OF THIS AGREEMENT AND (II) SUBJECT TO THE PROVISIONS OF
THE LAST SENTENCE OF SECTION 5.16, IN ALL MATERIAL RESPECTS ON AND AS OF THE
CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF MADE ON THE CLOSING DATE.  THE
COMPANY SHALL HAVE RECEIVED A CERTIFICATE WITH RESPECT TO THE FOREGOING SIGNED
ON BEHALF OF PARENT BY AN AUTHORIZED OFFICER OF PARENT (“PARENT CLOSING
CERTIFICATE”).


 


(B)           AGREEMENTS AND COVENANTS.  PARENT SHALL HAVE PERFORMED OR COMPLIED
IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING
DATE, EXCEPT TO THE EXTENT THAT ANY FAILURE TO PERFORM OR COMPLY (OTHER THAN A
WILLFUL FAILURE TO PERFORM OR COMPLY OR FAILURE TO PERFORM OR COMPLY WITH AN
AGREEMENT OR COVENANT REASONABLY WITHIN THE CONTROL OF PARENT) DOES NOT, OR WILL
NOT, CONSTITUTE A MATERIAL ADVERSE EFFECT WITH RESPECT TO PARENT, AND THE PARENT
CLOSING CERTIFICATE SHALL INCLUDE A PROVISION TO SUCH EFFECT.


 


(C)           NO LITIGATION.  NO ORDER SHALL HAVE BEEN ENTERED TO (I) PREVENT
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR (II)
CAUSE ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE RESCINDED
FOLLOWING CONSUMMATION.


 


(D)           CONSENTS.  PARENT SHALL HAVE OBTAINED ALL CONSENTS, WAIVERS AND
APPROVALS REQUIRED TO BE OBTAINED BY PARENT IN CONNECTION WITH THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN CONSENTS, WAIVERS AND
APPROVALS THE ABSENCE OF WHICH, EITHER ALONE OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON PARENT AND THE
PARENT CLOSING CERTIFICATE SHALL INCLUDE A PROVISION TO SUCH EFFECT.


 


(E)           MATERIAL ADVERSE EFFECT.  NO MATERIAL ADVERSE EFFECT WITH RESPECT
TO PARENT SHALL HAVE OCCURRED SINCE THE DATE OF THIS AGREEMENT.


 


(F)            OTHER DELIVERIES.  AT OR PRIOR TO CLOSING, PARENT SHALL HAVE
DELIVERED TO THE COMPANY (I) COPIES OF RESOLUTIONS AND ACTIONS TAKEN BY PARENT’S
BOARD OF DIRECTORS AND STOCKHOLDERS IN CONNECTION WITH THE APPROVAL OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND (II) SUCH OTHER
DOCUMENTS OR CERTIFICATES AS SHALL REASONABLY BE REQUIRED BY THE COMPANY AND ITS
COUNSEL IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREUNDER.


 


(G)           OPINION OF COUNSEL.  THE COMPANY SHALL HAVE RECEIVED FROM MINTZ
LEVIN, COUNSEL TO PARENT, AN OPINION OF COUNSEL IN SUBSTANTIALLY THE FORM
ANNEXED HERETO AS EXHIBIT D.

 

47

--------------------------------------------------------------------------------


 


(H)           TRUST FUND.  PARENT SHALL HAVE MADE APPROPRIATE ARRANGEMENTS WITH
CONTINENTAL TO HAVE THE TRUST FUND DISBURSED TO PARENT IMMEDIATELY UPON THE
CLOSING.


 


(I)            PARENT FINANCING.  PARENT SHALL HAVE ENTERED INTO AGREEMENTS
SUFFICIENT, TOGETHER WITH THE CASH IN THE TRUST FUND, TO PAY THE TOTAL MERGER
CONSIDERATION.


 


(J)            STOCK QUOTATION OR LISTING.  THE PARENT COMMON STOCK AT THE
CLOSING WILL BE LISTED FOR TRADING ON THE AMEX OR QUOTED FOR TRADING ON NASDAQ,
IF THE APPLICATION FOR SUCH LISTING IS APPROVED, AND THERE WILL BE NO ACTION OR
PROCEEDING PENDING OR THREATENED AGAINST PARENT TO PROHIBIT OR TERMINATE THE
LISTING OF PARENT COMMON STOCK ON THE AMEX.


 


6.3           ADDITIONAL CONDITIONS TO THE OBLIGATIONS OF PARENT.  THE
OBLIGATIONS OF PARENT TO CONSUMMATE AND EFFECT THE MERGER SHALL BE SUBJECT TO
THE SATISFACTION AT OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING
CONDITIONS, ANY OF WHICH MAY BE WAIVED, IN WRITING, EXCLUSIVELY BY PARENT:


 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH REPRESENTATION AND WARRANTY
OF THE COMPANY CONTAINED IN THIS AGREEMENT THAT IS QUALIFIED AS TO MATERIALITY
SHALL HAVE BEEN TRUE AND CORRECT (I) AS OF THE DATE OF THIS AGREEMENT AND (II)
SUBJECT TO THE PROVISIONS OF THE LAST SENTENCE OF SECTION 5.16, ON AND AS OF THE
CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF MADE ON THE CLOSING DATE. 
EACH REPRESENTATION AND WARRANTY OF THE COMPANY CONTAINED IN THIS AGREEMENT THAT
IS NOT QUALIFIED AS TO MATERIALITY SHALL HAVE BEEN TRUE AND CORRECT (I) IN ALL
MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND (II) SUBJECT TO THE
PROVISIONS OF THE LAST SENTENCE OF SECTION 5.16, IN ALL MATERIAL RESPECTS ON AND
AS OF THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF MADE ON THE CLOSING
DATE.  PARENT SHALL HAVE RECEIVED A CERTIFICATE WITH RESPECT TO THE FOREGOING
SIGNED ON BEHALF OF THE COMPANY BY AN AUTHORIZED OFFICER OF COMPANY (“COMPANY
CLOSING CERTIFICATE”).


 


(B)           AGREEMENTS AND COVENANTS.  THE COMPANY SHALL HAVE PERFORMED OR
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY
THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY IT AT OR PRIOR TO THE CLOSING
DATE EXCEPT TO THE EXTENT THAT ANY FAILURE TO PERFORM OR COMPLY (OTHER THAN A
WILLFUL FAILURE TO PERFORM OR COMPLY OR FAILURE TO PERFORM OR COMPLY WITH AN
AGREEMENT OR COVENANT REASONABLY WITHIN THE CONTROL OF COMPANY) DOES NOT, OR
WILL NOT, CONSTITUTE A MATERIAL ADVERSE EFFECT ON THE COMPANY, AND THE COMPANY
CLOSING CERTIFICATE SHALL INCLUDE A PROVISION TO SUCH EFFECT.


 


(C)           NO LITIGATION.  NO ACTION, SUIT OR PROCEEDING SHALL BE PENDING OR
THREATENED BEFORE ANY GOVERNMENTAL ENTITY WHICH IS REASONABLY LIKELY TO (I)
PREVENT CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(II) CAUSE ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE
RESCINDED FOLLOWING CONSUMMATION OR (III) AFFECT MATERIALLY AND ADVERSELY THE
RIGHT OF PARENT TO OWN, OPERATE OR CONTROL ANY OF THE ASSETS AND OPERATIONS OF
THE SURVIVING CORPORATION FOLLOWING THE MERGER AND NO ORDER, JUDGMENT, DECREE,
STIPULATION OR INJUNCTION TO ANY SUCH EFFECT SHALL BE IN EFFECT.


 


(D)           APPRAISAL RIGHTS.  HOLDERS OF NO MORE THAN FIVE PERCENT (5%) OF
THE SHARES OF ANY CLASS OF SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY
BEFORE THE EFFECTIVE TIME SHALL HAVE TAKEN ACTION TO EXERCISE THEIR APPRAISAL
RIGHTS PURSUANT TO SECTION 1301 OF THE CGCL.

 

48

--------------------------------------------------------------------------------


 


(E)           CONSENTS.  THE COMPANY SHALL HAVE OBTAINED ALL CONSENTS, WAIVERS,
PERMITS AND APPROVALS REQUIRED TO BE OBTAINED BY THE COMPANY IN CONNECTION WITH
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN CONSENTS,
WAIVERS AND APPROVALS THE ABSENCE OF WHICH, EITHER ALONE OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
COMPANY AND THE COMPANY CLOSING CERTIFICATE SHALL INCLUDE A PROVISION TO SUCH
EFFECT.


 


(F)            MATERIAL ADVERSE EFFECT.  NO MATERIAL ADVERSE EFFECT WITH RESPECT
TO THE COMPANY SHALL HAVE OCCURRED SINCE THE DATE OF THIS AGREEMENT.


 


(G)           OPINION OF COUNSEL.  PARENT SHALL HAVE RECEIVED FROM MANATT,
PHELPS & PHILLIPS, LLP, COUNSEL TO THE COMPANY, AN OPINION OF COUNSEL
SUBSTANTIALLY IN THE FORM ANNEXED HERETO AS EXHIBIT E.


 


(H)           COMFORT LETTERS.  PARENT SHALL HAVE RECEIVED “COMFORT” LETTERS IN
THE CUSTOMARY FORM FROM DELOITTE TOUCHE, DATED THE DATE OF DISTRIBUTION OF THE
PROXY STATEMENT AND THE CLOSING DATE (OR SUCH OTHER DATE OR DATES REASONABLY
ACCEPTABLE TO PARENT) WITH RESPECT TO CERTAIN FINANCIAL STATEMENTS AND OTHER
FINANCIAL INFORMATION INCLUDED IN THE PROXY STATEMENT.


 


(I)            VOTING AGREEMENTS. PARENT AND CERTAIN OF THE COMPANY’S
STOCKHOLDERS MUTUALLY IDENTIFIED BY PARENT AND THE COMPANY SHALL HAVE ENTERED
INTO THE VOTING AGREEMENTS IN THE FORM OF EXHIBIT C, WHICH SHALL BE IN FULL
FORCE AND EFFECT.


 


(J)            OTHER DELIVERIES.  AT OR PRIOR TO CLOSING, THE COMPANY SHALL HAVE
DELIVERED TO PARENT: (I) COPIES OF RESOLUTIONS AND ACTIONS TAKEN BY THE
COMPANY’S BOARD OF DIRECTORS AND STOCKHOLDERS IN CONNECTION WITH THE APPROVAL OF
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND (II) SUCH OTHER
DOCUMENTS AND CERTIFICATES AS SHALL REASONABLY BE REQUIRED BY PARENT AND ITS
COUNSEL IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREUNDER.


 


(K)           RESIGNATIONS. THE PARTIES SHALL HAVE AGREED TO THE PERSONS TO BE
LISTED ON SCHEDULES 6.2(K) AND 6.3(K) HERETO AND SUCH PERSONS SHALL HAVE
RESIGNED FROM THEIR POSITIONS AND OFFICES.


 


(L)            COMPANY THIRD PARTY EXPENSES.  THE COMPANY SHALL HAVE DELIVERED
TO PARENT THE STATEMENT OF EXPENSES CERTIFIED BY THE CHIEF EXECUTIVE OFFICER OF
THE COMPANY SETTING FORTH THE COMPANY THIRD PARTY EXPENSES.


 


(M)          STOCKHOLDER LIST.  THE COMPANY SHALL HAVE DELIVERED TO PARENT, AS
OF THE CLOSING DATE, A TRUE AND COMPLETE LIST OF ALL HOLDERS OF COMPANY CAPITAL
STOCK AND ALL HOLDERS OF COMPANY STOCK OPTIONS, COMPANY WARRANTS AND ANY OTHER
RIGHTS TO PURCHASE COMPANY CAPITAL STOCK AS OF THE CLOSING DATE INCLUDING THE
NUMBER OF SHARES HELD AT THE CLOSING DATE BY EACH SUCH HOLDER AND THE ADDRESS OF
EACH SUCH HOLDER CERTIFIED BY THE SECRETARY OF THE COMPANY.


 


(N)           COMPANY SCHEDULE.  THE COMPANY SHALL HAVE DELIVERED THE COMPANY
SCHEDULE, OR PORTIONS THEREOF NOT DELIVERED UPON EXECUTION OF THIS AGREEMENT,
WHICH SHALL BE SATISFACTORY TO PARENT IN ITS REASONABLE DISCRETION.

 

49

--------------------------------------------------------------------------------


 


(O)           EMPLOYMENT AGREEMENTS.  EMPLOYMENT AGREEMENTS BETWEEN THE COMPANY
AND OR PARENT AND CURRENT MANAGEMENT OF THE COMPANY AS MUTUALLY AGREED BETWEEN
THE COMPANY AND PARENT, IN FORM REASONABLY SATISFACTORY TO THE PARTIES, SHALL
HAVE BEEN EXECUTED AND DELIVERED.


 


(P)           REPRESENTATIVE.  THE COMPANY SHALL HAVE IDENTIFIED A
REPRESENTATIVE AND CAUSED THE REPRESENTATIVE TO BECOME A PARTY TO THIS AGREEMENT
AND THE ESCROW AGREEMENT.


 


(Q)           WARRANTS.  ON OR BEFORE APRIL 30, 2006, ALL COMPANY WARRANTS SHALL
HAVE EITHER BEEN (I) AMENDED IN A MANNER REASONABLY ACCEPTABLE TO PARENT OR (II)
EXERCISED (SUBJECT TO THE OCCURRENCE OF THE CLOSING).


 

ARTICLE VII

 

INDEMNIFICATION

 


7.1           INDEMNIFICATION.  (A)  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE VII (INCLUDING, WITHOUT LIMITATION, THE LIMITATIONS SET FORTH IN SECTION
7.4), PARENT AND THE SURVIVING CORPORATION AND THEIR RESPECTIVE REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS (THE “PARENT INDEMNITEES”) SHALL HAVE THE RIGHT
TO RECOVER FROM THE ESCROW AGENT OUT OF THE ESCROW CASH, ANY AND ALL LOSSES
ASSERTED AGAINST, RESULTING TO, IMPOSED UPON, OR INCURRED BY ANY PARENT
INDEMNITEE BY REASON OF, ARISING OUT OF OR RESULTING FROM:


 

(I)            THE INACCURACY OR BREACH OF ANY REPRESENTATION OR WARRANTY OF
COMPANY CONTAINED IN ARTICLE II OF THIS AGREEMENT, OR ANY CERTIFICATE DELIVERED
BY THE COMPANY TO PARENT PURSUANT TO THIS AGREEMENT IN CONNECTION WITH THE
CLOSING;

 

(II)           THE NON-FULFILLMENT OR BREACH OF ANY COVENANT OR AGREEMENT OF THE
COMPANY CONTAINED IN THIS AGREEMENT; AND

 

(III)          ANY CLAIM MADE BY A DISSENTER FOR AN APPRAISAL OF THE VALUE OF
SUCH DISSENTING SHARES PURSUANT TO, AND IN ACCORDANCE WITH, THE PROVISIONS OF
THE CGCL; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL PARENT BE ENTITLED TO
RECOVER LOSSES FOR DISSENTER CLAIMS FROM MORE THAN FIVE PERCENT (5%) OF THE
SHARES OF ANY CLASS OF SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR
TO THE EFFECTIVE TIME.

 


(B)           AS USED IN THIS ARTICLE VII, THE TERM “LOSSES” SHALL INCLUDE ALL
LOSSES, LIABILITIES, DAMAGES, JUDGMENTS, AWARDS, ORDERS, PENALTIES, SETTLEMENTS,
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, INTEREST, PENALTIES, COURT
COSTS AND REASONABLE LEGAL FEES AND EXPENSES) INCLUDING THOSE ARISING FROM ANY
DEMANDS, CLAIMS, SUITS, ACTIONS, COSTS OF INVESTIGATION, NOTICES OF VIOLATION OR
NONCOMPLIANCE, CAUSES OF ACTION, PROCEEDINGS AND ASSESSMENTS WHETHER OR NOT MADE
BY THIRD PARTIES OR WHETHER OR NOT ULTIMATELY DETERMINED TO BE VALID.  SOLELY
FOR THE PURPOSE OF DETERMINING THE AMOUNT OF ANY LOSSES (AND NOT FOR DETERMINING
ANY BREACH) FOR WHICH ANY PARTY MAY BE ENTITLED TO INDEMNIFICATION PURSUANT TO
ARTICLE VII, ANY REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT THAT IS
QUALIFIED BY A TERM OR TERMS SUCH AS “MATERIAL,” “MATERIALLY,” OR “MATERIAL
ADVERSE EFFECT” SHALL BE DEEMED MADE OR GIVEN WITHOUT SUCH QUALIFICATION AND
WITHOUT GIVING EFFECT TO SUCH WORDS.  LOSSES SHALL NOT BE REDUCED BY ANY

 

50

--------------------------------------------------------------------------------


 


TAX BENEFITS RECOGNIZED BY PARENT AS A RESULT OF THE LOSSES NOR BY ANY INSURANCE
PURCHASED BY PARENT TO INDEMNIFY IT FOR BREACHES OF REPRESENTATIONS AND
WARRANTIES UNDER THIS AGREEMENT.


 


7.2           INDEMNIFICATION OF THIRD PARTY CLAIMS.  THE INDEMNIFICATION
OBLIGATIONS AND LIABILITIES UNDER THIS ARTICLE VII WITH RESPECT TO ACTIONS,
PROCEEDINGS, LAWSUITS, INVESTIGATIONS, DEMANDS OR OTHER CLAIMS BROUGHT AGAINST
PARENT BY A PERSON OTHER THAN THE COMPANY (A “THIRD PARTY CLAIM”) SHALL BE
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)           NOTICE OF CLAIM.  PARENT, ACTING THROUGH THE COMMITTEE, WILL GIVE
THE REPRESENTATIVE PROMPT WRITTEN NOTICE AFTER RECEIVING WRITTEN NOTICE OF ANY
THIRD PARTY CLAIM OR DISCOVERING THE LIABILITY, OBLIGATION OR FACTS GIVING RISE
TO SUCH THIRD PARTY CLAIM (A “NOTICE OF CLAIM”) WHICH NOTICE OF THIRD PARTY
CLAIM SHALL SET FORTH (I) A BRIEF DESCRIPTION OF THE NATURE OF THE THIRD PARTY
CLAIM, (II) THE TOTAL AMOUNT OF THE ACTUAL OUT-OF-POCKET LOSS OR THE ANTICIPATED
POTENTIAL LOSS (INCLUDING ANY COSTS OR EXPENSES WHICH HAVE BEEN OR MAY BE
REASONABLY INCURRED IN CONNECTION THEREWITH), AND (III) WHETHER SUCH LOSS MAY BE
COVERED (IN WHOLE OR IN PART) UNDER ANY INSURANCE AND THE ESTIMATED AMOUNT OF
SUCH LOSS WHICH MAY BE COVERED UNDER SUCH INSURANCE, AND THE REPRESENTATIVE
SHALL BE ENTITLED TO PARTICIPATE IN THE DEFENSE OF THIRD PARTY CLAIM AT ITS
EXPENSE.


 


(B)           DEFENSE.  THE REPRESENTATIVE SHALL HAVE THE RIGHT, AT ITS OPTION
(SUBJECT TO THE LIMITATIONS SET FORTH IN SUBSECTION 7.2(C) BELOW) AT ITS OWN
EXPENSE, BY WRITTEN NOTICE TO PARENT, TO ASSUME THE ENTIRE CONTROL OF, SUBJECT
TO THE RIGHT OF PARENT TO PARTICIPATE (AT ITS EXPENSE AND WITH COUNSEL OF ITS
CHOICE) IN, THE DEFENSE, COMPROMISE OR SETTLEMENT OF THE THIRD PARTY CLAIM AS TO
WHICH SUCH NOTICE OF CLAIM HAS BEEN GIVEN, AND SHALL BE ENTITLED TO APPOINT A
RECOGNIZED AND REPUTABLE COUNSEL REASONABLY ACCEPTABLE TO PARENT TO BE THE LEAD
COUNSEL IN CONNECTION WITH SUCH DEFENSE.  IF THE REPRESENTATIVE ELECTS TO ASSUME
THE DEFENSE OF A THIRD PARTY CLAIM:


 

(I)            THE REPRESENTATIVE SHALL DILIGENTLY AND IN GOOD FAITH DEFEND SUCH
THIRD PARTY CLAIM AND SHALL KEEP PARENT REASONABLY INFORMED OF THE STATUS OF
SUCH DEFENSE; PROVIDED, HOWEVER, THAT IN THE CASE OF ANY SETTLEMENT PROVIDING
FOR REMEDIES OTHER THAN MONETARY DAMAGES FOR WHICH INDEMNIFICATION IS PROVIDED,
PARENT SHALL HAVE THE RIGHT TO APPROVE THE SETTLEMENT, WHICH APPROVAL WILL NOT
BE UNREASONABLY WITHHELD; AND

 

(II)           PARENT SHALL COOPERATE FULLY IN ALL RESPECTS WITH THE
REPRESENTATIVE IN ANY SUCH DEFENSE, COMPROMISE OR SETTLEMENT THEREOF, INCLUDING,
WITHOUT LIMITATION, THE SELECTION OF COUNSEL, AND PARENT SHALL MAKE AVAILABLE TO
THE REPRESENTATIVE ALL PERTINENT INFORMATION AND DOCUMENTS UNDER ITS CONTROL.

 


(C)           LIMITATIONS OF RIGHT TO ASSUME DEFENSE.  THE REPRESENTATIVE SHALL
NOT BE ENTITLED TO ASSUME CONTROL OF SUCH DEFENSE IF (I) THE THIRD PARTY CLAIM
RELATES TO OR ARISES IN CONNECTION WITH ANY CRIMINAL PROCEEDING, ACTION,
INDICTMENT, ALLEGATION OR INVESTIGATION; (II) THE THIRD PARTY CLAIM SEEKS AN
INJUNCTION OR EQUITABLE RELIEF AGAINST PARENT; OR (III) THERE IS A REASONABLE
PROBABILITY THAT A THIRD PARTY CLAIM MAY MATERIALLY AND ADVERSELY AFFECT PARENT
OTHER THAN AS A RESULT OF MONEY DAMAGES OR OTHER MONEY PAYMENTS.

 

51

--------------------------------------------------------------------------------


 


(D)           OTHER LIMITATIONS.  FAILURE TO GIVE PROMPT NOTICE OF CLAIM OR TO
PROVIDE COPIES OF RELEVANT AVAILABLE DOCUMENTS OR TO FURNISH RELEVANT AVAILABLE
DATA SHALL NOT AFFECT THE REPRESENTATIVE’S DUTY OR OBLIGATIONS UNDER THIS
ARTICLE VII, EXCEPT TO THE EXTENT (AND ONLY TO THE EXTENT THAT) SUCH FAILURE
SHALL HAVE ADVERSELY AFFECTED THE ABILITY OF THE REPRESENTATIVE TO DEFEND
AGAINST OR REDUCE ANY LIABILITY OR CAUSED OR INCREASED SUCH LIABILITY OR
OTHERWISE CAUSED THE DAMAGES CLAIMED BY PARENT TO BE GREATER THAN SUCH DAMAGES
WOULD HAVE BEEN HAD PARENT GIVEN THE REPRESENTATIVE PROMPT NOTICE HEREUNDER.  SO
LONG AS THE REPRESENTATIVE IS DEFENDING ANY SUCH ACTION ACTIVELY AND IN GOOD
FAITH, PARENT SHALL NOT SETTLE SUCH ACTION.  PARENT SHALL MAKE AVAILABLE TO THE
REPRESENTATIVE ALL RELEVANT RECORDS AND OTHER RELEVANT MATERIALS REQUIRED BY
THEM AND IN THE POSSESSION OR UNDER THE CONTROL OF PARENT, FOR THE USE OF THE
REPRESENTATIVE AND ITS REPRESENTATIVES IN DEFENDING ANY SUCH ACTION, AND SHALL
IN OTHER RESPECTS GIVE REASONABLE COOPERATION IN SUCH DEFENSE.


 


(E)           FAILURE TO DEFEND.  IF THE REPRESENTATIVE, PROMPTLY AFTER
RECEIVING A NOTICE OF CLAIM, FAILS TO DEFEND SUCH THIRD PARTY CLAIM ACTIVELY AND
IN GOOD FAITH, PARENT WILL (UPON FURTHER WRITTEN NOTICE) HAVE THE RIGHT TO
UNDERTAKE THE DEFENSE, COMPROMISE OR SETTLEMENT OF SUCH THIRD PARTY CLAIM AS IT
MAY DETERMINE IN ITS REASONABLE DISCRETION, PROVIDED THAT THE REPRESENTATIVE
SHALL HAVE THE RIGHT TO APPROVE ANY SETTLEMENT, WHICH APPROVAL WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED.


 


(F)            PARENT’S RIGHTS.  ANYTHING IN THIS SECTION 7.2 TO THE CONTRARY
NOTWITHSTANDING, THE REPRESENTATIVE SHALL NOT, WITHOUT THE WRITTEN CONSENT OF
PARENT, SETTLE OR COMPROMISE ANY ACTION OR CONSENT TO THE ENTRY OF ANY JUDGMENT
WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE
CLAIMANT OR THE PLAINTIFF TO PARENT OF A FULL AND UNCONDITIONAL RELEASE FROM ALL
LIABILITY AND OBLIGATION IN RESPECT OF SUCH ACTION WITHOUT ANY PAYMENT BY
PARENT.


 


(G)           REPRESENTATIVE CONSENT.  UNLESS THE REPRESENTATIVE HAS CONSENTED
TO A SETTLEMENT OF A THIRD PARTY CLAIM, THE AMOUNT OF THE SETTLEMENT SHALL NOT
BE A BINDING DETERMINATION OF THE AMOUNT OF THE LOSS AND SUCH AMOUNT SHALL BE
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THE ESCROW AGREEMENT, IF
APPLICABLE.


 


7.3           INSURANCE EFFECT.  TO THE EXTENT THAT ANY LOSSES THAT ARE SUBJECT
TO INDEMNIFICATION PURSUANT TO THIS ARTICLE VII ARE COVERED BY INSURANCE OTHER
THAN ANY INSURANCE PURCHASED BY PARENT TO INDEMNIFY IT FOR BREACHES OF
REPRESENTATIONS AND WARRANTIES UNDER THIS AGREEMENT, PARENT SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE MAXIMUM RECOVERY UNDER SUCH
INSURANCE; PROVIDED THAT PARENT SHALL NEVERTHELESS BE ENTITLED TO BRING A CLAIM
FOR INDEMNIFICATION UNDER THIS ARTICLE VII IN RESPECT OF SUCH LOSSES AND THE
TIME LIMITATIONS SET FORTH IN SECTION 7.4 HEREOF FOR BRINGING A CLAIM OF
INDEMNIFICATION UNDER THIS AGREEMENT SHALL BE TOLLED DURING THE PENDENCY OF SUCH
INSURANCE CLAIM.  THE EXISTENCE OF A CLAIM BY PARENT FOR MONIES FROM AN INSURER
OR AGAINST A THIRD PARTY IN RESPECT OF ANY LOSS SHALL NOT, HOWEVER, DELAY ANY
PAYMENT PURSUANT TO THE INDEMNIFICATION PROVISIONS CONTAINED HEREIN AND
OTHERWISE DETERMINED TO BE DUE AND OWING.  IF PARENT HAS RECEIVED THE PAYMENT
REQUIRED BY THIS AGREEMENT FROM THE REPRESENTATIVE IN RESPECT OF ANY LOSS AND
LATER RECEIVES PROCEEDS FROM INSURANCE OR OTHER AMOUNTS IN RESPECT OF SUCH LOSS,
THEN IT SHALL HOLD SUCH PROCEEDS OR OTHER AMOUNTS IN TRUST FOR THE BENEFIT OF
THE FORMER STOCKHOLDERS AND SHALL PAY TO THE REPRESENTATIVE, AS PROMPTLY AS
PRACTICABLE AFTER RECEIPT, A SUM EQUAL TO THE AMOUNT OF SUCH PROCEEDS OR OTHER
AMOUNT RECEIVED,

 

52

--------------------------------------------------------------------------------


 


UP TO THE AGGREGATE AMOUNT OF ANY PAYMENTS RECEIVED FROM THE ESCROW ACCOUNT, IF
APPLICABLE, PURSUANT TO THIS AGREEMENT IN RESPECT OF SUCH LOSS.  NOTWITHSTANDING
ANY OTHER PROVISIONS OF THIS AGREEMENT, IT IS THE INTENTION OF THE PARTIES THAT
NO INSURER OR ANY OTHER THIRD PARTY SHALL BE (I) ENTITLED TO A BENEFIT IT WOULD
NOT BE ENTITLED TO RECEIVE IN THE ABSENCE OF THE FOREGOING INDEMNIFICATION
PROVISIONS, OR (II) RELIEVED OF THE RESPONSIBILITY TO PAY ANY CLAIMS FOR WHICH
IT IS OBLIGATED.


 


7.4           LIMITATIONS ON INDEMNIFICATION.  (A)  SURVIVAL: TIME LIMITATION.
THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS IN THIS AGREEMENT OR
IN ANY WRITING DELIVERED BY THE COMPANY TO PARENT IN CONNECTION WITH THIS
AGREEMENT (INCLUDING THE CERTIFICATE REQUIRED TO BE DELIVERED BY THE COMPANY
PURSUANT TO SECTION 6.3(A)) SHALL SURVIVE THE CLOSING UNTIL ONE YEAR AFTER THE
CLOSING DATE  (THE “SURVIVAL PERIOD”).  THE INDEMNIFICATION AND OTHER
OBLIGATIONS UNDER THIS ARTICLE VII SHALL SURVIVE FOR THE SURVIVAL PERIOD AND
SHALL TERMINATE WITH THE EXPIRATION OF SUCH SURVIVAL PERIOD, EXCEPT THAT:  (I)
ANY CLAIMS FOR BREACH OF REPRESENTATION OR WARRANTY MADE BY A PARTY HEREUNDER BY
FILING A DEMAND FOR ARBITRATION UNDER SECTION 10.12 SHALL BE PRESERVED UNTIL
FINAL RESOLUTION THEREOF DESPITE THE SUBSEQUENT EXPIRATION OF THE SURVIVAL
PERIOD AND (II) ANY CLAIMS SET FORTH IN A NOTICE OF CLAIM SENT PRIOR TO THE
EXPIRATION OF SUCH SURVIVAL PERIOD SHALL SURVIVE UNTIL FINAL RESOLUTION
THEREOF.  NO CLAIM FOR INDEMNIFICATION UNDER THIS ARTICLE VII SHALL BE FIRST
ASSERTED AFTER THE END OF THE APPLICABLE SURVIVAL PERIOD.


 


(B)           BASKET.  NO AMOUNT SHALL BE PAYABLE UNDER ARTICLE VII UNLESS AND
UNTIL THE AGGREGATE AMOUNT OF ALL INDEMNIFIABLE LOSSES OTHERWISE PAYABLE EXCEEDS
$2,000,000 IN THE AGGREGATE (THE “BASKET”), IN WHICH EVENT THE AMOUNT PAYABLE
SHALL BE FOR ALL SUCH LOSSES (INCLUDING ALL LOSSES INCLUDED WITHIN THE BASKET). 
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE BASKET WILL NOT
BE APPLICABLE TO (I) CLAIMS RELATED TO EXCESS THIRD PARTY EXPENSES OR (II)
CLAIMS ARISING FROM FRAUD, WILLFUL MISREPRESENTATION OR WILLFUL MISCONDUCT. 
ONLY LOSSES IN EXCESS OF $25,000, INDIVIDUALLY OR IN THE AGGREGATE INCURRED AS
PART OF A SERIES OF RELATED LOSSES (THE “MATERIALITY THRESHOLD”) SHALL BE
INCLUDED IN DETERMINING WHETHER THE BASKET HAS BEEN SATISFIED.   LOSSES BELOW
THE MATERIALITY THRESHOLD SHALL IN NO EVENT GIVE RISE TO ANY INDEMNITY RIGHTS IN
FAVOR OF PARENT, EVEN IF THE BASKET IS OTHERWISE SATISFIED.


 


(C)           AGGREGATE AMOUNT LIMITATION.  THE AGGREGATE LIABILITY FOR LOSSES
PURSUANT TO SECTION 7.1 SHALL NOT IN ANY EVENT EXCEED THE ESCROW CASH (THE
“LIABILITY CAP”) AND PARENT SHALL HAVE NO CLAIM AGAINST ANY OF THE COMPANY
STOCKHOLDERS OTHER THAN FOR SOLE RECOURSE TO THE ESCROW CASH (INCLUDING ANY
EARNINGS THEREON); PROVIDED THAT SUCH LIMITATIONS SHALL NOT APPLY (I) IN THE
CASE OF CLAIMS ARISING FROM FRAUD, WILLFUL MISREPRESENTATION OR WILLFUL
MISCONDUCT, OR (II) TO ANY EXCESS THIRD PARTY EXPENSES; PROVIDED FURTHER THAT IN
NO EVENT SHALL ANY SUCH CLAIM AGAINST ANY FORMER STOCKHOLDER EXCEED THE
AGGREGATE PER SHARE MERGER CONSIDERATION RECEIVED BY SUCH FORMER STOCKHOLDER.


 


7.5           EXCLUSIVE REMEDY.  PARENT HEREBY ACKNOWLEDGES AND AGREES THAT,
FROM AND AFTER THE CLOSING, ITS SOLE AND EXCLUSIVE REMEDY WITH RESPECT TO ANY
AND ALL CLAIMS, WHETHER DIRECT, THIRD PARTY OR OTHERWISE, FOR MONEY DAMAGES
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE PURSUANT AND SUBJECT TO
THE REQUIREMENTS OF THE INDEMNIFICATION PROVISIONS SET FORTH IN THIS ARTICLE
VII.

 

53

--------------------------------------------------------------------------------


 


7.6           DAMAGES; ADJUSTMENT TO MERGER CONSIDERATION.  AMOUNTS PAID FOR
INDEMNIFICATION UNDER ARTICLE VII SHALL REDUCE THE TOTAL MERGER CONSIDERATION
RECEIVED BY THE COMPANY’S STOCKHOLDERS.


 


7.7           REPRESENTATIVE CAPACITIES; APPLICATION OF ESCROW CASH.


 


(A)           THE PARTIES ACKNOWLEDGE THAT THE REPRESENTATIVE’S OBLIGATIONS
UNDER THIS ARTICLE VII ARE SOLELY AS A REPRESENTATIVE OF THE FORMER STOCKHOLDERS
IN THE MANNER SET FORTH IN THE ESCROW AGREEMENT WITH RESPECT TO THE OBLIGATIONS
TO INDEMNIFY PARENT UNDER THIS ARTICLE VII AND THAT THE REPRESENTATIVE SHALL
HAVE NO PERSONAL RESPONSIBILITY FOR ANY EXPENSES INCURRED BY THE REPRESENTATIVE
IN SUCH CAPACITY AND THAT ALL PAYMENTS TO PARENT AS A RESULT OF SUCH
INDEMNIFICATION OBLIGATIONS SHALL BE MADE SOLELY FROM, AND TO THE EXTENT OF, THE
ESCROW CASH.  THE PARTIES FURTHER ACKNOWLEDGE THAT ALL ACTIONS TO BE TAKEN BY
PARENT PURSUANT TO THIS ARTICLE VII SHALL BE TAKEN ON ITS BEHALF BY THE
COMMITTEE IN ACCORDANCE WITH THE PROVISIONS OF THE ESCROW AGREEMENT.  THE ESCROW
AGENT, PURSUANT TO THE ESCROW AGREEMENT AFTER THE CLOSING, MAY APPLY ALL OR A
PORTION OF THE ESCROW CASH TO SATISFY ANY CLAIM FOR INDEMNIFICATION PURSUANT TO
THIS ARTICLE VII.  THE ESCROW AGENT WILL HOLD THE REMAINING PORTION OF THE
ESCROW CASH UNTIL FINAL RESOLUTION OF ALL CLAIMS FOR INDEMNIFICATION OR DISPUTES
RELATING THERETO.


 


(B)           ESCROW AGENT SHALL RELEASE THE ESCROW CASH, OR THE REMAINING
BALANCE IN THE MANNER SET FORTH IN THE ESCROW AGREEMENT, TO THE FORMER
STOCKHOLDERS ON A PRO-RATA BASIS, SUBJECT TO ANY AMOUNTS RESERVED (IN THE MANNER
PROVIDED FOR IN THE FOLLOWING SENTENCE) TO ADDRESS UNRESOLVED CLAIMS FOR
INDEMNIFICATION SUBMITTED PRIOR TO THE EXPIRATION OF THE SURVIVAL PERIOD. TO THE
EXTENT THAT CLAIMS FOR INDEMNIFICATION SUBMITTED PRIOR TO THE EXPIRATION OF THE
SURVIVAL PERIOD REMAIN UNRESOLVED AS OF SUCH DATE, THE ESCROW AGENT SHALL
RESERVE AND NOT PAY TO THE FORMER STOCKHOLDERS AN AMOUNT INTENDED TO SATISFY
SUCH CLAIMS WHEN FINALLY RESOLVED, WHICH AMOUNT SHALL BE DETERMINED IN THE
FOLLOWING MANNER: (I) TO THE EXTENT THAT THE AMOUNT OF THE CLAIM IS INCLUDED IN
THE NOTICE PROVIDED PURSUANT TO 7.1 OR 7.2, AS THE CASE MAY BE, SUCH AMOUNT PLUS
AN AMOUNT REASONABLY ESTIMATED BY THE PARENT INDEMNITEES TO PROVIDE
REIMBURSEMENT FOR COSTS AND EXPENSES INCURRED IN RESOLVING SUCH CLAIM SHALL BE
RESERVED UNTIL THE FINAL RESOLUTION AND PAYMENT OF SUCH CLAIM, AND (II) TO THE
EXTENT THAT THE AMOUNT OF THE CLAIM REMAINS UNKNOWN, AN AMOUNT REASONABLY
ESTIMATED BY THE PARENT INDEMNITEES AS PROVIDING ADEQUATE RECOURSE FOR
SATISFACTION OF THE FINAL AMOUNT OF THE CLAIM, PLUS AN AMOUNT REASONABLY
ESTIMATED BY THE PARENT INDEMNITEES TO PROVIDE REIMBURSEMENT FOR COSTS AND
EXPENSES INCURRED IN RESOLVING SUCH CLAIM SHALL BE RESERVED UNTIL THE FINAL
RESOLUTION AND SATISFACTION OF SUCH CLAIM. AS OUTSTANDING CLAIMS ARE RESOLVED,
RESERVES IN EXCESS OF THE AMOUNTS WITHHELD WITH RESPECT TO ALL CLAIMS REMAINING
UNRESOLVED SHALL BE RELEASED TO THE FORMER STOCKHOLDERS AS PROVIDED FOR IN THIS
SECTION 7.7(B).


 

ARTICLE VIII

 

TERMINATION

 


8.1           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR
TO THE CLOSING:


 


(A)           BY MUTUAL WRITTEN AGREEMENT OF PARENT AND THE COMPANY AT ANY TIME;

 

54

--------------------------------------------------------------------------------


 


(B)           BY EITHER PARENT OR THE COMPANY IF THE PROXY STATEMENT SHALL NOT
HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON OR BEFORE JUNE
30, 2006;


 


(C)           BY EITHER PARENT OR THE COMPANY IF A GOVERNMENTAL ENTITY SHALL
HAVE ISSUED AN ORDER, DECREE OR RULING OR TAKEN ANY OTHER ACTION, IN ANY CASE
HAVING THE EFFECT OF PERMANENTLY RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING
THE MERGER, WHICH ORDER, DECREE, RULING OR OTHER ACTION IS FINAL AND
NONAPPEALABLE;


 


(D)           BY THE COMPANY, UPON A MATERIAL BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT ON THE PART OF PARENT SET FORTH IN THIS
AGREEMENT, OR IF ANY REPRESENTATION OR WARRANTY OF PARENT SHALL HAVE BECOME
UNTRUE, IN EITHER CASE SUCH THAT THE CONDITIONS SET FORTH IN ARTICLE VI WOULD
NOT BE SATISFIED AS OF THE TIME OF SUCH BREACH OR AS OF THE TIME SUCH
REPRESENTATION OR WARRANTY SHALL HAVE BECOME UNTRUE, PROVIDED, THAT IF SUCH
BREACH BY PARENT IS CURABLE BY PARENT PRIOR TO THE CLOSING DATE, THEN THE
COMPANY MAY NOT TERMINATE THIS AGREEMENT UNDER THIS SECTION 8.1(D) FOR THIRTY
(30) DAYS AFTER DELIVERY OF WRITTEN NOTICE FROM THE COMPANY TO PARENT OF SUCH
BREACH, PROVIDED PARENT CONTINUES TO EXERCISE COMMERCIALLY REASONABLE EFFORTS TO
CURE SUCH BREACH (IT BEING UNDERSTOOD THAT THE COMPANY MAY NOT TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 8.1(D) IF IT SHALL HAVE MATERIALLY BREACHED
THIS AGREEMENT OR IF SUCH BREACH BY PARENT IS CURED DURING SUCH THIRTY (30) DAY
PERIOD);


 


(E)           BY THE COMPANY, IF THE COMPANY’S STOCKHOLDERS DECLINE TO APPROVE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, BY GIVING PARENT SEVEN DAYS
PRIOR WRITTEN NOTICE THEREOF;


 


(F)            BY PARENT, UPON A MATERIAL BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT ON THE PART OF THE COMPANY SET FORTH IN THIS
AGREEMENT, OR IF ANY REPRESENTATION OR WARRANTY OF THE COMPANY SHALL HAVE BECOME
UNTRUE, IN EITHER CASE SUCH THAT THE CONDITIONS SET FORTH IN ARTICLE VI WOULD
NOT BE SATISFIED AS OF THE TIME OF SUCH BREACH OR AS OF THE TIME SUCH
REPRESENTATION OR WARRANTY SHALL HAVE BECOME UNTRUE, PROVIDED, THAT IF SUCH
BREACH IS CURABLE BY THE COMPANY PRIOR TO THE CLOSING DATE, THEN PARENT MAY NOT
TERMINATE THIS AGREEMENT UNDER THIS SECTION 8.1(F) FOR THIRTY (30) DAYS AFTER
DELIVERY OF WRITTEN NOTICE FROM PARENT TO THE COMPANY OF SUCH BREACH, PROVIDED
THE COMPANY CONTINUES TO EXERCISE COMMERCIALLY REASONABLE EFFORTS TO CURE SUCH
BREACH (IT BEING UNDERSTOOD THAT PARENT MAY NOT TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 8.1(F) IF IT SHALL HAVE MATERIALLY BREACHED THIS
AGREEMENT OR IF SUCH BREACH BY THE COMPANY IS CURED DURING SUCH THIRTY (30) DAY
PERIOD);


 


(G)           BY EITHER PARENT OR THE COMPANY, IF, AT THE PARENT STOCKHOLDERS’
MEETING , INCLUDING ANY ADJOURNMENTS THEREOF), THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED THEREBY SHALL FAIL TO BE APPROVED AND ADOPTED BY THE
AFFIRMATIVE VOTE OF THE HOLDERS OF PARENT COMMON STOCK REQUIRED UNDER PARENT’S
CERTIFICATE OF INCORPORATION, OR THE HOLDERS OF 20% OR MORE OF THE NUMBER OF
SHARES OF PARENT COMMON STOCK ISSUED IN PARENT’S INITIAL PUBLIC OFFERING AND
OUTSTANDING AS OF THE DATE OF THE RECORD DATE OF THE PARENT STOCKHOLDERS’
MEETING EXERCISE THEIR RIGHTS TO CONVERT THE SHARES OF PARENT COMMON STOCK HELD
BY THEM INTO CASH IN ACCORDANCE WITH PARENT’S CERTIFICATE OF INCORPORATION; OR


 


(H)           BY EITHER PARENT OR THE COMPANY IF THE CLOSING DATE SHALL NOT HAVE
OCCURRED BY AUGUST 15, 2006.

 

55

--------------------------------------------------------------------------------


 


8.2           NOTICE OF TERMINATION; LIMITED REMEDY.  ANY TERMINATION OF THIS
AGREEMENT UNDER SECTION 8.1 ABOVE WILL BE EFFECTIVE IMMEDIATELY UPON (OR, IF THE
TERMINATION IS PURSUANT TO SECTION 8.1(D) OR SECTION 8.1(E) AND THE PROVISO
THEREIN IS APPLICABLE, THIRTY (30) DAYS AFTER) THE DELIVERY OF WRITTEN NOTICE OF
THE TERMINATING PARTY TO THE OTHER PARTIES HERETO.  IN THE EVENT OF THE
TERMINATION OF THIS AGREEMENT AS PROVIDED IN SECTION 8.1, THIS AGREEMENT SHALL
BE OF NO FURTHER FORCE OR EFFECT AND THE MERGER SHALL BE ABANDONED, EXCEPT FOR
AND SUBJECT TO THE FOLLOWING:  (I) SECTIONS 5.8, 5.16, 8.2, 8.3, 8.4 AND ARTICLE
X (GENERAL PROVISIONS) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.  THE
SOLE REMEDY OF ANY PARTY HERETO FOR BREACH OF THIS AGREEMENT OCCURRING PRIOR TO
CLOSING BY ANY OTHER PARTY HERETO SHALL BE LIMITED TO TERMINATION OF THIS
AGREEMENT, AND NO PARTY SHALL HAVE ANY CLAIM AGAINST THE OTHER FOR DAMAGES OR
EQUITABLE RELIEF FOR BREACH OF THIS AGREEMENT OCCURRING PRIOR TO THE CLOSING;
PROVIDED, HOWEVER, THAT PARENT SHALL RETAIN THE RIGHT TO THE TERMINATION FEE ON
THE TERMS AND CONDITIONS SET FORTH IN SECTION 8.4.  NOTWITHSTANDING THE
FOREGOING, THE PARTIES MAY SUE FOR SPECIFIC PERFORMANCE.


 


8.3           FEES AND EXPENSES.  WHETHER OR NOT THE MERGER IS CONSUMMATED, ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH THE MERGER INCLUDING, WITHOUT
LIMITATION, ALL LEGAL, ACCOUNTING, FINANCIAL ADVISORY, CONSULTING AND ALL OTHER
FEES AND EXPENSES OF THIRD PARTIES INCURRED BY A PARTY IN CONNECTION WITH THE
NEGOTIATION AND EFFECTUATION OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE THE OBLIGATION OF THE RESPECTIVE
PARTY INCURRING SUCH FEES AND EXPENSES


 


8.4           TERMINATION FEE.  IF (I) THE COMPANY TERMINATES THIS AGREEMENT
UNDER SECTION 8.1(E), (II) THE PARENT TERMINATES THIS AGREEMENT UNDER SECTION
8.1(F) OR (III) THE COMPANY FAILS TO OBTAIN APPROVAL OF ITS STOCKHOLDERS FOR THE
ADOPTION OF THIS AGREEMENT BY APRIL 30, 2006 AND, WITHIN SIX MONTHS AFTER THE
DATE OF SUCH TERMINATION OR FAILURE, THE COMPANY EITHER ENTERS INTO A DEFINITIVE
AGREEMENT TO CONSUMMATE, OR CONSUMMATES ANY OF THE FOLLOWING TRANSACTIONS
(WHETHER IN A SINGLE TRANSACTION OR SERIES OF TRANSACTIONS) (I) A SALE BY THE
COMPANY OF ALL SUBSTANTIALLY ALL OF ITS ASSETS OR (II) A SALE OF STOCK, MERGER,
REORGANIZATION OR OTHER TRANSACTION THAT RESULTS IN TRANSFER OF OWNERSHIP OF
MORE THAN FIFTY PERCENT OF THE CAPITAL STOCK OF THE COMPANY OUTSTANDING ON THE
DATE OF TERMINATION OF THIS AGREEMENT, THEN THE COMPANY SHALL PROMPTLY PAY TO
THE PARENT A FEE IN THE AMOUNT OF $10,000,000 (THE “TERMINATION FEE”).  THE
PARTIES ACKNOWLEDGE AND AGREE THAT THE AGREEMENTS SET FORTH IN THIS SECTION 8.4
ARE AN INTEGRAL PART OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THAT, WITHOUT THESE AGREEMENTS, THE COMPANY AND PARENT WOULD NOT HAVE ENTERED
INTO THIS AGREEMENT.


 

ARTICLE IX

 

DEFINED TERMS

 

Terms defined in this Agreement are organized alphabetically as follows,
together with the Section and, where applicable, paragraph, number in which
definition of each such term is located:

 

“Acquisition Proposal”   Section 5.18

 

“affiliate”   Section 10.2(f)

 

56

--------------------------------------------------------------------------------


 

“Affiliate”  Section 2.11

 

“Agreement”   Heading; Section 1.2

 

 “Approvals”   Section 2.1(a)

 

“Audited Financial Statements”   Section 2.7(a)

 

“Basket”  Section 7.4(b)

 

“CGCL”   Recital A

 

“COBRA”   Section 2.11

 

“Certificate of Incorporation” Section 1.4(a)

 

“Certificate of Merger”   Section 1.2

 

“Certificates”   Section 1.6(b)

 

“Charter Documents”   Section 2.1(a)

 

“Closing”   Section 1.2

 

“Closing Date”   Section 1.2

 

“Code”   Section 1.6(e)

 

“Company”   Heading

 

“Company Capital Stock”   Section 1.5(a)

 

“Company Closing Certificate”   Section 6.3(a)

 

“Company Common Stock”   Recital B

 

“Company Contracts”   Section 2.19(a)

 

“Company Employee Plan”   Section 2.11

 

“Company Intellectual Property”   Section 2.18

 

“Company-Operated Stores”   Section 2.14(a)(ii)

 

“Company Option”   Section 2.3(a)

 

“Company Preferred Stock”   Recital B

 

“Company Products”   Section 2.18

 

57

--------------------------------------------------------------------------------


 

“Company Registered Intellectual Property”   Section 2.18

 

“Company Schedule”   Article II, Preamble

 

“Company Stock Option Plans”   Section 1.5(c)

 

“Company Stockholder Approval”   Section 5.2(a)

 

“Company Third Party Expenses”   Section 5.22

 

“Company Warrants”   Section 2.3(a).

 

“Continuing Employees”  Section 5.19

 

“Continental”   Section 1.10

 

“Corporate Records”   Section 2.1(c)

 

 “DOL”   Section 2.11

 

“DGCL”   Section 5.1(b)

 

“Disclosure Schedules”   Section 5.16

 

“Dissenter”   Section 1.13(a)

 

“Dissenting Shares”   Section 1.13 (b)

 

“Effective Time”   Section 1.2

 

“Environmental Law”   Section 2.16(b)

 

“Employee”   Section 2.11

 

“Employee Agreement”   Section 2.11

 

“ERISA”   Section 2.11

 

“Escrow Agreement”   Section 1.10

 

“Escrow Cash”   Section 1.10

 

“Escrow Period”   Section 1.10

 

“Excess Third Party Expenses”   Section 5.22

 

“Exchange Act”   Section 5.1

 

“Exchange Agent”   Section 1.6

 

58

--------------------------------------------------------------------------------


 

“Exchange Ratio”  Section 5.18

 

“Former Stockholders”   Section 1.10

 

“FMLA”   Section 2.11

 

“Franchised Property”   Section 2.14(a)(i)

 

“Governmental Action/Filing”   Section 2.21

 

“HIPPA”   Section 2.11

 

“HSR Act”   Section 2.5(b)

 

“Hazardous Substance”   Section 2.16(c)

 

“Headquarters Lease”   Section 2.14(a)(iii)

 

“IRS”   Section 2.11

 

“Insider”   Section 2.19(a)(ii)

 

“Insurance Policies”   Section 2.20(a)

 

“Intellectual Property”   Section 2.18

 

“International Employee Plan”   Section 2.11

 

“knowledge”   Section 10.2(d)

 

“Lease Documents”  Section 2.14(d)

 

“Leased Real Property”   Section 2.14(d)

 

“Legal Requirements”   Section 10.2(b)

 

“Letter of Transmittal”   Section 1.6(b)

 

“Liability Cap”   Section 7.4(c)

 

“Lien”   Section 10.2(e)

 

“Losses”   Section 7.1(b)

 

“Material Adverse Effect”   Section 10.2(a)

 

“Material Company Contracts”   Section 2.19(a)

 

“Materiality Threshold”   Section 7.4(b)

 

59

--------------------------------------------------------------------------------


 

“Merger”   Recital A

 

“Merger Agreement”   Section 1.2

 

“Merger Form 8-K”   Section 5.6(a)

 

“Merger Sub”   Heading

 

“Merger Sub Common Stock”   Section 1.5(e)

 

“Mintz Levin”   Section 1.2

 

“Notice of Claim”   Section 7.2(a)

 

“Other Filings”   Section 5.1

 

“Other Real Property”   Section 2.14(a)(iii)

 

“Owned Real Property”   Section 2.14(b)

 

“PBGC”   Section 2.11

 

“Parent”   Heading

 

“Parent Closing Certificate”   Section 6.2(a)

 

“Parent Indemnitees”   Section 7.1

 

“Parent Plan”   Section 5.1(a)

 

“Parent Schedule”   Article III, Preamble

 

“Parent SEC Reports”   Section 3.5

 

“Parent Stockholders’ Meeting”   Section 2.24

 

“Parent Stockholder Approval”   Section 5.1(a)

 

“Patents”   Section 2.18

 

“Pension Plan”   Section 2.11

 

“Per Share Merger Consideration”   Section 1.5(a)(A)

 

“Person”   Section 10.2(c)

 

“Press Release”   Section 5.6(a)

 

“Proxy Statement”   Section 2.24

 

60

--------------------------------------------------------------------------------


 

“Real Property”   Section 2.14(c)

 

“Registered Intellectual Property”   Section 2.18

 

“Representative”   Section 1.11(b)(i)

 

“Representative Account”   Section 1.11(b)(ii)

 

“Requisite Former Stockholders”  Section 1.11(b)(iv)

 

“Returns”   Section 2.15(b)(i)

 

“Routine Operating Contracts”   Section 2.19(a)

 

“Securities Act”   Section 5.1

 

“Statement of Expenses”   Section 5.22

 

“Subject Party”   Section 5.8(b)(iii)

 

“Survival Period”   Section 7.4(a)

 

“Surviving Corporation”   Section 1.1

 

“Tax/Taxes”   Section 2.15(a)

 

“Termination Fee”   Section 8.4

 

“Third Party Expenses”   Section 5.22

 

“Third Party Claim”   Section 7.2

 

“Trademarks”   Section 2.18

 

“Treasury Method”  Section 1(a)(B)

 

“Total Indebtedness”   Section 1.5(a)(C)

 

“Total Merger Consideration”   Section 1.5(a)(D)

 

“Trust Fund”   Section 3.11

 

“UFOCs”   Section 2.25(c)

 

“U.S.  GAAP”   Section 2.7(a)

 

“Unaudited Financial Statements”   Section 2.7(b)

 

“Voting Agreement”   Section 5.4

 

61

--------------------------------------------------------------------------------


 

ARTICLE X

 

GENERAL PROVISIONS

 


10.1         NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED PERSONALLY OR BY COMMERCIAL
DELIVERY SERVICE, OR SENT VIA TELECOPY (RECEIPT CONFIRMED) TO THE PARTIES AT THE
FOLLOWING ADDRESSES OR TELECOPY NUMBERS (OR AT SUCH OTHER ADDRESS OR TELECOPY
NUMBERS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):


 

if to Parent, to:

 

 

 

 

 

Services Acquisition Corp. International

 

 

401 East Olas Boulevard, Suite 1140

 

 

Fort Lauderdale, Florida 33301

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:

 

 

 

with a copy to:

 

 

 

 

 

Kenneth R. Koch, Esq.

 

 

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

 

 

666 Third Avenue

 

 

New York, New York 10017

 

 

Telephone:  212-935-3000

 

 

Facsimile:  212-983-3115

 

 

 

if to the Company to:

 

 

 

 

 

Jamba Juice Company.

 

 

1700 17th Street

 

 

San Francisco, California 94103

 

 

Attention: Michael Fox, Esq.

 

 

Telephone:  (415) 865-1253

 

 

Facsimile:  (415) 865-1294

 

 

 

with a copy to:

 

 

 

 

 

Manatt, Phelps & Phillips, LLP

 

 

11355 W. Olympic Boulevard

 

 

Los Angeles, California, 90064

 

 

Attention:  Richard J. Maire, Jr., Esq.

 

 

Telephone:  (310) 312-4168

 

 

Facsimile: (310) 312-4224

 


10.2         INTERPRETATION.  WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO AN
EXHIBIT OR SCHEDULE, SUCH REFERENCE SHALL BE TO AN EXHIBIT OR SCHEDULE TO THIS
AGREEMENT UNLESS OTHERWISE INDICATED.  WHEN A REFERENCE IS MADE IN THIS
AGREEMENT TO SECTIONS OR SUBSECTIONS, SUCH

 

62

--------------------------------------------------------------------------------


 


REFERENCE SHALL BE TO A SECTION OR SUBSECTION OF THIS AGREEMENT.  UNLESS
OTHERWISE INDICATED THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” WHEN USED
HEREIN SHALL BE DEEMED IN EACH CASE TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.” THE TABLE OF CONTENTS AND HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.  WHEN REFERENCE IS MADE HEREIN TO “THE
BUSINESS OF” AN ENTITY, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE BUSINESS
OF ALL DIRECT AND INDIRECT SUBSIDIARIES OF SUCH ENTITY.  REFERENCE TO THE
SUBSIDIARIES OF AN ENTITY SHALL BE DEEMED TO INCLUDE ALL DIRECT AND INDIRECT
SUBSIDIARIES OF SUCH ENTITY.  FOR PURPOSES OF THIS AGREEMENT:


 


(A)           THE TERM “MATERIAL ADVERSE EFFECT” WHEN USED IN CONNECTION WITH AN
ENTITY MEANS ANY CHANGE, EVENT, VIOLATION, INACCURACY, CIRCUMSTANCE OR EFFECT,
INDIVIDUALLY OR WHEN AGGREGATED WITH OTHER CHANGES, EVENTS, VIOLATIONS,
INACCURACIES, CIRCUMSTANCES OR EFFECTS, THAT IS MATERIALLY ADVERSE TO THE
BUSINESS, ASSETS (INCLUDING INTANGIBLE ASSETS), REVENUES, FINANCIAL CONDITION OR
RESULTS OF OPERATIONS OF SUCH ENTITY, IT BEING UNDERSTOOD THAT NONE OF THE
FOLLOWING ALONE OR IN COMBINATION SHALL BE DEEMED, IN AND OF ITSELF, TO
CONSTITUTE A MATERIAL ADVERSE EFFECT:  (I) CHANGES IN GENERAL NATIONAL OR
REGIONAL ECONOMIC CONDITIONS, OR (II) ANY SEC RULEMAKING REQUIRING ENHANCED
DISCLOSURE OF REVERSE MERGER TRANSACTIONS WITH A PUBLIC SHELL.


 


(B)           THE TERM “LEGAL REQUIREMENTS” MEANS ANY FEDERAL, STATE, LOCAL,
MUNICIPAL, FOREIGN OR OTHER LAW, STATUTE, CONSTITUTION, PRINCIPLE OF COMMON LAW,
RESOLUTION, ORDINANCE, CODE, EDICT, DECREE, RULE, REGULATION, RULING OR
REQUIREMENT ISSUED, ENACTED, ADOPTED, PROMULGATED, IMPLEMENTED OR OTHERWISE PUT
INTO EFFECT BY OR UNDER THE AUTHORITY OF ANY GOVERNMENTAL ENTITY;


 


(C)           THE TERM “PERSON” SHALL MEAN ANY INDIVIDUAL, CORPORATION
(INCLUDING ANY NON-PROFIT CORPORATION), GENERAL PARTNERSHIP, LIMITED
PARTNERSHIP, LIMITED LIABILITY PARTNERSHIP, JOINT VENTURE, ESTATE, TRUST,
COMPANY (INCLUDING ANY LIMITED LIABILITY COMPANY OR JOINT STOCK COMPANY), FIRM
OR OTHER ENTERPRISE, ASSOCIATION, ORGANIZATION, ENTITY OR GOVERNMENTAL ENTITY;


 


(D)           THE TERM “KNOWLEDGE” (INCLUDING ANY DERIVATION THEREOF SUCH AS
“KNOWN” OR “KNOWING”) SHALL MEAN THE ACTUAL KNOWLEDGE OF PAUL CLAYTON, DONALD
BREEN, MICHAEL ANDREWS, MICHAEL FOX, BETH LOMBARD, RUSS TESTA, ANNE KIMBALL,
LUCRETIA COTTON AND KAREN KELLY.


 


(E)           THE TERM “LIEN” MEANS ANY MORTGAGE, PLEDGE, SECURITY INTEREST,
ENCUMBRANCE, LIEN, RESTRICTION OR CHARGE OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT OR LEASE IN
THE NATURE THEREOF, ANY SALE WITH RECOURSE AGAINST THE SELLER OR ANY AFFILIATE
OF THE SELLER, OR ANY AGREEMENT TO GIVE ANY SECURITY INTEREST);


 


(F)            THE TERM “AFFILIATE” MEANS, AS APPLIED TO ANY PERSON, ANY OTHER
PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR UNDER DIRECT OR
INDIRECT COMMON CONTROL WITH, SUCH PERSON.  FOR PURPOSES OF THIS DEFINITION,
“CONTROL” (INCLUDING WITH CORRELATIVE MEANINGS, THE TERMS “CONTROLLING,”
“CONTROLLED BY” AND “UNDER COMMON CONTROL WITH”), AS APPLIED TO ANY PERSON,
MEANS THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE
THE DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH PERSON, WHETHER THROUGH THE
OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE; AND

 

63

--------------------------------------------------------------------------------


 


(G)           ALL MONETARY AMOUNTS SET FORTH HEREIN ARE REFERENCED IN UNITED
STATES DOLLARS, UNLESS OTHERWISE NOTED.


 


10.3         COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN
SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTY, IT BEING
UNDERSTOOD THAT ALL PARTIES NEED NOT SIGN THE SAME COUNTERPART.  DELIVERY BY
FACSIMILE TO COUNSEL FOR THE OTHER PARTY OF A COUNTERPART EXECUTED BY A PARTY
SHALL BE DEEMED TO MEET THE REQUIREMENTS OF THE PREVIOUS SENTENCE.


 


10.4         ENTIRE AGREEMENT; THIRD PARTY BENEFICIARIES.  THIS AGREEMENT AND
THE DOCUMENTS AND INSTRUMENTS AND OTHER AGREEMENTS AMONG THE PARTIES HERETO AS
CONTEMPLATED BY OR REFERRED TO HEREIN, INCLUDING THE SCHEDULES HERETO (A)
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH
WRITTEN AND ORAL, AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF;
AND (B) ARE NOT INTENDED TO CONFER UPON ANY OTHER PERSON ANY RIGHTS OR REMEDIES
HEREUNDER (EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT).


 


10.5         SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT,
OR THE APPLICATION THEREOF, BECOMES OR IS DECLARED BY A COURT OF COMPETENT
JURISDICTION TO BE ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THIS
AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT AND THE APPLICATION OF SUCH
PROVISION TO OTHER PERSONS OR CIRCUMSTANCES WILL BE INTERPRETED SO AS REASONABLY
TO EFFECT THE INTENT OF THE PARTIES HERETO.  THE PARTIES FURTHER AGREE TO
REPLACE SUCH VOID OR UNENFORCEABLE PROVISION OF THIS AGREEMENT WITH A VALID AND
ENFORCEABLE PROVISION THAT WILL ACHIEVE, TO THE EXTENT POSSIBLE, THE ECONOMIC,
BUSINESS AND OTHER PURPOSES OF SUCH VOID OR UNENFORCEABLE PROVISION.


 


10.6         OTHER REMEDIES; SPECIFIC PERFORMANCE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, ANY AND ALL REMEDIES HEREIN EXPRESSLY CONFERRED UPON A PARTY WILL BE
DEEMED CUMULATIVE WITH AND NOT EXCLUSIVE OF ANY OTHER REMEDY CONFERRED HEREBY,
OR BY LAW OR EQUITY UPON SUCH PARTY, AND THE EXERCISE BY A PARTY OF ANY ONE
REMEDY WILL NOT PRECLUDE THE EXERCISE OF ANY OTHER REMEDY.  THE PARTIES HERETO
AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE
PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR
SPECIFIC TERMS OR WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE
PARTIES SHALL BE ENTITLED TO SEEK AN INJUNCTION OR INJUNCTIONS TO PREVENT
BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS
HEREOF IN ANY COURT OF THE UNITED STATES OR ANY STATE HAVING JURISDICTION, THIS
BEING IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN
EQUITY.


 


10.7         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE REGARDLESS OF THE LAW THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAW THEREOF.


 


10.8         RULES OF CONSTRUCTION.  THE PARTIES HERETO AGREE THAT THEY HAVE
BEEN REPRESENTED BY COUNSEL DURING THE NEGOTIATION AND EXECUTION OF THIS
AGREEMENT AND, THEREFORE, WAIVE THE APPLICATION OF ANY LAW, REGULATION, HOLDING
OR RULE OF CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER
DOCUMENT WILL BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR
DOCUMENT.

 

64

--------------------------------------------------------------------------------


 


10.9         ASSIGNMENT.  NO PARTY MAY ASSIGN EITHER THIS AGREEMENT OR ANY OF
ITS RIGHTS, INTERESTS, OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE OTHER PARTIES.  SUBJECT TO THE FIRST SENTENCE OF THIS SECTION
10.9, THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


10.10       AMENDMENT.  THIS AGREEMENT MAY BE AMENDED BY THE PARTIES HERETO AT
ANY TIME BY EXECUTION OF AN INSTRUMENT IN WRITING SIGNED ON BEHALF OF EACH OF
THE PARTIES.


 


10.11       EXTENSION; WAIVER.  AT ANY TIME PRIOR TO THE CLOSING, ANY PARTY
HERETO MAY, TO THE EXTENT LEGALLY ALLOWED, (I) EXTEND THE TIME FOR THE
PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTS OF THE OTHER PARTIES HERETO,
(II) WAIVE ANY INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES MADE TO SUCH
PARTY CONTAINED HEREIN OR IN ANY DOCUMENT DELIVERED PURSUANT HERETO AND (III)
WAIVE COMPLIANCE WITH ANY OF THE AGREEMENTS OR CONDITIONS FOR THE BENEFIT OF
SUCH PARTY CONTAINED HEREIN.  ANY AGREEMENT ON THE PART OF A PARTY HERETO TO ANY
SUCH EXTENSION OR WAIVER SHALL BE VALID ONLY IF SET FORTH IN AN INSTRUMENT IN
WRITING SIGNED ON BEHALF OF SUCH PARTY.  DELAY IN EXERCISING ANY RIGHT UNDER
THIS AGREEMENT SHALL NOT CONSTITUTE A WAIVER OF SUCH RIGHT.


 


10.12       DISPUTE RESOLUTION.


 


(A)           IN THE EVENT OF A DISPUTE HEREUNDER OR RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING UNDER OR WITH RESPECT TO ANY OF THE
AGREEMENTS TO BE EXECUTED AND DELIVERED PURSUANT HERETO, ARBITRATION WILL BE THE
SOLE AND EXCLUSIVE METHOD OF RESOLVING THE DISPUTE, EXCEPT THAT A PARTY MAY SEEK
A PRELIMINARY INJUNCTION, TEMPORARY RESTRAINING ORDER, OR OTHER PRELIMINARY
JUDICIAL RELIEF IF, IN ITS JUDGMENT, THE ACTION IS NECESSARY TO AVOID
IRREPARABLE DAMAGE OR HARM.


 


(B)           THE ARBITRATOR WILL CONSIST OF ANY PERSON WHO IS MUTUALLY
ACCEPTABLE TO THE PARTIES TO THE DISPUTE.  HOWEVER, IF THE PARTIES ARE UNABLE TO
AGREE ON A SINGLE ARBITRATOR, AN ARBITRATION PANEL OF THREE ARBITRATORS WILL BE
SELECTED AS PROVIDED BELOW.  EACH PARTY (PARENT AND MERGER SUB, ON THE ONE HAND,
AND COMPANY AND THE FORMER STOCKHOLDERS THROUGH THE REPRESENTATIVE, ON THE OTHER
HAND), SHALL SELECT ONE ARBITRATOR, WITHIN 10 DAYS FROM THE DATE ONE PARTY
ADVISES THE OTHER PARTY THAT IT CANNOT AGREE ON A SINGLE ARBITRATOR, AND THE
THIRD ARBITRATOR SHALL BE SELECTED BY THE TWO CHOSEN BY THE PARTIES WITHIN 10
DAYS OF SUCH TWO ARBITRATORS BEING CHOSEN.  EVERY ARBITRATOR MUST BE INDEPENDENT
(NOT A PARTY TO THIS AGREEMENT OR A LAWYER OR RELATIVE TO A PARTY TO THIS
AGREEMENT OR AN AGENT, OFFICER, DIRECTOR, EMPLOYEE, SHAREHOLDER OR AFFILIATE OF
A PARTY TO OR A RELATIVE OF ANY OF THOSE PERSONS) WITHOUT ANY ECONOMIC OR
FINANCIAL INTEREST OF ANY KIND IN THE OUTCOME OF THE ARBITRATION.  EACH
ARBITRATOR’S CONDUCT WILL BE GOVERNED BY THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE ARBITRATION WILL BE CONDUCTED IN WILMINGTON, DELAWARE, IN
ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION AND THE
DISCOVERY RULES OF THE DELAWARE RULES OF CIVIL PROCEDURE. THE ARBITRATOR OR
ARBITRATION PANEL WILL USE REASONABLE BEST EFFORTS TO CAUSE THE ARBITRATION TO
BE CONCLUDED AS SOON AS PRACTICABLE.  THE ARBITRATORS SHALL NOT BE EMPOWERED TO
AWARD PUNITIVE DAMAGES.  THE ARBITRATOR’S OR ARBITRATORS’ FEES SHALL BE SHARED
EQUALLY BY THE PARTIES UNLESS THE ARBITRATOR OR ARBITRATION PANEL SHALL
DETERMINE THAT THE NONPREVAILING PARTY IN SUCH ARBITRATION SHALL PAY THE ENTIRE
OR A DISPROPORTIONATE AMOUNT OF SUCH FEES.

 

65

--------------------------------------------------------------------------------


 


(C)           THE ARBITRATOR OR A MAJORITY OF THE ARBITRATION PANEL SHALL RENDER
ITS DECISION IN WRITING WITHIN THIRTY (30) DAYS AFTER THE CONCLUSION OF THE
HEARING.  THE DECISION OF THE ARBITRATOR ARBITRATION PANEL WILL BE FINAL,
BINDING AND CONCLUSIVE AS TO ALL THE PARTIES AND THE DECISION OF THE ARBITRATOR
OR ARBITRATION PANEL WILL NOT BE SUBJECT TO APPEAL, REVIEW OR RE-EXAMINATION,
EXCEPT FOR WILLFUL MISCONDUCT BY AN ARBITRATOR THAT PREJUDICES THE RIGHTS OF ANY
PARTY TO THE ARBITRATION.  ANY PARTY MAY ENFORCE THE ARBITRATION AWARD IN ANY
STATE OR FEDERAL COURT LOCATED IN THE STATE OF DELAWARE.


 


(D)           THE PREVAILING PARTY IN ANY DISPUTE SHALL BE ENTITLED TO RECOVER
FROM THE OTHER PARTY ALL OF ITS COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THE ENFORCEMENT OF ITS RIGHTS HEREUNDER OR THEREUNDER, INCLUDING REASONABLE
ATTORNEYS’ AND PARALEGALS’ FEES AND COSTS INCURRED BEFORE AND AT ARBITRATION, AT
ANY OTHER PROCEEDING, AT ALL TRIBUNAL LEVELS AND WHETHER OR NOT SUIT OR ANY
OTHER PROCEEDING IS BROUGHT.


 


(E)           IN THE CASE OF ANY DISPUTE INVOLVING THE HOLDERS OF COMPANY
CAPITAL STOCK AND/OR HOLDERS OF ANY COMPANY STOCK OPTIONS AFTER THE CLOSING
DATE, THE REPRESENTATIVE SHALL HAVE ALL ABSOLUTE AND SOLE AUTHORITY ACTING IN
ITS SOLE AND ABSOLUTE DISCRETION AND JUDGMENT TO ACT ON BEHALF OF AND BIND ALL
OF THE STOCKHOLDERS AND/OR HOLDERS OF ANY COMPANY STOCK OPTIONS, ON ALL MATTERS
DIRECTLY OR INDIRECTLY RELATED TO OR ARISING UNDER THIS AGREEMENT AND THE ESCROW
AGREEMENT OR ANY OTHER AGREEMENT OR MATTER RELATED THERETO. BY EXECUTION OF THIS
AGREEMENT, THE REPRESENTATIVE AGREES TO BE BOUND BY AND COMPLY WITH ALL OF THE
TERMS OF THIS AGREEMENT AND THE ESCROW AGREEMENT AS IF A SIGNATORY THERETO.


 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

SERVICES ACQUISITION CORP.
INTERNATIONAL

 

 

 

 

By:

/s/ Steven Berrard

 

 

Title: Chairman

 

 

 

 

 

 

 

JJC ACQUISITION COMPANY

 

 

 

 

 

 

 

By:

/s/ Thomas E. Aucamp

 

 

Title: President

 

 

 

 

 

 

 

JAMBA JUICE COMPANY

 

 

 

 

 

 

 

By:

/s/ Paul Clayton

 

 

Title: President

 

 

 

 

 

 

 

By:

/s/ Michael Fox

 

 

Title: Secretary

 

 

 

 

 

 

 

Representative

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

 

Form of Escrow Agreement

 

 

 

EXHIBIT B

 

Merger Sub Charter Documents

 

 

 

EXHIBIT C

 

Form of Voting Agreement

 

 

 

EXHIBIT D

 

Form of Mintz Levin Legal Opinion

 

 

 

EXHIBIT E

 

Form of Manatt Phelps Legal Opinion

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 2

 

Company Schedule

 

 

 

SCHEDULE 3

 

Parent Schedule

 

 

 

SCHEDULE 5.3

Officers and Directors

 

 

 

SCHEDULE 6.2(k)    Company Resignations

 

 

 

SCHEDULE 6.3(k)    Company Resignations

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

COMPANY SCHEDULE

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PARENT SCHEDULE

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

DIRECTORS AND OFFICERS OF PARENT AND THE COMPANY

 

From and after the Closing, the following persons will be the Directors and
Officers of Parent and the Company:

 

1.  PARENT

 

Directors

 

Steve Berrard, Tom Byrne, Paul Clayton and such other existing Company Board
members and new outside directors as the parties may agree.

 

Officers

 

Chief Executive Officer and President – Paul Clayton

 

Chief Financial Officer – Donald Breen

 

1.  COMPANY

 

Directors

 

Steve Berrard, Tom Byrne, Paul Clayton and such other existing Company Board
members and new outside directors as the parties may agree.

 

Officers

 

Chief Executive Officer and President – Paul Clayton

 

Chief Financial Officer – Donald Breen

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 6.2(h)

 

PARENT RESIGNATIONS

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 6.3(k)

 

COMPANY RESIGNATIONS

 

5

--------------------------------------------------------------------------------